 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

Dated as of October 15, 2015

 

Among

 

THE INITIAL BORROWERS NAMED HEREIN AND THE ADDITIONAL BORROWERS PARTY HERETO,

 

as Borrowers,

 

AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.,

 

and

 

AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.,

 

as Guarantors,

 

THE INITIAL LENDERS NAMED HEREIN,

 

as Initial Lenders,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent,

 

with

 

DEUTSCHE BANK SECURITIES INC. and BMO CAPITAL MARKETS,

 

as Joint Lead Arrangers and Joint Book-Running Managers

 

and with

 

BANK OF MONTREAL,

 

as Syndication Agent

 

 

 

 

TABLE OF CONTENTS

 

Section Page     Article I   DEFINITIONS AND ACCOUNTING TERMS       SECTION
1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods; Other
Definitional Provisions 31 SECTION 1.03. Accounting Terms 31     Article II  
AMOUNTS AND TERMS OF THE ADVANCES       SECTION 2.01. The Loan 32 SECTION 2.02.
Making the Advances 32 SECTION 2.03. [Intentionally Omitted] 34 SECTION 2.04.
Repayment of Advances 34 SECTION 2.05. Termination of Unfunded Commitments 34
SECTION 2.06. Prepayments 34 SECTION 2.07. Interest 35 SECTION 2.08. Fees 36
SECTION 2.09. Conversion of Advances 36 SECTION 2.10. Increased Costs, Etc 37
SECTION 2.11. Payments and Computations 38 SECTION 2.12. Taxes 40 SECTION 2.13.
Sharing of Payments, Etc 44 SECTION 2.14. Use of Proceeds 45 SECTION 2.15.
Evidence of Debt 45 SECTION 2.16. Extension of Maturity Date 46 SECTION 2.17.
Defaulting Lenders 48 SECTION 2.18. Interest Rate Cap Agreements 49 SECTION
2.19. Replacement of Lenders 55 SECTION 2.20. Protective Advances. 56    
Article III   CONDITIONS PRECEDENT TO CLOSING AND FUNDING       SECTION 3.01.
Conditions Precedent to Closing 56 SECTION 3.02. Conditions Precedent to Funding
Advances 59 SECTION 3.03. Determinations Under Sections 3.01 and 3.02 64    
Article IV   REPRESENTATIONS AND WARRANTIES       SECTION 4.01. Representations
and Warranties of the Borrowers 65     Article V   COVENANTS       SECTION 5.01.
Affirmative Covenants 75

 

i 

 

 

SECTION 5.02. Negative Covenants 82 SECTION 5.04. Financial Covenants 93    
Article VI   EVENTS OF DEFAULT       SECTION 6.01. Events of Default 94    
Article VII   GUARANTY       SECTION 7.01. Guaranty; Limitation of Liability 97
SECTION 7.02. Guaranty Absolute 98 SECTION 7.03. Waivers and Acknowledgments 99
SECTION 7.04. Subrogation 100 SECTION 7.05. [Intentionally Omitted] 101 SECTION
7.06. Indemnification by Guarantors 101 SECTION 7.07. Subordination 101 SECTION
7.08. Continuing Guaranty 102     Article VIII   THE ADMINISTRATIVE AGENT      
SECTION 8.01. Authorization and Action; Appointment of Supplemental Agents 102
SECTION 8.02. The Administrative Agent’s Reliance, Etc. 103 SECTION 8.03. DBNY
and Affiliates 104 SECTION 8.04. Lender Credit Decision 104 SECTION 8.05.
Indemnification by Lenders 104 SECTION 8.06. Successor Agents 105 SECTION 8.07.
Relationship of Agent and Lenders 105     Article IX   MISCELLANEOUS      
SECTION 9.01. Amendments, Etc 106 SECTION 9.02. Notices, Etc 107 SECTION 9.03.
No Waiver; Remedies 108 SECTION 9.04. Costs and Expenses 109 SECTION 9.05. Right
of Set-off 110 SECTION 9.06. Binding Effect 111 SECTION 9.07. Assignments and
Participations; Replacement Notes 111 SECTION 9.08. Execution in Counterparts
114 SECTION 9.09. Severability 114 SECTION 9.10. Survival of Representations 114
SECTION 9.11. Usury Not Intended 114 SECTION 9.12. Confidentiality 115 SECTION
9.13. Release of Collateral and Certain Initial Borrowers 117 SECTION 9.14.
Patriot Act Notification 117 SECTION 9.15. Jurisdiction, Etc 118 SECTION 9.16.
Governing Law 118 SECTION 9.17. WAIVER OF JURY TRIAL 118

 

ii 

 

 

SECTION 9.18. No Fiduciary Duties 118 SECTION 9.19. Liability of Borrowers 119  
  Article X   RECOURSE       SECTION 10.01. Exculpation 119 SECTION 10.02.
Personal Liability of Borrowers 120

 

iii 

 

 

SCHEDULES           Schedule I - Commitments and Applicable Lending Offices
Schedule II - Assets Schedule III - Borrower SPE Requirements Schedule IV -
Reserved Schedule V - Approved Franchisors Schedule VI - Approved Managers
Schedule VII - Allocated Loan Amounts Schedule VIII - Non-Eligible Assignees
Schedule IX   Property Improvement Plans Schedule X - PIP Budget Schedule
Schedule XI - PIP Budgets Schedule XII - Appraised Values Schedule 2.04 -
Amortization Schedule Schedule 4.01(b) - Subsidiaries Schedule 4.01(f) -
Material Litigation Schedule 4.01(o) - Existing Liens Schedule 4.01(p) - Real
Property Part I - Owned Assets Part II - Leased Assets and Operating Leases Part
III - Exceptions to Representations Regarding Rights of Way and Utilities Part
IV - Exceptions to Representations Regarding Tax Lot Part V - Exceptions to
Representations Regarding Assessments Part VI - Exceptions to Representations
Regarding Use Part VII - Exceptions to Representations Regarding Survey Schedule
4.01(q) - Environmental Concerns Schedule 4.01(w) - Plans and Welfare Plans
Schedule 4.01(ii) - Collective Bargaining Agreements and Union Contracts      
EXHIBITS           Exhibit A - Form of Note Exhibit B - Form of Notice of
Borrowing Exhibit C - Form of Borrower Accession Agreement Exhibit D - Form of
Assignment and Acceptance Exhibit E - Form of Opinion of NY, DE and MD counsel
Exhibit F - Form of Security Agreement Exhibit G - Form of Mortgage Exhibit H -
Form of Assignment of Leases Exhibit I - Form of Assignment of Interest Rate Cap
Agreement Exhibit J - Form of Cash Management Agreement Exhibit K - Form of
Operating Lease Subordination Agreement Exhibit L-1 - Form of Section 2.12(g)
U.S. Tax Compliance Certificate     (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit L-2 - Form of Section
2.12(g) U.S. Tax Compliance Certificate     (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit L-3 - Form of
Section 2.12(g) U.S. Tax Compliance Certificate     (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)

 

iv 

 

 

Exhibit L-4 - Form of Section 2.12(g) U.S. Tax Compliance Certificate     (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit M-1 - Form of Consent and Subordination of Management Agreement Exhibit
M-2 - Form of Consent and Subordination of Sub-Management Agreement Exhibit N -
Form of Guarantor Consent Exhibit O - Form of Principal Guaranty

 

v 

 

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

AMENDED AND RESTATED TERM LOAN AGREEMENT dated as of October 15, 2015 (this
“Agreement”) among AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT, LLC, a
Delaware limited liability company, AMERICAN REALTY CAPITAL HOSPITALITY
PORTFOLIO WSC, LLC, a Delaware limited liability company, and AMERICAN REALTY
CAPITAL HOSPITALITY PORTFOLIO NBL, LLC, a Delaware limited liability company,
collectively, as the initial borrowers (together with any Additional Borrowers
(as hereinafter defined) acceding hereto pursuant to Section 3.02, collectively,
the “Borrowers”), AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation (the “Parent Guarantor”), AMERICAN REALTY CAPITAL HOSPITALITY
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Operating
Partnership”, and, together with the Parent Guarantor, the “Guarantors”), the
banks, financial institutions and other institutional lenders listed on the
signature pages hereof as the initial lenders (the “Initial Lenders”), and
DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent (together
with any successor administrative agent appointed pursuant to Article VIII, the
“Administrative Agent”) for the Lenders (as hereinafter defined) and the Secured
Parties (as hereinafter defined), with DEUTSCHE BANK SECURITIES INC. (“DBSI”)
and BMO CAPITAL MARKETS, as joint lead arrangers and joint book-running managers
(collectively, the “Arrangers”), and with BANK OF MONTREAL, as syndication
agent.

 

WITNESSETH THAT:

 

(1)         Pursuant to the Term Loan Agreement, dated as of August 21, 2015
with an effective date as of September 1, 2015 (the “Existing Loan Agreement”),
among the parties hereto, the lenders party thereto agreed to extend certain
commitments to make term loans available to the Borrowers, and

 

(2)         The Borrowers, the Guarantors, the Administrative Agent and the
Initial Lenders desire to amend and restate the Existing Loan Agreement to make
certain amendments thereto.

 

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to amend and restate the Existing Loan Agreement to read in its entirety
as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Acknowledgment” shall mean the Acknowledgment, dated on or about the date of
the Interest Rate Cap Agreement made by the Counterparty, or as applicable, the
Approved Counterparty.

 

“Acquisition Advance” means an Advance designated by a Borrower in a Notice of
Borrowing as an Advance for the purpose of acquiring one or more Assets.

 

“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 3.02.

 

 

 

 

“Additional Security Deliverables” means (a) a Borrower Accession Agreement in
substantially the form of Exhibit C hereto, (b) a supplement to the Security
Agreement in the form attached to the Security Agreement and otherwise in form
and substance reasonably satisfactory to the Administrative Agent, (c) a cash
management agreement supplement in the form attached to the Cash Management
Agreement and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, and (d) a Control Agreement amendment (or supplement
thereto) in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Adjusted Net Operating Income” means, with respect to any Collateral Asset,
(a) the Net Operating Income attributable to such Asset less (b) the Deemed FF&E
Reserve for such Collateral Asset, less (c) the Deemed Management Fee for such
Collateral Asset, in each case for the consecutive four fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lenders pursuant to Section 5.03(b) or (c), as the case may be.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at its office at 60 Wall Street, New
York, New York 10005, ABA No. 021-001-033, for further credit to Commercial Loan
Division, Account No. 60200119, Reference: American Realty Capital Hospitality
Operating Partnership, L.P., or such other account as the Administrative Agent
shall specify in writing to the Lenders.

 

“Advance” means any advance of the Loan, including any Protective Advance.

 

“Advance Limit” means an amount equal to the least of (a) 65% of the Appraised
Value of all Collateral Assets then being acquired by the proceeds of the
applicable Acquisition Advance, (b) 65% of the aggregate Collateral Asset Cost
of all Collateral Assets then being acquired by the proceeds of the applicable
Acquisition Advance, and (c) the Adjusted Net Operating Income for all
Collateral Assets then being acquired by the proceeds of the applicable
Acquisition Advance divided by 11.5%.

 

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly ten percent (10%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Allocated Loan Amount” shall mean, with respect to each Collateral Asset, the
applicable amount set forth on Schedule VII, as such schedule may be adjusted
from time to time by the Administrative Agent following the acquisition of each
Collateral Asset and the funding of each Acquisition Advance to add such
Collateral Asset thereto. The Allocated Loan Amount for each Collateral Asset
shall equal (a) the Appraised Value of such Collateral Asset as of the date of
the acquisition thereof divided by the aggregate Appraised Values of all
Collateral Assets as of their respective date of acquisition, multiplied by (b)
the Facility Exposure as of the date of the preparation of such schedule or
adjustment thereto, as applicable.

 

“Alteration Threshold” shall mean five percent (5%) of the then most recent
Appraised Value of each Collateral Asset.

 

2 

 

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Operating Partnership, the Parent Guarantor or
their Subsidiaries from time to time concerning or relating to bribery,
corruption or money laundering including, without limitation, the United Kingdom
Bribery Act of 2010 and the United States Foreign Corrupt Practices Act of 1977,
as amended.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Loan to Value Ratio and the Debt Yield as set
forth below:

 

Pricing
Level  Loan to Value Ratio and
Debt Yield  Applicable Margin
for Base Rate
Advances   Applicable Margin
for Eurodollar Rate
Advances  I  Loan to Value Ratio of < 55% and Debt Yield of > 13%   2.25% 
 3.25% II  Loan to Value Ratio of  ≥ 55% but < 60% and Debt Yield of ≤ 13% but
 ≥ 12%   2.50%   3.50% III  Loan to Value of > 60% and Debt Yield < 12%   2.75% 
 3.75%

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Loan to Value Ratio and Debt Yield in effect from time to time
and the Applicable Margin for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing shall be determined by reference
to the Loan to Value Ratio and Debt Yield in effect on the first day of such
Interest Period; provided, however, that (a) the Applicable Margin will be
determined on the date of each Advance, (b) the Applicable Margin shall
initially be at Pricing Level III (as set forth in the above pricing table) on
the date hereof, (c) no change in the Applicable Margin resulting from the Loan
to Value Ratio or Debt Yield shall be effective until three Business Days after
the date on which the Administrative Agent receives (i) the financial statements
required to be delivered pursuant to Section 5.03(b) or (c), as the case may be,
and (ii) a certificate of the Chief Financial Officer (or other Responsible
Officer performing similar functions) of the Borrower demonstrating the Loan to
Value Ratio and the Debt Yield, (d) the Applicable Margin shall be at Pricing
Level III for so long as the Borrower has not submitted to the Administrative
Agent as and when required under Section 5.03(b) or (c), as applicable, and
shall continue to apply until the first Business Day after the date on which the
information described in clause (c) of this proviso is delivered, (e) if the
Loan to Value Ratio and the Debt Yield then in effect are within different
Pricing Levels (as set forth in the above pricing table), the Applicable Margin
shall be determined by reference to the higher Pricing Level, and (f)
notwithstanding anything to the contrary herein, if the Borrowers make an Excess
Proceeds Election, then from the date of the making of such Excess Proceeds
Election until the date that the Borrowers have provided to the Administrative
Agent evidence reasonably satisfactory to the Administrative Agent that the Loan
is “in-balance” with the Advance Limits on an aggregate basis with respect to
all Assets then owned by the Borrowers, each Applicable Margin in the above
pricing table shall be increased by 0.5%. Notwithstanding the foregoing, prior
to November 1, 2015, all percentages in the foregoing pricing grid shall be
reduced by 0.5% per annum.

 

3 

 

 

“Appraisal” means, for any Collateral Asset, an appraisal complying with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended from time to time, commissioned by and
prepared for the account of the Administrative Agent (for the benefit of the
Lenders) by a MAI appraiser acceptable to the Administrative Agent and in scope,
form and substance satisfactory to the Administrative Agent.

 

“Appraised Value” means (a) in the case of any Collateral Asset, the “as-is”
market value of such Asset in accordance with the Appraisal of such Collateral
Asset, or (b) in the case of a group of Collateral Assets that are the subject
of a particular Acquisition Advance or for purposes of calculating the Loan To
Value Ratio, the “as-is” portfolio market value of such Collateral Assets so
long as such group of Collateral Assets (inclusive of any Collateral Assets in
such group that were the subject of an earlier Acquisition Advance) includes all
Assets reflected in the applicable Appraisal stating such “as-is” portfolio
market value.

 

“Approved Counterparty” shall mean (a) the Administrative Agent and (b) any
other bank or other financial institution which has a long-term unsecured debt
rating of “A-” or higher by S&P or “A-3” or higher by Moody’s.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.06(a) and any other notice relating to the payment of any principal
or other amount due under any Loan Document prior to the scheduled date
therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

 

“Approved Franchise Agreement” means (a) any franchise or similar agreement
entered into on or after the Closing Date with respect to any Asset either (A)
substantially in the form customarily used by the applicable Approved Franchisor
at such time, (B) substantially in the form agreed to between the Applicable
Franchisor and any Subsidiary of one of the Guarantors on February 27, 2015, or
(C) otherwise in form and substance reasonably acceptable to the Administrative
Agent, in each case as the same may be amended, modified, supplemented and
renewed from time to time in accordance with the provisions hereof; provided,
however, that the Administrative Agent shall be deemed to have approved any
franchise agreement that is in a form and on terms substantially similar to a
franchise agreement previously approved by the Administrative Agent hereunder,
and (b) with respect to which the Approved Franchisor thereunder shall have
entered into a Franchisor Comfort Letter.

 

4 

 

 

“Approved Franchisor” means (a) any of the Persons set forth on Schedule V or
(b) any other hotel brand franchisor reasonably acceptable to the Administrative
Agent, that, in the case of clauses (a) and (b), has entered into an Approved
Franchise Agreement.

 

“Approved Management Agreement” means any property management, property
sub-management, operating agreement or similar agreement entered into on or
after the Closing Date with respect to any Collateral Asset in form and
substance (a) substantially similar to the agreements entered into between any
Subsidiary of the Guarantors and any Approved Manager on February 27, 2015 or
(b) reasonably acceptable to the Administrative Agent (as the same may be
amended, modified, supplemented and renewed from time to time in accordance with
the provisions hereof) and with respect to which the Approved Manager thereunder
shall have entered into a Subordination of Management Agreement.

 

“Approved Manager” means (a) any of the Persons set forth on Schedule VI or (b)
any other hotel manager with (or controlled by a Person or Persons with) at
least ten (10) years of experience in the hotel management industry that is
acceptable to the Administrative Agent, in each case that has entered into an
Approved Management Agreement. For purposes of this definition, the term
“control” (including the term “controlled by”) of a Person means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Interests, by contract or otherwise.

 

“Arranger” has the meaning specified in the recital of parties to this
Agreement.

 

“Assets” means the Real Property described in Schedule II.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit D hereto.

 

“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an Interest Rate Cap Agreement executed by the applicable Borrowers, within five
(5) Business Days of the date of each Advance, and an Acceptable Counterparty in
the form set forth in Exhibit I, as the same may be amended, supplemented, or
otherwise modified from time to time.

 

“Assignment of Leases” means, with respect to any Collateral Asset, an
assignment of leases and rents in substantially the form of Exhibit H hereto (in
each case with such changes as may be required to account for local law matters
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent), as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

5 

 

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by DBNY in New York, New York, from time to
time, as DBNY’s “prime rate”, (b) ½ of 1% per annum above the Federal Funds Rate
and (c) the one-month Eurodollar Rate plus 1% per annum. DBNY’s base rate is a
rate set by DBNY based upon various factors, including DBNY’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such base rate announced by DBNY shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“Borrowers” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrowers’ Account” means such account as the Borrowers shall specify in
writing to the Administrative Agent.

 

“Borrower Accession Agreement” means the Borrower Accession Agreement, between
the Administrative Agent and an Additional Borrower relating to such Additional
Borrower which is to become a Borrower hereunder at any time after the Closing
Date, the form of which is attached hereto as Exhibit C.

 

“Borrower SPE Requirements” means the obligation of each Borrower to (a) at all
times that it is a Borrower include in its constitutive documents the provisions
set forth in Schedule III hereto (as such provisions are modified solely for the
purposes of conforming to the defined terms in the applicable constitutive
documents) and (b) deliver all applicable executed engagement or staffing
agreements with independent managers or independent directors, as applicable, in
form and substance approved by the Administrative Agent.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.

 

“Borrower Cure Rights” has the meaning assigned to it in Section 6.01.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Loan Documents) and having a maturity of not
greater than ninety (90) days from the date of issuance thereof: (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender or a member of the Federal Reserve System, issues (or the parent of
which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1,000,000,000 or (c) commercial paper
in an aggregate amount of not more than $50,000,000 per issuer outstanding at
any time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P.

 

6 

 

 

“Cash Management Agreement” means, with respect to the Collateral Assets, a Cash
Management Agreement among the Borrowers and the Administrative Agent, for the
ratable benefit of the Secured Parties, in substantially the form of Exhibit J
hereto, or such alternative similar agreement in form and substance reasonably
satisfactory to the Administrative Agent, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Legal Requirement, (b) any
change in any Legal Requirement or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority, provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act, as amended, and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Asset Deliverables” means, with respect to any Asset, the following
items, each in form and substance satisfactory to the Administrative Agent
(unless otherwise specified):

 

(a)          A certificate of a Responsible Officer of the Borrowers, dated the
Closing Date, attaching copies of all Purchase Agreements and all modifications
and assignments thereof;

 

(b)          Copies of all property improvement plans, if any, and quality
assurance reports with respect to each Asset;

 

(c)          Copies of all Material Contracts and management, franchise, lease
and material operating agreements relating to each Asset and all modifications
and assignments thereof;

 

(d)          Historical operating statements (including most recent audited
financial statements) for each Asset;

 

(e)          Financial projections for each Asset;

 

7 

 

 

(f)          A zoning report for each Asset issued by Massey Consulting Group or
another professional firm reasonably acceptable to the Administrative Agent;

 

(g)          Engineering, environmental and, if reasonably required by the
Administrative Agent, soils and seismic and other similar reports as to the
Assets, in each case in form and substance and from professional firms
reasonably acceptable to the Administrative Agent (all commissioned by the
Administrative Agent in the name of the Administrative Agent and its successors
and assigns);

 

(h)          Evidence as to whether each Asset is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”) pursuant to a standard flood hazard determination
form ordered and received by the Administrative Agent; and

 

(i)          Such other due diligence information related to the Assets or any
applicable Additional Borrower as any Lender through the Administrative Agent
may reasonably request.

 

“Closing Date” means August 21, 2015.

 

“Collateral” means all “Collateral” and all “Mortgaged Property” referred to in
the Collateral Documents and all other property that is or, by the express terms
and provisions of the Loan Documents is intended to be, subject to any Lien in
favor of the Administrative Agent for the benefit of the Secured Parties and
includes, without limitation, all Collateral Assets.

 

“Collateral Asset” means each Proposed Collateral Asset for which the applicable
conditions for the funding of an Advance to consummate the acquisition of such
Asset in Section 3.02 have been satisfied (or waived), but in each case
excluding each Collateral Asset that has been released from the Collateral in
accordance with Section 5.02(e)(i).

 

“Collateral Asset Cost” means, in respect of each Collateral Asset, the
aggregate purchase price actually paid by a Loan Party or Affiliate thereof to
purchase such Collateral Asset, including all transaction costs and transfer
taxes related to such purchase.

 

“Collateral Asset Operating Lease” means, with respect to a Collateral Asset,
the Operating Lease (if any) with respect to such Collateral Asset.

 

“Collateral Deliverables” means, with respect to any Proposed Collateral Asset,
the following items, each in form and substance satisfactory to the
Administrative Agent (unless otherwise specified) and together with one copy for
each Lender:

 

(a)          A certificate of the Chief Financial Officer (or other Responsible
Officer) of the Borrowers, dated the date of the addition of such Proposed
Collateral Asset to the Collateral as a Collateral Asset, confirming that (A) no
Default or Event of Default has occurred or is continuing, and the addition of
such Proposed Collateral Asset as a Collateral Asset shall not cause or result
in a Default or Event of Default, (B) the representations and warranties
contained in the Loan Documents are true and correct on and as of such date in
all material respects (unless qualified as to materiality or Material Adverse
Effect, in which case such representations and warranties shall be true and
correct in all respects), and (C) the principal amount of the applicable
proposed Acquisition Advance will not exceed the Advance Limit in respect of the
Proposed Collateral Assets that are the subject of such proposed Acquisition
Advance, with supporting information in detail reasonably satisfactory to the
Administrative Agent;

 

8 

 

 

(b)          Reports supplementing Schedules 4.01(b), 4.01(p) and 4.01(q)
hereto, including descriptions of such changes in the information included in
such Schedules as may be necessary for such Schedules to be accurate and
complete, certified as correct and complete by a Responsible Officer of the
Operating Partnership; and

 

(c)          Such other due diligence information (including updates to
previously delivered due diligence information) related to the Proposed
Collateral Asset or the applicable Additional Borrower as any Lender through the
Administrative Agent may reasonably request.

 

“Collateral Documents” means the Security Agreement, the Mortgages, the
Assignments of Leases, the Cash Management Agreement, the Control Agreement, the
Assignment of Interest Rate Cap Agreement and any other agreement (exclusive of
this Agreement) entered into by a Loan Party that creates or purports to create
a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Commitment” means, (a) with respect to any Lender at any time, the amount set
forth opposite such Lender’s name on Schedule I hereto as the amount of such
Lender’s Commitment to make the Loan to the Borrowers or (b) if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Commitment”.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Consent Request Date” has the meaning specified in Section 9.01(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means Consolidated stockholders’ equity of the
Parent Guarantor and its Subsidiaries determined in accordance with GAAP, plus
accumulated depreciation and amortization, minus goodwill and intangible assets,
minus the Consolidated stockholders’ equity attributable to the Collateral
Assets.

 

9 

 

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness, leases, dividends or other payment Obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

 

“Control Agreement” has the meaning specified in the Cash Management Agreement.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

 

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement and
any Replacement Interest Rate Cap Agreement, any Approved Counterparty
thereunder.

 

“Counterparty Opinion” has the meaning specified in Section 2.18(c)(vii).

 

“DBNY” has the meaning specified in the recital of parties to this Agreement.

 

“DBSI” has the meaning specified in the recital of parties to this Agreement.

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person.

 

“Debtor Relief Laws” means any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Debt Service” shall mean, at any date of determination, the scheduled principal
and interest payments due in respect of the Loan for the consecutive four fiscal
quarters most recently ended for which financial statements are required to be
delivered to the Lenders pursuant to Section 5.03(b) or (c), as the case may be.

 

“Debt Service Coverage Ratio” shall mean, a ratio, calculated by the
Administrative Agent, in which:

 

10 

 

 

(a)          the numerator is the Adjusted Net Operating Income for all
Collateral Assets; and

 

(b)          the denominator is the Debt Service.

 

“Debtor Subsidiary” has the meaning specified in Section 6.01(f).

 

“Debt Yield” means, at any date of determination, as calculated by the Borrowers
in good faith, the aggregate Adjusted Net Operating Income for all Collateral
Assets divided by the Facility Exposure.

 

“Delayed Draw Period” means the period commencing on the Closing Date and
expiring on June 30, 2016.

 

“Deemed FF&E Reserve” means, with respect to any Collateral Asset for the
consecutive four fiscal quarters most recently ended, the greater of (i) an
amount equal to 4% of the Gross Hotel Revenues of such Collateral Asset for such
fiscal period and (ii) all actual FF&E reserve payments made in respect of such
Collateral Asset during such fiscal period.

 

“Deemed Management Fee” means, with respect to any Collateral Asset for the
consecutive four fiscal quarters most recently ended, an amount equal to 3% of
the Gross Hotel Revenues of such Collateral Asset for such fiscal period.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Rate” means a rate per annum equal at all times to the sum of (a) the
Base Rate in effect from time to time plus (b) the Applicable Margin plus (c) 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Advances or share of
Protective Advances, within three Business Days of the date required to be
funded by it hereunder, (b) has notified any Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Bankruptcy Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Departing Lender” has the meaning specified in Section 2.19.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrowers and the Administrative
Agent.

 

11 

 

 

“Eligible Assignee” means (a) a Lender; (b) a Lender Affiliate or Fund Affiliate
of a Lender; (c) a commercial bank organized under the laws of the United
States, or any State thereof, respectively, and having total assets in excess of
$500,000,000; (d) a savings and loan association or savings bank organized under
the laws of the United States or any State thereof, and having total assets in
excess of $500,000,000; (e) a commercial bank organized under the laws of any
other country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow, or a political subdivision of any such country, and
having total assets in excess of $500,000,000, so long as such bank is acting
through a branch or agency located in the United States; (f) the central bank of
any country that is a member of the OECD; (g) a finance company, insurance
company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (h) any other Person
approved by the Administrative Agent, such approval not to be unreasonably
withheld or delayed; provided, however, that neither any Loan Party nor any
Affiliate of a Loan Party shall qualify as an Eligible Assignee under this
definition; provided further that during any period in which there exists no
Event of Default, none of the Persons listed on Schedule VIII, nor any
Affiliates thereof, shall qualify as an Eligible Assignee under this definition.

 

“Environmental Action” means any enforcement action, litigation, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” has the meaning specified in the Mortgages.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

12 

 

 

“Equity Transfer” has the meaning specified in Section 5.02(k).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan (other than a
Multiemployer Plan) unless the 30-day notice requirement with respect to such
event has been waived by the PBGC or (ii) the requirements of Section 4043(b) of
ERISA apply with respect to a contributing sponsor, as defined in Section
4001(a)(13) of ERISA, of a Plan (other than a Multiemployer Plan), and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
thirty (30) days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan (other than a Multiemployer Plan) pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrowers and the Administrative Agent.

 

13 

 

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the London interbank offered rate for
deposits in U.S. Dollars (“LIBOR”) (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period, or , if for any reason such rate is not
available, the average (rounded upward, if necessary, to the nearest 1/100 of
1%, if such average is not such a multiple) of the rate per annum at which
deposits in U.S. dollars are offered by the principal office of the Reference
Bank in London, England to prime banks in the London or other offshore interbank
market at 11:00 A.M. (London time) two (2) Business Days before the first day of
such Interest Period in an amount substantially equal to the Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period (or, if the Reference Bank shall not have such a
Eurodollar Rate Advance, $1,000,000) and for a period equal to such Interest
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period. Notwithstanding the foregoing, for the
avoidance of doubt, in no circumstance shall the Eurodollar Rate be less than
zero.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two (2) Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Rate Advances is determined) having a term equal to
such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excess Proceeds Election” has the meaning specified in Section 2.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 2.19 or Section 9.01(b)) or (ii) such
Lender changes its lending office except in each case to the extent that,
pursuant to Section 2.12, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(f) and
Section 2.12(g) (other than if such failure is due to a Change in Law, or in the
interpretation or application thereof, occurring after the date on which a form
or other document originally was required to be provided) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

 

“Existing Loan Agreement” has the meaning specified in the recitals.

 

14 

 

 

“Extension Date” means the First Extension Date or the Second Extension Date, as
applicable.

 

“Extension Fee” has the meaning specified in Section 2.08(b).

 

“Facility Exposure” means, at any time, the Outstanding Principal Balance and
all other amounts advanced by the Lenders hereunder.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretation or application thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means any fee letter among the Operating Partnership, DBNY and
DBSI, as any of the same may be amended, supplemented or otherwise modified from
time to time.

 

“FF&E” means all “furniture, furnishings and equipment” (as such phrase is
commonly understood in the hotel industry) and all appurtenances and additions
thereto and substitutions or replacements thereof owned by the applicable Loan
Party and now or hereafter attached to, contained in or used in connection with
the use, occupancy, operation or maintenance of the applicable Collateral Asset,
including, without limitation, any and all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property, appliances, machinery,
equipment, signs, artwork (including paintings, prints, sculpture and other fine
art), office furnishings and equipment, guest room furnishings, and specialized
equipment for kitchens, laundries, drying, bars, restaurants, spas, public
rooms, health and recreational facilities, linens, dishware, two-way radios, all
partitions, screens, awnings, shades, blinds, rugs, carpets, hall and lobby
equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; generators, boilers, compressors and
engines; gas and electric machinery and equipment; facilities used to provide
utility services; garbage disposal machinery or equipment; communication
apparatus, including television, radio, music, and cable antennae and systems;
attached floor coverings, window coverings, curtains, drapes and rods; storm
doors and windows; stoves, refrigerators, dishwashers and other installed
appliances; attached cabinets; trees, plants and other items of landscaping;
visual and electronic surveillance systems; and swimming pool heaters and
equipment, fuel, water and other pumps and tanks; irrigation equipment;
reservation system computer and related equipment; all equipment, manual,
mechanical or motorized, for the construction, maintenance, repair and cleaning
of, parking areas, walks, underground ways, truck ways, driveways, common areas,
roadways, highways and streets and all equipment, fixtures, furnishings, and
articles of personal property now or hereafter attached to or used in or about
any such Collateral Asset which is or may be used in or related to the planning,
development, financing or operation thereof and all renewals of or replacements
or substitutions for any of the foregoing.

 

15 

 

 

“First Extension Date” has the meaning specified in Section 2.16(a).

 

“First 50% of PIP Reserve Funds” has the meaning specified in Section
5.01(aa)(v).

 

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Flood Hazard Property” has the meaning specified in the definition of Closing
Asset Deliverables.

 

“Foreign Lender” has the meaning specified in Section 2.12(g)(ii).

 

“Franchisor Comfort Letter” means, with respect to any Approved Franchise
Agreement with respect to a Collateral Asset, a franchisor comfort letter either
(a) substantially in the form customarily used by the Approved Franchisor
thereunder at such time or (b) otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that is regularly engaged in investing in bank
loans in the ordinary course of business and is advised or managed by the same
investment advisor as such Lender or by a Lender Affiliate of such investment
advisor.

 

“Funding Fee” has the meaning specified in Section 2.08(c).

 

“GAAP” has the meaning specified in Section 1.03.

 

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest would not reasonably be expected to result in a Material
Adverse Effect.

 

“Government Lists” means (a) the Specially Designated Nationals and Blocked
Persons Lists maintained by OFAC, (b) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the Rules
and Regulations of OFAC that the Administrative Agent notified the Borrowers in
writing is now included in “Government Lists”, or (c) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order of the President of the United States of America that the
Administrative Agent notified the Borrowers in writing is now included in
“Government Lists”.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

16 

 

 

“Gross Hotel Revenues” means all revenues and receipts of every kind derived
from operating a Collateral Asset or Collateral Assets, as the case may be, and
parts thereof, including, without limitation, income (from both cash and credit
transactions), before commissions and discounts for prompt or cash payments,
from rentals or sales of rooms, stores, offices, meeting space, exhibit space,
or sales space of every kind (including rentals from timeshare marketing and
sales desks); license, lease, and concession fees and rentals (not including
gross receipts of licensees, lessees, and concessionaires); net income from
vending machines; health club membership fees; food and beverage sales; parking;
sales of merchandise (other than proceeds from the sale of FF&E no longer
necessary to the operation of such Collateral Asset or Collateral Assets);
service charges, to the extent not distributed to the employees at such
Collateral Asset or Collateral Assets as, or in lieu of, gratuities; and
proceeds, if any, from business interruption or other loss of income insurance;
provided, however, that Gross Hotel Revenues shall not include gratuities to
employees of such Collateral Asset or Collateral Assets; federal, state, or
municipal excise, sales, use, or similar taxes collected directly from tenants,
patrons, or guests or included as part of the sales price of any goods or
services; insurance proceeds (other than proceeds from business interruption or
other loss of income insurance); condemnation proceeds; or any proceeds from any
sale of such Collateral Asset or Collateral Assets.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01(a).

 

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Improvements” has the meaning specified in the Mortgages.

 

“Indebtedness” of any Person means the sum of (without duplication) (i) all Debt
for Borrowed Money and for the deferred purchase price of property or services,
(ii) the aggregate amount of all Capitalized Leases Obligations, (iii) all
indebtedness of the types described in clause (i) or (ii) of this definition of
Persons secured by any Lien on any property owned by such Person, whether or not
such indebtedness has been assumed by such Person (provided that, if the Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of such indebtedness or, if not stated or if
indeterminable, in an amount equal to the fair market value of the property to
which such Lien relates, as determined in good faith by such Person), and (iv)
all Contingent Obligations.

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

17 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Information” has the meaning specified in Section 9.12(a).

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Intellectual Property” has the meaning specified in Section 4.01(ff).

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the numerically corresponding day in the
immediately succeeding calendar month (or, in the case of Section 2.07(e), the
immediately succeeding calendar day or week if all Lenders agree), and
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the numerically corresponding day in the
immediately succeeding calendar month; provided, however, that:

 

(a)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that if such extension would cause the last day of such Interest Period to occur
in the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

 

(b)          whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

 

(c)          no Interest Period with respect to any portion of the Loan shall
extend beyond the Maturity Date.

 

“Interest Rate Cap Agreement” shall mean the Confirmation and Agreement
(together with the confirmation and schedules relating thereto), between the
Counterparty and the applicable Borrowers, obtained by the applicable Borrowers
within five (5) Business Days of the date of each Advance and collaterally
assigned to the Administrative Agent for the benefit of Lenders pursuant to this
Agreement. After delivery of a Replacement Interest Rate Cap Agreement to the
Administrative Agent, the term Interest Rate Cap Agreement shall be deemed to
mean such Replacement Interest Rate Cap Agreement. The Interest Rate Cap
Agreement shall be governed by the laws of the State of New York and shall
contain each of the following:

 

(a)          the notional amount of the Interest Rate Cap Agreement shall be
equal to the Outstanding Principal Balance;

 

(b)          the remaining term of the Interest Rate Cap Agreement shall be in
accordance with the term specified in Section 2.18;

 

18 

 

 

(c)          the Interest Rate Cap Agreement shall be issued by the Counterparty
to the Borrowers and shall be pledged to the Administrative Agent on behalf of
Lenders by the Borrowers in accordance with this Agreement;

 

(d)          the Counterparty under the Interest Rate Cap Agreement shall be
obligated to make a stream of payments from time to time equal to the product of
(i) the notional amount of such Interest Rate Cap Agreement multiplied by (ii)
the excess, if any, of LIBOR (including any upward rounding under the definition
of LIBOR) over the Strike Price and shall provide that such payment shall be
made on a monthly basis in each case not later than (after giving effect to and
assuming the passage of any cure period afforded to such Counterparty under the
Interest Rate Cap Agreement, which cure period shall not in any event be more
than three Business Days) each date that a payment of Interest is due hereunder
pursuant to Section 2.07;

 

(e)          the Counterparty under the Interest Rate Cap Agreement shall
execute and deliver the Acknowledgment; and

 

(f)          the Interest Rate Cap Agreement shall be in all material respects
reasonably satisfactory in form and substance to the Administrative Agent.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Intervening Entities” means each Subsidiary of the Parent Guarantor which
directly or indirectly holds any ownership interest in a Borrower and is not a
Loan Party.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person, or
(d) the purchase or other acquisition of any real property. Any binding
commitment to make an Investment, as well as any option of another Person to
require an Investment in such Person, shall constitute an Investment. Except as
expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Legal Requirements” shall mean all present and future laws, statutes, codes,
ordinances, orders, treaties, judgments, decrees, injunctions, rules,
regulations and requirements, and irrespective of the nature of the work to be
done, of every Governmental Authority including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith, all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case pursuant to Basel III, Environmental Laws
and all covenants, restrictions and conditions now or hereafter of record which
may be applicable to any Borrower or to any Collateral Asset and the
Improvements and the Equipment thereon, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of the
Collateral Assets and the Improvements and the Equipment thereon including,
without limitation, building and zoning codes and ordinances and laws relating
to handicapped accessibility.

 

19 

 

 

“Lender Affiliate” means, as to any Lender, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Lender or is a director or officer of such Lender. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 35% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Lender Insolvency Event” means that (a) the Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment. Notwithstanding the above, a Lender Insolvency Event
shall not occur solely by virtue of the ownership or acquisition of any Equity
Interest in the applicable Lender or any direct or indirect Parent Company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor, the
lien or assessment relating to any property assessed clean energy loan and any
easement, right of way or other encumbrance on title to real property.

 

“Loan” means the term loan made to the Borrowers by the Lenders pursuant to the
terms of this Agreement in an aggregate maximum original principal amount not to
exceed $450,000,000.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Borrower Accession Agreement, (e) the Collateral Documents, and
(f) each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement, in
each case, as the same may be amended, supplemented or otherwise modified from
time to time.

 

20 

 

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loan to Value Ratio” means, at any date of determination, the ratio, expressed
as a percentage, of the Facility Exposure to the sum of the Appraised Value of
all Collateral Assets.

 

“Lockbox Account” has the meaning specified in the Cash Management Agreement.

 

“Losses” shall mean any and all claims, suits, liabilities (including strict
liabilities), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement of whatever kind or nature (including out-of-pocket,
reasonable attorneys’ fees and other costs of defense).

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects (which material adverse change, in the
case of prospects only, shall be based on the specific business activities and
geographic locations of the Loan Parties and their respective Subsidiaries and
their Assets and not on the general condition of the U.S. or relevant foreign
economies or the capital markets generally) of (a) the Operating Partnership or
(b) the Parent Guarantor and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects (which material adverse effect, in the
case of prospects only, shall be based on the specific business activities and
geographic locations of the Loan Parties and their respective Subsidiaries and
not on the general condition of the U.S. or relevant foreign economies or the
capital markets generally) of the Guarantors and their respective Subsidiaries,
taken as a whole, (b) the business, assets, properties, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects (which
material adverse effect, in the case of prospects only, shall be based on the
specific business activities and geographic locations of the Borrowers and their
respective Subsidiaries and not on the general condition of the U.S. or relevant
foreign economies or the capital markets generally) of the Borrowers and their
respective Subsidiaries, taken as a whole, (c) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, (d) the ability of
any Loan Party to perform its Obligations under any Loan Document to which it is
or is to be a party, (e) the value of the Collateral or (f) the value, use,
operation or ability to sell or refinance any Collateral Asset.

 

“Material Alteration” shall mean any alteration affecting structural elements of
any Collateral Asset the cost of which exceeds the Alteration Threshold (other
than PIP Work).

 

“Material Contract” means each contract to which any Borrower is a party
involving aggregate consideration payable to or by such Borrower in an amount of
$1,000,000 or more per annum or otherwise material to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrowers and their Subsidiaries, taken as a whole. Without limitation of
the foregoing, the Collateral Asset Operating Leases, the Approved Management
Agreements and the Approved Franchise Agreements shall be deemed to be Material
Contracts hereunder, all of which are hereby approved by the Administrative
Agent as of the date that the applicable Collateral Asset the subject thereof is
added as a Collateral Asset hereunder.

 

21 

 

 

“Material Lease” shall mean any Tenancy Lease (a) demising a premises within a
Collateral Asset that is more than 5,000 net rentable square feet or (b) that is
for a term equal to or greater than sixty (60) months.

 

“Material Litigation” has the meaning specified in Section 3.01(d).

 

“Maturity Date” means August 31, 2018, subject to any extension thereof pursuant
to Section 2.16, or such other date on which the final payment of principal on
the Loan becomes due and payable as provided herein or in the Notes, whether at
such stated maturity date, by declaration of acceleration, or otherwise.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policy” means, which respect to any Mortgage, a fully paid American
Land Title Association Lender’s Extended Coverage title insurance policy
insuring such Mortgage.

 

“Mortgages” means, with respect to any Collateral Assets, deeds of trust, trust
deeds and mortgages, as applicable, in substantially the form of Exhibit G
hereto (in each case with such changes as may be required to account for local
law matters and otherwise satisfactory in form and substance to the
Administrative Agent in its reasonable discretion), as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA, to which any
Loan Party or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA that is subject to Title IV of ERISA, that (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates or (b) was so
maintained and in respect of which any Loan Party or any ERISA Affiliate would
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.

 

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person.

 

“Net Operating Income” means, with respect to any Asset, the amount obtained by
subtracting Operating Expenses for such Asset from Operating Income for such
Asset, in each case for consecutive four fiscal quarters most recently ended.

 

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

 

“Note” means a promissory note of any Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender, as the same may be amended, supplemented, extended, replaced or
otherwise modified from time to time.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

22 

 

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party pursuant to such Loan Document.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“OFAC” has the meaning specified in Section 4.01(x).

 

“Operating Expenses” means, with respect to any Asset for any applicable
measurement period, the actual costs and expenses of owning, operating,
managing, and maintaining such Asset during such period, including, without
limitation, repairs, real estate and chattel taxes and bad debt expenses, but
excluding (i) depreciation or amortization or other noncash items, (ii) the
principal of and interest on Debt for Borrowed Money, (iii) income taxes or
other taxes in the nature of income taxes, (iv) distributions to the
shareholders, members or partners of the Asset owner, (v) transaction costs and
related expenses incurred in connection with the acquisition of such Asset, and
(vi) capital expenditures, payments (without duplication) for FF&E or into FF&E
reserves or management fees actually paid or payable during such period, all as
determined in accordance with GAAP.

 

“Operating Income” means, with respect to any Asset for any applicable
measurement period, all income received from any Person during such period in
connection with the ownership or operation of such Asset, including, without
limitation, (i) the Gross Hotel Revenues, (ii) all amounts payable pursuant to
any reciprocal easement and/or operating agreements, covenants, conditions and
restrictions, condominium documents and similar agreements affecting such Asset
(but excluding any amounts payable in respect of any Approved Management
Agreements), and (iii) condemnation awards to the extent that such awards are
compensation for lost rent allocable to such period, all as determined in
accordance with GAAP.

 

“Operating Lease” means any operating lease of an Asset constituting Real
Property between the applicable Person (i.e., a Borrower or the applicable
Subsidiary of such Borrower) that owns such Asset (whether in fee simple or
subject to a ground lease), as lessor, and the applicable TRS Lessee, as lessee,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Operating Lease Subordination Agreement” means, with respect to any Collateral
Asset subject to a Collateral Asset Operating Lease, a subordination,
non-disturbance and attornment agreement with respect to such Collateral Asset
Operating Lease substantially in the form attached hereto as Exhibit K.

 

23 

 

 

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, including vault charges and license fees for the
use of vaults, chutes and similar areas adjoining any Collateral Asset, now or
hereafter levied or assessed or imposed against any Collateral Asset or any part
thereof.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed any
Obligation under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or pledged or assigned or granted an interest in any
Advance or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement,
recordation, filing or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19 or Section
9.01(b)).

 

“Outstanding Principal Balance” shall mean, as of any date of determination, the
then outstanding principal balance of the Loan.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

“Participant Register” has the meaning specified in Section 9.07(g).

 

“Patriot Act” has the meaning specified in Section 9.14.

 

“Patriot Act Offense” means any violation of the criminal laws of the United
States of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (a) the criminal laws against
terrorism; (b) the criminal laws against money laundering, (c) the Bank Secrecy
Act, as amended, (d) the Money Laundering Control Act of 1986, as amended, or
(e) the Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

24 

 



 

“Permitted Liens” means such of the following (except for Liens described in
clause (b) that are the subject of a Good Faith Contest, to which the following
lead-in language will not apply) as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced: (a) Liens
for taxes, assessments and governmental charges or levies not yet due and
payable (excluding any lien or assessment in respect of any Collateral Asset
relating to any property assessed clean energy loan); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than thirty (30) days or
are otherwise subject to a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation or unemployment laws or similar
legislation or to secure public or statutory obligations; (d) easements, zoning
restrictions, rights of way and other encumbrances on title to real property
that either (i) do not render title to the property encumbered thereby
uninsurable (assuming payment of only customary title insurance premiums) or
materially adversely affect the use or value of such property for its present
purposes, (ii) are disclosed in the Mortgage Policies or (iii) otherwise
approved by the Administrative Agent in its reasonable discretion; (e) Tenancy
Leases and Operating Leases; and (f) with respect to each Collateral Asset,
Permitted Encumbrances (as defined in each of the Mortgages).

 

“Permitted Transfer” means each of the following Equity Transfers: (a) the
transfer of publicly traded shares in any indirect equity owner of any Borrower;
(b) any sale, transfer or issuance of shares of stock in the Parent Guarantor,
provided that either (i) such shares of stock are listed on the New York Stock
Exchange, NASDAQ Global Select Market or another nationally recognized stock
exchange or (ii) such shares of stock are sold, transferred or issued in the
ordinary course of business through licensed broker dealers in accordance with
all applicable Legal Requirements to third party investors in a manner
consistent with previous offerings conducted by the Parent Guarantor or any of
its Affiliates to date; and (c) provided that no Event of Default shall have
then occurred and be continuing, an Equity Transfer of an indirect Equity
Interest in any Borrower shall be permitted without the Administrative Agent’s
consent, provided that in the case of this clause (c), (i) such Equity Transfer
shall not (A) cause the transferee, together with its Affiliates, to increase
its direct or indirect interest in any Borrower to an amount which equals or
exceeds forty-nine percent (49%) or (B) result in a change in Control of any
Borrower, (ii) each Borrower shall continue to be in compliance with the
Borrower SPE Requirements, (iii) if such Transfer would cause the transferee,
together with its Affiliates, to increase its indirect interest in any Borrower
to an amount which equals or exceeds ten percent (10%), (A) such transferee is a
Qualified Transferee and (B) the Borrowers shall provide to the Administrative
Agent thirty (30) days prior written notice thereof, (iv) after giving effect to
such Transfer, the Parent Guarantor shall continue to control the day to day
operations of each Borrower and shall continue to own at least fifty-one percent
(51%) of all Equity Interests (direct or indirect) of each Borrower, and (v)
each Collateral Asset shall continue to be managed by an Approved Manager. For
the avoidance of doubt, any listing of the shares of stock in the Parent
Guarantor on the New York Stock Exchange, NASDAQ Global Select Market or another
nationally recognized stock exchange shall not be a prohibited Equity Transfer
hereunder.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“PIP” means those certain property improvement plans set forth on Schedule IX
hereto, as amended, modified or supplemented in accordance with the terms of
this Agreement.

 

“PIP Budget” means, with respect to each Asset, the projected budget associated
with the PIP Work for such Asset, as approved by the Administrative Agent in its
reasonable discretion, together with such modifications or amendments to such
budget approved in accordance with Section 5.02(v).

 

25 

 

 

“PIP Completion Date” means the date for completion of PIP Work as required
under the related PIP, as such date may be modified in accordance with Section
5.02(v).

 

“PIP Guaranteed Obligations” has the meaning specified in Section 7.01(a).

 

“PIP Reserve Account” has the meaning specified in Section 5.01(aa)(v).

 

“PIP Reserve Funds” has the meaning specified in Section 5.01(aa)(v).

 

“PIP Work” means, with respect to each Asset, any repair, maintenance or
alterations of, or improvements to, such Asset required to be made in accordance
with the PIP relating to such Asset.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Post Petition Interest” has the meaning specified in Section 7.07(c).

 

“Principal Guaranty” means a guaranty executed by the Guarantors guaranteeing a
principal amount of the Loan in the maximum amount of $25,000,000 plus
enforcement costs related thereto, as further provided for in such guaranty.
Such guaranty shall be in substantially the form of Exhibit O hereto.

 

“Proposed Collateral Asset” means an Asset for which Borrower has requested an
Advance in relation to the acquisition of such Asset and which Asset will, upon
the making of such Advance in accordance with this Agreement, become part of the
Collateral as a Collateral Asset.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Advances at such time and the denominator of which is the
Outstanding Principal Balance.

 

“Property Material Adverse Effect” means a material adverse effect on a
Collateral Asset or the value, use, operation or ability to sell or refinance
such Collateral Asset.

 

“Protective Advance” means all sums expended by the Administrative Agent or the
Lenders in accordance with Section 5.01(aa).

 

“Purchase Agreement” means each purchase agreement, contract of sale or
equivalent agreement pursuant to which a Borrower will acquire one or more
Assets, including all assignments and amendments related thereto.

 

“Qualified Transferee” shall mean a transferee for whom, prior to the Equity
Transfer, the Administrative Agent shall have received: (a) evidence that the
proposed transferee (i) has never been indicted or convicted of, or pled guilty
or no contest to, a felony, (ii) has never been indicted or convicted of, or
pled guilty or no contest to, a Patriot Act Offense and is not on any Government
List, (iii) has not been the subject of a voluntary or involuntary (to the
extent the same has not been discharged) bankruptcy proceeding in the past
fifteen (15) years and (iv) has no material outstanding judgments against such
proposed transferee, and for the purpose of this clause (iv), “material” shall
mean an outstanding judgment or outstanding judgments of $5,000,000 or more in
the aggregate which are not covered by insurance and (b) if the proposed
transferee will obtain Control of or obtain a direct or indirect interest of 10%
or more in any Borrower as a result of such proposed transfer, a credit check
against such proposed transferee that is reasonably acceptable to the
Administrative Agent.

 

26 

 

 

“Rate Cap Collateral” has the meaning specified in Section 2.18(b).

 

“Real Property” means all right, title and interest of the Borrowers in and to
any land and any improvements located thereon, together with all equipment,
furniture, materials, supplies, personal property and all other rights and
property within the scope of the definition of Mortgaged Property (as defined in
the Form of Mortgage attached hereto as Exhibit G) in which such Person has an
interest now or hereafter located on or used in connection with such land and
improvements, and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by such Person.

 

“Recipient” means (a) the Administrative Agent or (b) any Lender.

 

“Reference Bank” means DBNY.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Registration Statement” means the Parent Guarantor’s Form S-11 Registration
Statement filed with the Securities and Exchange Commission on August 19, 2013,
as amended from time to time.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REIT” means a Person that is qualified to be treated for U.S. federal income
tax purposes as a real estate investment trust under Sections 856-860 of the
Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Persons and of
such Person’s Affiliates.

 

“Release Price” shall mean, with respect to each Collateral Asset, the Allocated
Loan Amount multiplied by (a) until such time as $100,000,000 of the Facility
Exposure has been repaid in accordance with Section 2.06, 110% and (b) after
more than $100,000,000 of the Facility Exposure has been repaid in accordance
with Section 2.06, 115%.

 

“Released Borrower” has the meaning specified in Section 9.13(c).

 

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Approved Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement except that
the same shall be effective as of (i) in connection with a replacement pursuant
to Section 2.18(c)(iii) following a downgrade, withdrawal or qualification of
the long-term unsecured debt rating of the Counterparty, the date required in
Section 2.18 or (ii) in connection with a replacement (or extension of the
then-existing Interest Rate Cap Agreement) in connection to an extension of the
Maturity Date pursuant to Section 2.16, the date required in Section 2.16,
provided that to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a Replacement Interest Rate Cap Agreement shall be
such interest rate cap agreement approved in writing by the Administrative
Agent.

 

27 

 

 

“Replacement Lender” has the meaning specified in Section 9.01(b).

 

“Required Lenders” means, at any time, Lenders owed or holding greater than
66²/3% of the sum of the Outstanding Principal Balance, provided that the
Advances held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

 

“Restricting Information” has the meaning specified in Section 9.12(b).

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.

 

“Sanctions” has the meaning specified in Section 4.01(x).

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“Second Extension Date” has the meaning specified in Section 2.16(b).

 

“Secured Obligations” means, collectively, the “Secured Obligations” as defined
in the Security Agreement and the “Obligations” as defined in the Mortgages.

 

“Secured Parties” means the Administrative Agent and the Lenders.

 

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Security Agreement” means, with respect to the Collateral Assets, a security
agreement in substantially the form of Exhibit F hereto, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA that is subject to Title IV of ERISA, that (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and no Person
other than the Loan Parties and the ERISA Affiliates or (b) was so maintained
and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

 

28 

 

 

“Smith Travel Research” means Smith Travel Research or a substitute lodging
industry research company proposed by the Operating Partnership and approved by
the Administrative Agent in its reasonable discretion.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“Strike Price” shall mean (a) 4% per annum from and including the Closing Date
until the second anniversary of the Closing Date and (b) thereafter, the rate
per annum that when added to the Applicable Margin would result in a Debt
Service Coverage Ratio equal to 1.10:1.00.

 

“Subordinated Obligations” has the meaning specified in Section 7.07(a).

 

“Subordination of Management Agreement” means, with respect to any Approved
Management Agreement with respect to a Collateral Asset, a consent and
subordination agreement in form and substance substantially similar to Exhibit
M-1 or M-2 attached hereto, as applicable, or in form and substance as otherwise
reasonably satisfactory to and agreed upon by Administrative Agent, the
Borrowers and an Approved Manager.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Supplemental Agent” has the meaning specified in Section 8.01(b).

 

“Surveys” has the meaning specified in Section 3.02.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

29 

 

 

“Tenancy Leases” means operating leases (excluding the Operating Leases),
subleases, licenses, occupancy agreements and rights-of-use entered into by any
of the Borrowers in such Borrower’s capacity as a lessor or a similar capacity
(excluding any ground lease and any other lease entered into in connection with
a Sale and Leaseback Transaction).

 

“Test Date” means the last day of each fiscal quarter of the Parent Guarantor
for which financial statements are required to be delivered pursuant to Sections
5.03(b) or (c), as the case may be.

 

“Transaction Parties” shall mean, jointly and severally, each Borrower, each TRS
Lessee, each Guarantor and any other Affiliate of any of the foregoing.

 

“Transfer” has the meaning specified in Section 5.02(e).

 

“TRS Lessee” means a lessee of an Asset constituting Real Property pursuant to
an Operating Lease that is wholly-owned directly or indirectly by the Operating
Partnership.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unused Rate” means (x) 0.15% per annum for the first thirty (30) days such rate
applies pursuant to Section 2.01 and (y) 0.25% per annum thereafter.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.12(g)(ii)(C).

 

“UCC” shall mean, with respect to a Collateral Asset or a Borrower, the Uniform
Commercial Code as in effect in the state where such Collateral Asset is located
or such Borrower is formed or incorporated, as the case may be, or otherwise,
the Uniform Commercial Code as in effect the State of New York.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Withholding Agent” means (a) any Loan Party or (b) the Administrative Agent.

 

30 

 

 

“Working Capital Advance” means an Advance designated by a Borrower in a Notice
of Borrowing as an Advance for the purpose of general working capital purposes
of one or more Borrowers.

 

“Working Capital Advance Limit” means an amount equal to the lesser of (a) 60%
of the aggregate Appraised Values of all Collateral Assets, and (b) the Adjusted
Net Operating Income for all Collateral Assets divided by 12%.

 

“Yield Maintenance Expiration Date” shall mean the first anniversary of the
Closing Date.

 

“Yield Maintenance Premium” shall mean an amount equal to the product of: (1)
the amount of principal of the Loan being prepaid; multiplied by (2) one twelfth
of the then applicable Applicable Margin; multiplied by (3) the number of full
or partial calendar months remaining before the Yield Maintenance Expiration
Date, provided that the Yield Maintenance Premium shall be prorated for any
partial calendar month.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(g) (“GAAP”). If at any time after the
Closing Date there are any changes in accounting principles required by GAAP or
the Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or similar agencies that would result in a change in the
method of calculation of, or affects the results of such calculation of, any of
the financial covenants, standards or terms found in this Agreement, and either
the Borrowers or the Required Lenders shall so request, then the Administrative
Agent, the Required Lenders and the Borrowers shall negotiate in good faith to
amend such financial covenants, standards or terms so as to equitably reflect
such change, with the desired result that the criteria for evaluating the
financial condition of the applicable Loan Parties and their Subsidiaries shall
be the same after such change as if such change had not been made. Such
provisions shall be amended in a manner satisfactory to the Borrowers, the
Administrative Agent and the Required Lenders. Until covenants, standards, or
terms of this Agreement are amended in accordance with this Section 1.03, such
covenants, standards and terms shall be computed and determined in accordance
with accounting principles in effect prior to such change in accounting
principles.

 

31 

 

 

Article II
AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Loan. Subject to the terms and conditions set forth herein,
including Sections 2.02, 2.05 and 3.02, each Lender severally agrees to make
Advances in U.S. dollars to the Borrowers from time to time, on any Business Day
during the Delayed Draw Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (a) in respect of each Acquisition
Advance, the principal amount of the applicable proposed Acquisition Advance
shall not exceed the Advance Limit, provided that for the first three
Acquisition Advances only, the Borrowers may elect in writing to borrow an
amount in excess of the amount stipulated by the applicable Advance Limit so
long as the aggregate amount of all Acquisition Advances does not exceed, in the
case of (x) the first Acquisition Advance, 65% of the Borrowers’ cost to acquire
the Assets that are the subject of such Acquisition Advance, (y) in the case of
the second Acquisition Advance, 65% of the Borrower’s total cost to acquire the
Assets that are the subject of the first Acquisition Advance and the second
Acquisition Advance (for the avoidance of doubt, the 65% loan-to-cost
calculation performed in connection with the second Acquisition Advance shall
take into account the acquisition cost of all Assets acquired to date plus all
Assets being acquired as part of such second Acquisition Advance), and (z) in
the case of the third Acquisition Advance, 65% of the Borrower’s total cost to
acquire the Assets that are the subject of the first Acquisition Advance, the
second Acquisition Advance and the third Acquisition Advance (for the avoidance
of doubt, the 65% loan-to-cost calculation performed in connection with the
third Acquisition Advance shall take into account the acquisition cost of all
Assets acquired to date plus all Assets being acquired as part of such third
Acquisition Advance) (such election, an “Excess Proceeds Election”), (b) the
aggregate Facility Exposure of any Lender shall not exceed such Lender’s
Commitment, and (c) in respect of each Working Capital Advance, after giving
effect to such Working Capital Advance, the Facility Exposure will not exceed
the Working Capital Advance Limit. Borrowers shall not be permitted to make more
than eleven (11) Borrowings during the Delayed Draw Period, of which no more
than three (3) shall constitute Working Capital Advances. For the avoidance of
doubt, subject to the terms and conditions set forth herein, Borrowers shall be
permitted to borrow the full Loan amount pursuant to less than eleven (11)
Borrowings. The Borrowing for the initial Advance shall (i) occur no later than
sixty (60) days after the Closing Date, (ii) be in an amount not less than
$75,000,000, and (iii) be an Acquisition Advance. If the Borrowing for the
initial Advance shall occur later than sixty (60) days after the Closing Date,
the Borrowers shall pay from and after such sixtieth (60th) day to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, an unused fee equal to the product of (i) the aggregate Commitments,
multiplied by (ii) the Unused Rate, multiplied by (iii) the number of days in
the period commencing on the sixty-first (61st) day and ending on the day prior
to the date on which the initial Advance occurs divided by three hundred
sixty-five (365). The unused fee shall accrue until the date of the initial
Advance, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, and on the Maturity Date.
Except as provided in clause (ii) above, each Borrowing shall be in an aggregate
amount of not less than $25,000,000. If the Borrowers make an Excess Proceeds
Election, the Excess Proceeds Election shall be included with the Notice of
Borrowing relating to the applicable Acquisition Advance. If the Borrowers make
an Excess Proceeds Election, then, until such time as the Borrowers have
provided to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that the Loan is “in-balance” with the Advance Limits on an
aggregate basis with respect to all Assets then owned by the Borrowers, (x) the
Applicable Margin shall be increased as provided in clause (f) of the definition
of Applicable Margin, and (y) the Principal Guaranty will continue in full force
and effect. No Borrower shall have the right to reborrow any portion of the Loan
that is repaid or prepaid.

 

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 12:00 Noon (New York City time) at least ten (10) Business
Days prior to the date of the proposed Borrowing, by the Borrowers to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier
or e-mail, in each case in substantially the form of Exhibit B hereto,
specifying therein (i) the requested date of such Borrowing, (ii) if the
requested Advance is a Working Capital Advance or an Acquisition Advance, and a
description of how such Advance will be applied by Borrowers (including, in the
case of an Acquisition Advance, a description of the Proposed Collateral Assets
related to such Acquisition Advance), (iii) if the requested Advance is for the
purpose described in Section 2.07(e), the requested Interest Period, and
(iv) the requested aggregate amount of such Borrowing. All Borrowings requested
pursuant to this Section 2.02 shall be for Borrowings of Eurodollar Rate
Advances. Each Lender shall, before 12:00 Noon (New York City time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrowers by crediting the Borrowers’ Account.

 

32 

 

 

(b)          Each Notice of Borrowing shall be irrevocable and binding on the
Borrowers, provided that, notwithstanding the foregoing, if and to the extent
that a Borrower elects to terminate or delay the purchase of a Collateral Asset
pursuant to the terms and conditions of a Purchase Agreement and remove a
Collateral Asset from the acquisition of the Proposed Collateral Assets
described in the applicable Notice of Borrowing, Borrower shall notify
Administrative Agent of such election (together with a revised requested
aggregate amount of such Borrowing) at least three (3) Business Days prior to
the date of the proposed Borrowing and such Notice of Borrowing shall be
revocable with respect to the portion of the Acquisition Advance attributable to
such removed Proposed Collateral Asset. The Borrowers shall indemnify each
Lender against any loss, cost or expense actually incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(c)          Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing consisting of Eurodollar Rate Advances
that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrowers severally agree to repay or
pay to the Administrative Agent forthwith on demand such corresponding amount
and to pay interest thereon, for each day from the date such amount is made
available to the Borrowers until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrowers, the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Advance as part of such Borrowing for all
purposes.

 

(d)          The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

(e)          Without limitation of the requirements of Section 2.12, each Lender
may, at its option, make any Advance available to the Borrowers by causing any
foreign or domestic branch or Affiliate of such Lender to make such Advance;
provided, however, that (i) any exercise of such option shall not affect the
obligation of the Borrowers in accordance with the terms of this Agreement and
(ii) nothing in this Section 2.02(e) shall be deemed to obligate any Lender to
obtain the funds for any Advance in any particular place or manner or to
constitute a representation or warranty by any Lender that it has obtained or
will obtain the funds for any Advance in any particular place or manner.

 

33 

 

 

SECTION 2.03. [Intentionally Omitted].

 

SECTION 2.04. Repayment of Advances. (a) The Borrowers shall repay to the
Administrative Agent for the ratable account of the Lenders the principal
amounts of the Loan on the respective dates and in the respective amounts shown
on Schedule 2.04 (which amounts shall be reduced as a result of the application
of prepayments in accordance with Section 2.06). The parties acknowledge and
agree that the Administrative Agent shall prepare and attach Schedule 2.04 to
this Agreement (which Schedule 2.04 shall be conclusive absent manifest error)
following the expiration of the Delayed Draw Period and that Schedule 2.04 shall
reflect that the Loan will amortize in the fourth and fifth loan years in an
amount of 2.5% of the aggregate Facility Exposure as of the end of the Delayed
Draw Period. Such percentage is a per annum amount and shall be payable
quarterly, beginning on the third anniversary of the Closing Date.

 

(b)          On the Maturity Date, the Borrowers shall repay to the
Administrative Agent for the ratable account of the Lenders the entire
Outstanding Principal Balance, together with all accrued and unpaid interest
thereon.

 

SECTION 2.05. Termination of Unfunded Commitments. If, as of February 15, 2016,
the aggregate unfunded Commitments exceed $225,000,000, then all unfunded
Commitments in excess of $225,000,000 shall automatically be deemed terminated
and reduced to zero as of February 15, 2016. If, as of July 1, 2016, any
unfunded Commitments exist, such unfunded Commitments shall automatically be
deemed terminated and reduced to zero.

 

SECTION 2.06. Prepayments. (a) Optional. The Borrowers may, upon same day notice
in the case of Base Rate Advances and two (2) Business Days’ notice in the case
of Eurodollar Rate Advances, in each case to the Administrative Agent stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrowers shall, prepay the outstanding aggregate principal
amount of the Advances in whole or ratably in part, together with accrued
interest to the date of such prepayment on the aggregate principal amount
prepaid; provided, however, that (i) each partial prepayment shall be in an
aggregate principal amount of at least $250,000 or, if less, the amount of the
Advances outstanding, (ii) if any such prepayment is made prior to the Yield
Maintenance Expiration Date, the Borrowers shall pay the applicable Yield
Maintenance Premium in accordance with and to the extent set forth in Section
2.06(c), and (iii) if any prepayment of a Eurodollar Rate Advance is made on a
date other than the last day of an Interest Period for such Advance, the
Borrowers shall also pay any amounts owing pursuant to Section 9.04(c).

 

(b)          Mandatory. Upon the sale or transfer of any Collateral Asset in
accordance with Section 5.02(e)(i), the Borrowers shall (i) prepay the Loan in
an amount equal to the Release Price for the applicable Collateral Asset and
(ii) if any such prepayment is made prior to the Yield Maintenance Expiration
Date, the Borrowers shall pay the applicable Yield Maintenance Premium in
accordance with Section 2.06(c). This Section 2.06(b) does not grant any Loan
Party any independent right to sell or transfer any Collateral Asset. Except
during an Event of Default, each Release Price shall be applied by
Administrative Agent to the Outstanding Principal Balance. Any amounts owing
pursuant to Section 9.04(c) shall be due in connection with any prepayment made
pursuant to this Section 2.06(b) at the time such prepayment is made.

 

34 

 

 

(c)          Yield Maintenance Premium. In connection with each prepayment of
the Loan made pursuant to Section 2.06(a) or 2.06(b) prior to the Yield
Maintenance Expiration Date, as a condition to the effectiveness of such
prepayment, the Borrowers shall pay to the Administrative Agent for the benefit
of Lenders, the Yield Maintenance Premium related to such prepayment.
Notwithstanding the foregoing, if the Borrowers prepay a portion of the
outstanding aggregate principal amount of the Advances to avoid the Debt Yield
falling below eight percent (8%), no Yield Maintenance Premium will be due or
payable on such prepayment.

 

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrowers shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i)          Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in respect of
Base Rate Advances in effect from time to time, payable in arrears quarterly on
the last day of each March, June, September and December during such periods and
on the date such Base Rate Advance shall be Converted or paid in full.

 

(ii)         Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

 

(b)          Default Interest. Upon the occurrence and during the continuance of
any Event of Default, the Borrowers shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to the lesser of the maximum rate permitted by
applicable law and the Default Rate and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to the Default Rate. Notwithstanding anything to the contrary in this
Agreement, the Borrowers shall pay interest on any outstanding Protective
Advances at a rate per annum equal at all times to the lesser of the maximum
rate permitted by applicable law and the Default Rate.

 

(c)          Notice of Interest Period and Interest Rate. Promptly after receipt
of a Notice of Borrowing pursuant to Section 2.02(a), the Administrative Agent
shall give notice to the Borrowers and each Lender of the applicable Interest
Period and the applicable interest rate determined by the Administrative Agent
for purposes of clause (a)(i) or (a)(ii) above, and the applicable rate, if any,
furnished by the Reference Bank for the purpose of determining the applicable
interest rate under clause (a)(ii) above.

 

(d)          Interest Rate Determination. (i) The Administrative Agent shall
timely obtain information from the Reference Bank for the purpose of determining
each Eurodollar Rate.

 

(ii)          If the Reuters Screen LIBOR01 Page (or a successor page) is
unavailable and the Administrative Agent is unable to obtain timely information
from the Reference Bank for determining the Eurodollar Rate for any Eurodollar
Rate Advances,

 

35 

 

 

(A)         the Administrative Agent shall forthwith notify the Borrowers and
the Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,

 

(B)         each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(C)         the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.

 

(e)          Interest Periods. After giving effect to all Borrowings, all
conversions of Advances from one Type to the other, and all continuations of
Advances as the same Type, there shall not be more than seven Interest Periods
in effect with respect to Advances. If all Lenders agree, the Borrowers shall be
permitted, subject to Section 2.02 and Article III, to request and obtain a
Borrowing consisting of Eurodollar Rate Advances hereunder with an Interest
Period of one calendar day or calendar week for the purpose of reducing the
aggregate number of outstanding Interest Periods hereunder.

 

SECTION 2.08. Fees. (a) Fee Letter. The Borrowers shall pay to the
Administrative Agent and the Arranger for their own account the fees, in the
amounts and on the dates, set forth in the Fee Letter and such other fees as may
from time to time be agreed in writing between the Borrowers and the
Administrative Agent or Arranger.

 

(b)          Extension Fees. If the term of the Loan is extended pursuant to
Section 2.16, the Borrowers shall pay to the Administrative Agent on the
Extension Date, for the account of each Lender, an extension fee (an “Extension
Fee”), in an amount equal to (i) 0.20% of each Lender’s Commitment then
outstanding in respect of the first extension, and (ii) 0.25% of each Lender’s
Commitment then outstanding in respect of the second extension.

 

(c)          Funding Fees. As a condition precedent to each Advance, the
Borrowers shall pay to the Administrative Agent, for the account of each Lender
(excluding each Defaulting Lender), a funding fee (each, a “Funding Fee”), in an
amount equal to 0.20% of such Lender’s Pro Rata Share of the applicable Advance.

 

SECTION 2.09. Conversion of Advances. Upon the occurrence and during the
continuance of any Event of Default, (a) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (b) the obligation of the Lenders to make
Eurodollar Rate Advances shall be suspended until the applicable Event of
Default is waived in accordance with, and subject to Section 9.01, and
thereafter, upon the Borrowers’ written request, the Administrative Agent shall
Convert the Base Rate Advances into Eurodollar Advances within three (3)
Business Days after receipt of such request.

 

36 

 

 

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation or application of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or of
making, funding or maintaining Eurodollar Rate Advances (excluding, for purposes
of this Section 2.10, any such increased costs resulting from (y) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes,
Indemnified Taxes or Other Taxes (as to which Section 2.12 shall govern) and
(z) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized, has its Applicable Lending Office or
otherwise has current or former connections (other than such connections arising
from such Lender’s having executed, delivered, became a party to, performed its
obligations under, received or perfected a security interest under, engaged in
any other transactions pursuant to, or enforced any Loan Documents, or sold or
assigned any interest in any Obligations or Loan Document) or any political
subdivision thereof), then the Borrowers shall, from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that a Lender claiming additional amounts under this Section 2.10(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the
Borrowers by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)          If any Lender determines that compliance with any law or regulation
or any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital or liquidity requirement is increased by or based upon the existence of
such Lender’s commitment to lend then, upon demand by such Lender or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrowers shall pay to the Administrative Agent for the account of such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender in the light of such circumstances, to the extent that
such Lender reasonably determines such increase in capital or increase in
liquidity to be allocable to the existence of such Lender’s commitment to lend.
A certificate as to such amounts submitted to the Borrowers by such Lender shall
be conclusive and binding for all purposes, absent manifest error.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted, implemented or issued, and
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel Supervision known as Basel III and
regardless of the date enacted, adopted, implemented or issued, shall be deemed
an introduction or change of the type referred to in Section 2.10(a) and this
Section 2.10(b).

 

(c)          If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrowers and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrowers that such Lenders have determined that the circumstances
causing such suspension no longer exist.

 

37 

 

 

(d)          Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation or application of any
law or regulation shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrowers through the Administrative Agent, (i) each Eurodollar Rate
Advance will automatically, upon such demand, Convert into a Base Rate Advance
and (ii) the obligation of the Lenders to make Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrowers that such
Lender has determined that the circumstances causing such suspension no longer
exist; provided, however, that, before making any such demand, such Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

(e)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such
Lender, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the change in, or in the
interpretation or application of, any law or regulation or the compliance with
any guideline or request from any central bank or other Governmental Authority
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 2.11. Payments and Computations. (a) The Borrowers shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.13), not later than
12:00 Noon (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrowers is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrowers is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

(b)          Each Borrower hereby authorizes each Lender and each of its
Affiliates, if and to the extent payment owed to such Lender is not made when
due hereunder or under the Note held by such Lender, to charge from time to
time, to the fullest extent permitted by law, against any or all of any of the
Borrower’s accounts with such Lender any amount so due.

 

38 

 

 

(c)          All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(d)          Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to any Lender
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each such Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(f)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the following order of priority:

 

(i)            first, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Administrative
Agent (solely in its capacity as Administrative Agent) under or in respect of
this Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Administrative Agent on such date;

 

(ii)           second, to the payment of all of the indemnification payments,
costs and expenses that are due and payable to the Lenders under Section 9.04,
and any similar section of any of the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such indemnification
payments, costs and expenses owing to the Lenders on such date;

 

(iii)          third, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Lenders under Sections 2.10 and 2.12
on such date, ratably based upon the respective aggregate amounts thereof owing
to the Administrative Agent and the Lenders on such date;

 

(iv)          fourth, to the payment of all of the fees that are due and payable
to the Lenders under Section 2.08 on such date, ratably based upon the
respective aggregate Commitments of the Lenders on such date;

 

39 

 

 

(v)           fifth, to the payment of all of the accrued and unpaid interest on
the Obligations of the Loan Parties owing under or in respect of the Loan
Documents that is due and payable to the Administrative Agent and the Lenders
under Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

 

(vi)          sixth, to the payment of all of the accrued and unpaid interest on
the Advances that is due and payable to the Administrative Agent and the Lenders
under Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

 

(vii)        seventh, to the payment of any other accrued and unpaid interest
comprising Obligations of the Loan Parties owing under or in respect of the Loan
Documents that is due and payable to the Administrative Agent and the Lenders on
such date, ratably based upon the respective aggregate amounts of all such
interest owing to the Administrative Agent and the Lenders on such date;

 

(viii)       eighth, to the payment of the principal amount of the Loan that is
due and payable to the Administrative Agent and the Lenders on such date,
ratably based upon the respective aggregate amounts of all such principal and
reimbursement obligations owing to the Administrative Agent and the Lenders on
such date; and

 

(ix)          ninth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Lenders on such
date.

 

SECTION 2.12. Taxes.

 

(a)          Any and all payments by or on account of any Obligation of any Loan
Party or the Administrative Agent under any Loan Document shall be made, in
accordance with Section 2.11 or the applicable provisions of such Loan Document,
if any, without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.12) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)          Each Loan Party shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)          Without duplication of Sections 2.12(a) or 2.12(b), each Loan Party
shall indemnify each Recipient for the full amount of Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.12) payable or paid by such Recipient, or required
to be deducted or withheld from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Loan Parties by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. This
indemnification shall be made within ten (10) days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.

 

40 

 

 

(d)          Each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.07 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case that are payable or
paid by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by an Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes each Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by such Agent to such Lender from any other source against any
amount due to such Agent under this Section 2.12(d).

 

(e)          As soon as reasonably practicable after, but in any case within
thirty (30) days after, the date of any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.12, such Loan Party shall
deliver to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of any receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. In the case of any payment hereunder or under the other Loan Documents by
or on behalf of a Loan Party through an account or branch outside the United
States or by or on behalf of a Loan Party by a payor that is not a U.S. Person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (e) and (g) of this Section 2.12, the term “United
States” shall have the meaning specified in Section 7701(a)(9) of the Internal
Revenue Code.

 

(f)          Any Lender that is entitled to an exemption from, or reduction of,
withholding Taxes with respect to payments made under any Loan Document shall
deliver to the Operating Partnership (on behalf of the Borrowers) and the
Administrative Agent, at the time or times reasonably requested by the Operating
Partnership (on behalf of the Borrowers) or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Operating Partnership (on behalf of the Borrowers) or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Operating Partnership (on behalf of the Borrowers) or the Administrative Agent,
shall deliver such other documentation prescribed by any applicable law or
reasonably requested by the Operating Partnership (on behalf of the Borrowers)
or the Administrative Agent as will enable the Operating Partnership (on behalf
of the Borrowers) or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.12(g)(i), (ii) and (iv) below) shall not be
required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

41 

 

 

(g)          Without limiting the generality of Section 2.12(f),

 

(i)            each Lender that is a U.S. Person shall, to the extent it is
legally entitled to do so, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender, and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as reasonably requested in
writing by the Operating Partnership (on behalf of the Borrowers) (but only so
long thereafter as such Lender remains lawfully able to do so), provide the
Administrative Agent and the Borrower with executed originals of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(ii)           each Lender that is not a U.S. Person (a “Foreign Lender”) shall,
to the extent it is legally entitled to do so, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender, and
on the date of the Assignment and Acceptance pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Operating Partnership (on behalf of the
Borrowers) (but only so long thereafter as such Lender remains lawfully able to
do so), provide the Administrative Agent and the Operating Partnership (on
behalf of the Borrowers) with whichever of the following is applicable:

 

(A)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United Sates is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the "interest" article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, Internal Revenue Service Form W-8BEN or Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;

 

(B)         executed originals of Internal Revenue Service Form W-8ECI;

 

(C)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code (x) a certificate substantially in the form of Exhibit L-1 hereto to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a "10 percent
shareholder" of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form W-8BEN
or Form W-8BEN-E, as applicable; or

 

(D)         to the extent that the Foreign Lender is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8BEN or Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit L-3,
Internal Revenue Service Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided, however, that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-4 on behalf of each such direct and indirect partner;

 

42 

 

 

(iii)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Operating Partnership (on behalf of the Borrowers) and the
Administrative Agent (in such number of copies as shall be requested by the
Recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Operating Partnership (on behalf of the Borrowers) or the
Administrative Agent), executed originals of any other form prescribed by any
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by any applicable law to permit the Operating
Partnership (on behalf of the Borrowers) or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(iv)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Operating Partnership (on behalf
of the Borrowers) and the Administrative Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Operating
Partnership (on behalf of the Borrowers) or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Operating Partnership (on behalf of
the Borrowers) or the Administrative Agent as may be necessary for the Operating
Partnership (on behalf of the Borrowers) and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for the purposes of this
subsection (g), “FATCA” shall include any amendments made to FATCA after the
Closing Date;

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(h)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has received an
indemnification payment pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) if such
payment would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. No party shall have any obligation to
pursue, or any right to assert, any refund of Indemnified Taxes that may be paid
by another party.

 

43 

 

 

(i)            For any period with respect to which a Lender has failed to
provide the Operating Partnership (on behalf of the Borrowers) with the
appropriate form or other document described in subsection (f) or subsection (g)
above (other than if such failure is due to a Change in Law, or in the
interpretation or application thereof, occurring after the date on which a form
or other document originally was required to be provided or if such form or
other document otherwise is not required under subsection (f) or subsection (g)
above), such Lender shall not be entitled to indemnification under
subsection (a) or (c) of this Section 2.12 with respect to Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
become subject to Taxes because of its failure to deliver a form or other
document required hereunder, the Borrowers shall take such steps as such Lender
shall reasonably request to assist such Lender to recover such Taxes.

 

(j)            Any Lender claiming any additional amounts payable pursuant to
this Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(k)           Without prejudice to the survival of any other agreement of any
party hereunder or under any other Loan Document, the agreements and obligations
under this Section 2.12 shall survive the resignation or replacement of any
Agent, the assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the payment in full of principal, interest
and all other amounts payable hereunder and under any of the other Loan
Documents.

 

SECTION 2.13. Sharing of Payments, Etc. Subject to the provisions of Section
2.11(f), if any Lender shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise, other
than as a result of an assignment pursuant to Section 9.07) (a) on account of
Obligations due and payable to such Lender under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lenders under the
Loan Documents at such time) of payments on account of the Obligations due and
payable to all Lenders under the Loan Documents at such time obtained by all the
Lenders at such time or (b) on account of Obligations owing (but not due and
payable) to such Lender under the Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders under the Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lenders under the Loan Documents at such time obtained
by all of the Lenders at such time, such Lender shall forthwith purchase from
the other Lenders such interests or participating interests in the Obligations
due and payable or owing to them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. Each Borrower agrees that any Lender so purchasing an interest or
participating interest from another Lender pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Lender were the direct
creditor of such Borrower in the amount of such interest or participating
interest, as the case may be.

 

44 

 

 

SECTION 2.14. Use of Proceeds. The proceeds of the Acquisition Advances shall be
available (and the Borrowers agree that they shall use such proceeds) for the
acquisition of the Collateral Assets as permitted by this Agreement. The
proceeds of the Working Capital Advances shall be available (and the Borrowers
agree that they shall use such proceeds) for general corporate purposes of the
Borrowers, including, without limitation, (i) working capital purposes, (ii) the
payment of capital expenditures, and (iii) the payment of fees and expenses
related to the Loan and the other transactions contemplated by the Loan
Documents. None of the Borrowers will directly or indirectly use the proceeds of
the Advances, or lend, contribute or otherwise make available to any Person such
extensions of credit or proceeds, (A) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (B) in any
other manner that would result in a violation of Sanctions or any
Anti-Corruption Laws applicable to any party hereto or to any participant in the
Loan.

 

SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. Each Borrower agrees that upon
notice by any Lender to the Borrowers (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, each Borrower shall promptly execute and
deliver to such Lender, with a copy to the Administrative Agent, a Note, in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the aggregate Advances of such Lender. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder. To the extent no Note has been issued to a Lender, this
Agreement shall be deemed to comprise conclusive evidence for all purposes of
the indebtedness resulting from the Advances and extensions of credit hereunder.

 

(b)          The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder and the Type of Advances comprising
such Borrowing, (ii) the terms of each Assignment and Acceptance delivered to
and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender
hereunder, and (iv) the amount of any sum received by the Administrative Agent
from the Borrowers hereunder and each Lender’s share thereof.

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrowers under this Agreement.

 

45 

 

 

SECTION 2.16. Extension of Maturity Date. (a) At least ninety (90) days but not
more than one hundred eighty (180) days prior to the Maturity Date, the
Borrowers, by written notice to the Administrative Agent, may request, with
respect to the Advances then outstanding, a one-year extension of the Maturity
Date. The Administrative Agent shall promptly notify each Lender of such request
and the Maturity Date in effect at such time shall, effective as of the First
Extension Date (as defined below), be extended for an additional one year
period, provided that:

 

(i)          the Guarantors shall have executed a written consent to such
extension in substantially the form attached hereto as Exhibit N,

 

(ii)         the Borrowers shall have paid the Extension Fee described in
Section 2.08(b),

 

(iii)        the Borrowers shall have delivered to the Administrative Agent the
Appraisals in accordance with Section 5.03(k)(ii),

 

(iv)        on the First Extension Date the following statements shall be true
and the Administrative Agent shall have received for the account of each Lender
a certificate signed by a Responsible Officer of the Borrowers, dated the First
Extension Date, stating that: (1) the representations and warranties contained
in Section 4.01 are true and correct in all material respects on and as of the
First Extension Date (except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date), (2) no Default or Event of Default has occurred and is
continuing or would result from such extension, and (3) immediately before and,
on a pro forma basis, immediately after giving effect to the extension, the Debt
Yield as of the First Extension Date (together with supporting evidence
reasonably acceptable to the Administrative Agent) is not less than 11%,
provided that the Borrowers shall be entitled to make a partial prepayment of
the Loan on the First Extension Date as needed to achieve such required Debt
Yield, and

 

(v)         the Borrowers shall have (A) obtained and delivered to the
Administrative Agent not later than one (1) Business Day prior to the First
Extension Date, one or more Replacement Interest Rate Cap Agreements from an
Approved Counterparty, in a notional amount equal to the then Outstanding
Principal Balance (after taking into account any prepayments of the Loan
described in the immediately preceding clause (iv)),which Replacement Interest
Rate Cap Agreement(s) shall be (1) effective for the period commencing on the
day immediately following the First Extension Date and ending on the last day of
the Interest Period in which the extended Maturity Date occurs, and (2)
otherwise on the terms set forth in Section 2.18, and (B) caused the
Counterparty to execute and deliver to the Administrative Agent an
Acknowledgment with respect to each such Replacement Interest Rate Cap
Agreement.

 

“First Extension Date” means the first date after the delivery by the Borrowers
of the extension notice described above that the conditions set forth in clauses
(i) through (v) above are satisfied. In the event that an extension is effected
pursuant to this Section 2.16(a) (but subject to the provisions of Sections 2.06
and 6.01), the aggregate principal amount of all Advances shall be repaid in
full ratably to the Lenders on the Maturity Date as so extended. As of the First
Extension Date, any and all references in this Agreement, the Notes, if any, or
any of the other Loan Documents to the “Maturity Date” shall refer to the
Maturity Date as so extended.

 

46 

 

 

(b)          At least ninety (90) days but not more than one hundred eighty
(180) days prior to the Maturity Date, the Borrowers, by written notice to the
Administrative Agent, may request, with respect to the Advances then
outstanding, a second one-year extension of the Maturity Date. The
Administrative Agent shall promptly notify each Lender of such request and the
Maturity Date in effect at such time shall, effective as of the Second Extension
Date (as defined below), be extended for an additional one year period, provided
that:

 

(i) Borrowers shall have timely extended the Maturity Date pursuant to Section
2.16(a),

 

(ii) the Guarantors shall have executed a written consent to such extension in
substantially the form attached hereto as Exhibit N,

 

(iii) the Borrowers shall have paid the Extension Fee described in Section
2.08(b),

 

(iv) on the Second Extension Date the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a Responsible Officer of the Borrowers, dated the Second
Extension Date, stating that: (1) the representations and warranties contained
in Section 4.01 are true and correct in all material respects on and as of the
Second Extension Date (except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date), (2) no Default or Event of Default has occurred and is
continuing or would result from such extension, and (3) immediately before and,
on a pro forma basis, immediately after giving effect to the extension, the Debt
Yield as of the Second Extension Date (together with supporting evidence
reasonably acceptable to the Administrative Agent) is not less than 12%,
provided that the Borrowers shall be entitled to make a partial prepayment of
the Loan on the Extension Date as needed to achieve such required Debt Yield,
and

 

(v) the Borrowers shall have (A) obtained and delivered to the Administrative
Agent not later than one (1) Business Day prior to the Second Extension Date,
one or more Replacement Interest Rate Cap Agreements from an Approved
Counterparty, in a notional amount equal to the then Outstanding Principal
Balance (after taking into account any prepayments of the Loan described in the
immediately preceding clause (iv)),which Replacement Interest Rate Cap
Agreement(s) shall be (1) effective for the period commencing on the day
immediately following the Second Extension Date and ending on the last day of
the Interest Period in which the extended Maturity Date occurs, and (2)
otherwise on the terms set forth in Section 2.18, and (B) caused the
Counterparty to execute and deliver to the Administrative Agent an
Acknowledgment with respect to each such Replacement Interest Rate Cap
Agreement.

 

“Second Extension Date” means the first date after the delivery by the Borrowers
of the extension notice described above that the conditions set forth in clauses
(i) through (v) above are satisfied. In the event that an extension is effected
pursuant to this Section 2.16(b) (but subject to the provisions of Sections 2.06
and 6.01), the aggregate principal amount of all Advances shall be repaid in
full ratably to the Lenders on the Maturity Date as so extended. As of the
Second Extension Date, any and all references in this Agreement, the Notes, if
any, or any of the other Loan Documents to the “Maturity Date” shall refer to
the Maturity Date as so extended.

 

47 

 

 

SECTION 2.17. Defaulting Lenders. (a)          Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)         Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
9.01.

 

(ii)        Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction, provided
that if (x) such payment is a payment of the principal amount of any Advances in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Advances were made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(b)          Defaulting Lender Cure. If the Borrowers and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loan to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares, whereupon that Lender will cease to be a
Defaulting Lender, provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

48 

 

 

SECTION 2.18. Interest Rate Cap Agreements. (a) Within five (5) Business Days of
the date of each Advance pursuant to Section 2.02, the applicable Borrowers
shall have obtained, and thereafter maintain in effect, an Interest Rate Cap
Agreement, which shall be have a term expiring no earlier than the second
anniversary of the Closing Date and have a notional amount which shall not at
any time be less than the Outstanding Principal Balance. On or prior to the
second anniversary of the Closing Date, the Borrowers shall have obtained, and
thereafter maintain in effect, an Interest Rate Cap Agreement, which shall be
have a term expiring no earlier than the then effective Maturity Date and have a
notional amount which shall not at any time be less than the Outstanding
Principal Balance. Any failure to comply with the preceding sentence shall be an
Event of Default in accordance with Section 6.01(n). Each Interest Rate Cap
Agreement shall have a strike rate not higher than the Strike Price. If more
than one Interest Rate Cap Agreement and/or Replacement Interest Rate Cap
Agreement exists, such agreements shall collectively have a notional amount
which shall not at any time be less than the Outstanding Principal Balance.

 

(b)          Pledge and Collateral Assignment. As security for the full and
punctual payment and performance of the Obligations of the Loan Parties under
the Loan Documents when due (whether upon stated maturity, by acceleration,
early termination or otherwise), the Borrowers, as pledgor, hereby pledges,
assigns, hypothecates, transfers and delivers to the Administrative Agent, on
behalf of the Lenders, as collateral and hereby grants to the Administrative
Agent, on behalf of the Lenders, a continuing first priority Lien on and
security interest in, to and under all of the following whether now owned or
hereafter acquired and whether now existing or hereafter arising (the “Rate Cap
Collateral”): all of the right, title and interest of the applicable Borrowers
in and to (A) the Interest Rate Cap Agreements; (B) all payments, distributions,
disbursements or proceeds due, owing, payable or required to be delivered to the
applicable Borrowers in respect of the Interest Rate Cap Agreements or arising
out of the Interest Rate Cap Agreements, whether as contractual obligations,
damages or otherwise; and (C) all of the Borrowers’ claims, rights, powers,
privileges, authority, options, security interests, Liens and remedies, if any,
under or arising out of the Interest Rate Cap Agreements, in each case including
all accessions and additions to, substitutions for and replacements, products
and proceeds of any or all of the foregoing, such assignment to be evidenced by
the Assignment of Interest Rate Cap Agreement, which shall be delivered by the
Borrowers to the Administrative Agent within five (5) Business Days of the date
of each Advance.

 

(c)          Covenants.

 

(i)           Each applicable Borrower shall comply with all of its obligations
under the terms and provisions of each Interest Rate Cap Agreement. Subject to
terms hereof, provided no Event of Default has occurred and is continuing, the
Borrowers shall be entitled to exercise all rights, powers and privileges of the
Borrowers under, and to control the prosecution of all claims with respect to,
each Interest Rate Cap Agreement and the other Rate Cap Collateral. The
applicable Borrowers shall take all actions reasonably requested by the
Administrative Agent to enforce the Borrowers’ rights under each Interest Rate
Cap Agreement in the event of a default by the Counterparty thereunder and shall
not waive, amend or otherwise modify any of its rights thereunder.

 

(ii)          The Borrowers shall defend the Administrative Agent’s right, title
and interest in and to the Rate Cap Collateral pledged by the Borrowers pursuant
hereto or in which it has granted a security interest pursuant hereto against
the claims and demands of all other Persons.

 

49 

 

 

(iii)        In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty such that it ceases to qualify as an “Approved
Counterparty”, the Borrowers shall replace the Interest Rate Cap Agreement with
a Replacement Interest Rate Cap Agreement not later than ten (10) Business Days
following receipt of notice from the Administrative Agent or any other Person of
such downgrade, withdrawal or qualification. In the event that the Counterparty
is downgraded below BBB+ by S&P or below “Baa1” by Moody’s, a Replacement
Interest Rate Cap Agreement shall be required regardless of the posting of
collateral.

 

(iv)        In the event that the Borrowers fail to purchase and deliver to the
Administrative Agent the Interest Rate Cap Agreement as and when required
hereunder, the Administrative Agent may purchase the Interest Rate Cap Agreement
and the cost incurred by the Administrative Agent in purchasing the Interest
Rate Cap Agreement shall be paid by the Borrowers to the Administrative Agent
with interest thereon at the Default Rate from the date such cost was incurred
by the Administrative Agent until such cost is paid by the Borrowers to
Administrative Agent.

 

(v)         The Borrowers shall not sell, assign, or otherwise dispose of, or
mortgage, pledge or grant a security interest in, any of the Rate Cap Collateral
or any interest therein, and any sale, assignment, mortgage, pledge or security
interest whatsoever made in violation of this covenant shall be a nullity and of
no force and effect, and upon demand of the Administrative Agent, shall
forthwith be cancelled or satisfied by an appropriate instrument in writing.

 

(vi)        The Borrowers shall not (A) without the prior written consent of the
Administrative Agent, modify, amend or supplement, in any material respect, the
terms of any Interest Rate Cap Agreement, (B) without the prior written consent
of the Administrative Agent, except in accordance with the terms of any Interest
Rate Cap Agreement, cause the termination of any Interest Rate Cap Agreement
prior to its stated maturity date, (C) without the prior written consent of the
Administrative Agent, except as aforesaid, waive or release any obligation of
the Counterparty (or any successor or substitute party to any Interest Rate Cap
Agreement) under any Interest Rate Cap Agreement, (D) without the prior written
consent of the Administrative Agent, consent or agree to any act or omission to
act on the part of the Counterparty (or any successor or substitute party to any
Interest Rate Cap Agreement) which, without such consent or agreement, would
constitute a default under any Interest Rate Cap Agreement, (E) fail to exercise
promptly and diligently each and every material right which it may have under
any Interest Rate Cap Agreement, (F) take or intentionally omit to take any
action or intentionally suffer or permit any action to be omitted or taken, the
taking or omission of which would result in any right of offset against sums
payable under any Interest Rate Cap Agreement or any defense by the Counterparty
(or any successor or substitute party to any Interest Rate Cap Agreement) to
payment or (G) fail to give prompt notice to the Administrative Agent of any
notice of default given by or to the Borrowers under or with respect to the
Interest Rate Cap Agreement, together with a complete copy of such notice.

 

50 

 

 

(vii)         In connection with an Interest Rate Cap Agreement, the Borrowers
shall obtain and deliver to the Administrative Agent within fifteen (15)
Business Days after the date of each Advance an opinion of counsel from counsel
(which counsel may be in-house counsel for the Counterparty) for the
Counterparty upon which the Administrative Agent and its successors and assigns
may rely (the “Counterparty Opinion”), under New York law and, if the
Counterparty is a non-U.S. entity, the applicable foreign law, which shall
provide in relevant part, that: (A) the issuer is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
incorporation and has the organizational power and authority to execute and
deliver, and to perform its obligations under, the applicable Interest Rate Cap
Agreement; (B) the execution and delivery of the applicable Interest Rate Cap
Agreement by the issuer, and any other agreement which the issuer has executed
and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property; (C) all consents,
authorizations and approvals required for the execution and delivery by the
issuer of the applicable Interest Rate Cap Agreement, and any other agreement
which the issuer has executed and delivered pursuant thereto, and the
performance of its obligations thereunder have been obtained and remain in full
force and effect, all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with any governmental authority or
regulatory body is required for such execution, delivery or performance; and (D)
the applicable Interest Rate Cap Agreement, and any other agreement which the
issuer has executed and delivered pursuant thereto, has been duly executed and
delivered by the issuer and constitutes the legal, valid and binding obligation
of the issuer, enforceable against the issuer in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(d)          Powers of the Borrowers Prior to an Event of Default. Subject to
Section 2.18(c)(i), provided no Event of Default has occurred and is continuing,
the Borrowers shall be entitled to exercise all rights, powers and privileges of
the Borrowers under, and to control the prosecution of all claims with respect
to, each Interest Rate Cap Agreement and the other Rate Cap Collateral.

 

(e)           Representations and Warranties. The Borrowers hereby covenant
with, and represent and warrant to, the Administrative Agent and the Lenders as
follows:

 

(i)            Each Interest Rate Cap Agreement constitutes the legal, valid and
binding obligation of the applicable Borrowers, enforceable against the
applicable Borrowers in accordance with its terms, subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

(ii)           The Rate Cap Collateral is free and clear of all claims or
security interests of every nature whatsoever, except such as are created
pursuant to this Agreement and the other Loan Documents, and the Borrowers have
the right to pledge and grant a security interest in the same as herein provided
without the consent of any other Person other than any such consent that has
been obtained and is in full force and effect.

 

(iii)          The Rate Cap Collateral has been duly and validly pledged
hereunder. All consents and approvals required to be obtained by the Loan
Parties for the consummation of the transactions contemplated by this Agreement
have been obtained.

 

(iv)          Giving effect to the aforesaid grant and assignment to the
Administrative Agent, the Administrative Agent has, as of the Closing Date, and
as to Rate Cap Collateral acquired from time to time after such date, shall
have, a valid, and upon proper filing, perfected and continuing first priority
lien upon and security interest in the Rate Cap Collateral, provided that no
representation or warranty is made with respect to the perfected status of the
security interest of the Administrative Agent in the proceeds of Rate Cap
Collateral consisting of “cash proceeds” or “non-cash proceeds” as defined in
the UCC except if, and to the extent, the provisions of Section 9-306 of the UCC
shall be complied with.

 

51 

 

 

(v)          Except for financing statements filed or to be filed in favor of
the Administrative Agent, as secured party, there are no financing statements
under the UCC covering any or all of the Rate Cap Collateral and the Borrowers
shall not permit, without the prior written consent of the Administrative Agent,
until payment in full of all of the Obligations of the Loan Parties under the
Loan Documents, the execution or filing in any public office of any enforceable
financing statement or statements covering any or all of the Rate Cap
Collateral, except financing statements filed or to be filed in favor of
Administrative Agent as secured party.

 

(f)           Payments. If the Borrowers at any time shall be entitled to
receive any payments with respect to any Interest Rate Cap Agreement after the
occurrence and during the continuance of any Event of Default, pursuant to the
applicable Assignment of Interest Rate Cap Agreement, the Counterparty has
agreed to pay such amounts directly to the Administrative Agent.

 

(g)          Remedies. Subject to the provisions of each Interest Rate Cap
Agreement, if an Event of Default shall occur and then be continuing:

 

(i)           The Administrative Agent, without obligation to resort to any
other security, right or remedy granted under any other agreement or instrument,
shall have the right to, in addition to all rights, powers and remedies of a
secured party pursuant to the UCC, at any time and from time to time, sell,
resell, assign and deliver, in its sole discretion, any or all of the Rate Cap
Collateral (in one or more parcels and at the same or different times) and all
right, title and interest, claim and demand therein and right of redemption
thereof, at public or private sale, for cash, upon credit or for future
delivery, and in connection therewith the Administrative Agent may grant options
and may impose reasonable conditions such as requiring any purchaser to
represent that any “securities” constituting any part of the Rate Cap Collateral
are being purchased for investment only, the Borrowers hereby waiving and
releasing any and all equity or right of redemption to the fullest extent
permitted by the UCC or applicable law. If all or any of the Rate Cap Collateral
is sold by the Administrative Agent upon credit or for future delivery, the
Administrative Agent shall not be liable for the failure of the purchaser to
purchase or pay for the same and, in the event of any such failure, the
Administrative Agent may resell such Rate Cap Collateral. It is expressly agreed
that the Administrative Agent may exercise its rights with respect to less than
all of the Rate Cap Collateral, leaving unexercised its rights with respect to
the remainder of the Rate Cap Collateral; provided, however, that such partial
exercise shall in no way restrict or jeopardize the Administrative Agent’s right
to exercise its rights with respect to all or any other portion of the Rate Cap
Collateral at a later time or times.

 

(ii)          The Administrative Agent may exercise, either by itself or by its
nominee or designee, in the name of any Borrower, all of the Administrative
Agent’s rights, powers and remedies in respect of the Rate Cap Collateral,
hereunder and under law.

 

52 

 

 

(iii)        The Borrowers hereby irrevocably, in the name of the Borrowers or
otherwise, authorize and empower the Administrative Agent and assign and
transfer unto the Administrative Agent, and constitute and appoint the
Administrative Agent their true and lawful attorney-in-fact, and as its agent,
irrevocably, with full power of substitution for the Borrowers and in the name
of the Borrowers, (i) to exercise and enforce every right, power, remedy,
authority, option and privilege of the Borrowers under each Interest Rate Cap
Agreement, including any power to subordinate or modify each Interest Rate Cap
Agreement (but not, unless an Event of Default exists and is continuing, the
right to terminate or cancel any Interest Rate Cap Agreement), or to give any
notices, or to take any action resulting in such subordination, termination,
cancellation or modification and (ii) in order to more fully vest in the
Administrative Agent the rights and remedies provided for herein, to exercise
all of the rights, remedies and powers granted to the Administrative Agent in
this Agreement, and the Borrowers further authorize and empower the
Administrative Agent, as the Borrowers’ attorney-in-fact, and as its agent,
irrevocably, with full power of substitution for the Borrowers and in the name
of the Borrowers, to give any authorization, to furnish any information, to make
any demands, to execute any instruments and to take any and all other action on
behalf of and in the name of the Borrowers which in the opinion of the
Administrative Agent may be necessary or appropriate to be given, furnished,
made, exercised or taken under any Interest Rate Cap Agreement, in order to
comply therewith, to perform the conditions thereof or to prevent or remedy any
default by the Borrowers thereunder or to enforce any of the rights of the
Borrowers thereunder. These powers-of-attorney are irrevocable and coupled with
an interest, and any similar or dissimilar powers heretofore given by the
Borrowers in respect of the Rate Cap Collateral to any other Person are hereby
revoked.

 

(iv)        The Administrative Agent may, without notice to, or assent by, the
Borrowers or any other Person (to the extent permitted by law), but without
affecting any of the Obligations of the Loan Parties under the Loan Documents,
in the name of the Borrowers or in the name of the Administrative Agent, notify
the Counterparty, or if applicable, any other counterparty to any Interest Rate
Cap Agreement, to make payment and performance directly to the Administrative
Agent; extend the time of payment and performance of, compromise or settle for
cash, credit or otherwise, and upon any terms and conditions, any obligations
owing to the Borrowers, or claims of the Borrowers, under any Interest Rate Cap
Agreement; file any claims, commence, maintain or discontinue any actions, suits
or other proceedings deemed by the Administrative Agent necessary or advisable
for the purpose of collecting upon or enforcing any Interest Rate Cap Agreement;
and execute any instrument and do all other things deemed necessary and proper
by the Administrative Agent to protect and preserve and realize upon the Rate
Cap Collateral and the other rights contemplated hereby.

 

(v)         Pursuant to the powers-of-attorney provided for above, the
Administrative Agent may take any action and exercise and execute any instrument
which it may deem necessary or advisable to accomplish the purposes hereof;
provided, however, that the Administrative Agent shall not be permitted to take
any action pursuant to such power-of-attorney that would conflict with any
limitation on the Administrative Agent’s rights with respect to the Rate Cap
Collateral. Without limiting the generality of the foregoing, the Administrative
Agent, after the occurrence and during the continuance of an Event of Default,
shall have the right and power to receive, endorse and collect all checks and
other orders for the payment of money made payable to the Borrowers
representing: (A) any payment of obligations owed pursuant to any Interest Rate
Cap Agreement, (B) interest accruing on any of the Rate Cap Collateral or (C)
any other payment or distribution payable in respect of the Rate Cap Collateral
or any part thereof, and for and in the name, place and stead of the Borrowers,
to execute endorsements, assignments or other instruments of conveyance or
transfer in respect of any property which is or may become a part of the Rate
Cap Collateral hereunder.

 

(vi)        The Administrative Agent may exercise all of the rights and remedies
of a secured party under the UCC.

 

53 

 

 

(vii)        Without limiting any other provision of this Agreement or any of
the Loan Parties’ rights hereunder, and without waiving or releasing any Loan
Party from any obligation or default hereunder, the Administrative Agent shall
have the right, but not the obligation, to perform any act or take any
appropriate action, as it, in its reasonable judgment, may deem necessary to
protect the security of this Agreement, to cure such Event of Default or to
cause any term, covenant, condition or obligation required under this Agreement
or any Interest Rate Cap Agreement to be performed or observed by the Borrowers
to be promptly performed or observed on behalf of the Borrowers. All amounts
advanced by, or on behalf of, the Administrative Agent in exercising its rights
under this Section 2.18(g)(vii) (including reasonable legal expenses and
disbursements incurred in connection therewith), together with interest thereon
at the Default Rate from the date of each such advance, shall be payable by the
Borrowers to the Administrative Agent upon demand and shall be secured by this
Agreement.

 

(h)          Sales of Rate Cap Collateral. No demand, advertisement or notice,
all of which are, to the fullest extent permitted by law, hereby expressly
waived by the Borrowers, shall be required in connection with any sale or other
disposition of all or any part of the Rate Cap Collateral, except that the
Administrative Agent shall give the Borrowers at least thirty (30) days’ prior
written notice of the time and place of any public sale or of the time when and
the place where any private sale or other disposition is to be made, which
notice the Loan Parties hereby agree is reasonable, all other demands,
advertisements and notices being hereby waived. To the extent permitted by law,
the Administrative Agent shall not be obligated to make any sale of the Rate Cap
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale may have been given, and the Administrative Agent may without
notice or publication adjourn any public or private sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, the Administrative
Agent (or its nominee or designee) may purchase any or all of the Rate Cap
Collateral being sold, free and discharged from any trusts, claims, equity or
right of redemption of the Loan Parties, all of which are hereby waived and
released to the extent permitted by law, and may make payment therefor by credit
against any of the Obligations of the Loan Parties under the Loan Documents in
lieu of cash or any other obligations. In the case of all sales of the Rate Cap
Collateral, public or private, the Borrowers shall pay all reasonable
out-of-pocket costs and expenses of every kind for sale or delivery, including
brokers’ and attorneys’ fees and disbursements and any tax imposed thereon.
However, the proceeds of sale of Rate Cap Collateral shall be available to cover
such costs and expenses, and, after deducting such costs and expenses from the
proceeds of sale, the Administrative Agent shall apply any residue to the
payment of the Obligations of the Loan Parties under the Loan Documents in the
order of priority as set forth in this Agreement.

 

(i)           Public Sales Not Possible. The Borrowers acknowledge that the
terms of the Interest Rate Cap Agreement may prohibit public sales, that the
Rate Cap Collateral may not be of the type appropriately sold at public sales,
and that such sales may be prohibited by law. In light of these considerations,
the Borrowers agree that private sales of the Rate Cap Collateral shall not be
deemed to have been made in a commercially unreasonably manner by mere virtue of
having been made privately.

 

(j)           Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral
by the Administrative Agent hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt by the
Administrative Agent or the officer making the sale or the proceeds of such sale
shall be a sufficient discharge to the purchaser or purchasers of the Rate Cap
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Administrative Agent or such officer or be answerable in any way for the
misapplication or nonapplication thereof.

 

54 

 

 

(k)          Replacement Interest Rate Cap Agreement. If, in connection with the
Borrowers’ exercise of the extension options pursuant to Section 2.16 hereof,
the Borrowers deliver a Replacement Interest Rate Cap Agreement, all the
provisions of this Section 2.18 applicable to the Interest Rate Cap Agreement
delivered on the Closing Date shall be applicable to the Replacement Interest
Rate Cap Agreement.

 

SECTION 2.19. Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if any Loan Party is required to pay any additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.12 and, in each case, such Lender has declined or is unable to
designate a different Applicable Lending Office, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Operating Partnership (on
behalf of the Borrowers) may, at Borrowers’ sole expense (provided that the
Administrative Agent shall cooperate in all reasonable respects with the
Operating Partnership in furtherance thereof, at the Borrowers’ sole expense),
upon notice to such Lender and the Administrative Agent, require such Lender (a
“Departing Lender”) to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Sections
9.01(b) and 9.07, as applicable, in each case except to the extent provided in
this Section 2.19), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.10 or Section 2.12) and obligations under this
Agreement and the other Loan Documents to a Replacement Lender that shall assume
such obligations (which may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)          the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.07;

 

(b)          such Departing Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the applicable Replacement Lender (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable law; and

 

(e)          in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Operating Partnership (on behalf of the Borrowers)
to require such assignment and delegation cease to apply. Each Departing Lender
required to make an assignment pursuant to this Section 2.19 shall promptly
execute and deliver an Assignment and Acceptance with the applicable Replacement
Lender. If such Departing Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the later of (i) the date on
which the Replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (ii) the date on which the
Departing Lender receives all payments described in clause (b) of this Section
2.19, then such Departing Lender shall be deemed to have executed and delivered
such Assignment and Acceptance and/or such other documentation as of such date
and the Operating Partnership (on behalf of the Borrowers) shall be entitled
(but not obligated) to execute and deliver such Assignment and Acceptance and/or
such other documentation on behalf of such Departing Lender.

 

55 

 

 

SECTION 2.20. Protective Advances. The Administrative Agent may make, and shall
be reimbursed by the Lenders (ratably based upon the Pro Rata Shares on such
date) to the extent not reimbursed by the Borrowers for, Protective Advances
pursuant to Section 5.01(aa), and each Lender shall, upon such reimbursement, be
deemed to have purchased a participation in each Protective Advance based upon
the Pro Rata Share of such Lender on such date. The Borrowers agree to pay on
demand all Protective Advances.

 

Article III
CONDITIONS PRECEDENT TO CLOSING AND FUNDING

 

SECTION 3.01. Conditions Precedent to Closing . The obligation of the
Administrative Agent and each Lender to execute and deliver this Agreement and
the effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent on or before the Closing Date:

 

(a)          The Administrative Agent shall have received on or before the
Closing Date the following, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified) and in sufficient copies for each Lender:

 

(i)          This Agreement duly executed by the Loan Parties and the other
parties thereto.

 

(ii)         UCC, judgment, tax, litigation and bankruptcy searches of a recent
date with respect to each initial Loan Party, and, in the case of UCC searches,
listing all effective financing statements filed in the jurisdictions of
formation of each such initial Loan Party and in such other jurisdictions as may
be specified by the Administrative Agent in its reasonable discretion, together
with copies of such financing statements.

 

(iii)        Certified copies of the resolutions of the Board of Directors of
the Parent Guarantor on its behalf and on behalf of each Loan Party for which it
is the ultimate signatory approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party, and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.

 

(iv)        A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and correct copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office,
(2) such Loan Party, general partner or managing member, as the case may be, has
paid all franchise taxes to the date of such certificate and (C) such Loan
Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.

 

56 

 

 

(v)         A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party or any general partner
or managing member of a Loan Party owns or leases property or in which the
conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed would not
reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating, with respect to each such Loan
Party, general partner or managing member, that such Loan Party, general partner
or managing member, as the case may be, is duly qualified and in good standing
as a foreign corporation, limited partnership or limited liability company in
such State and has filed all annual reports required to be filed to the date of
such certificate.

 

(vi)        A certificate of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner or managing member, as applicable, by its President or
Vice President and its Secretary or any Assistant Secretary (or those of its
general partner or managing member, if applicable), dated the Closing Date (the
statements made in which certificate shall be true on and as of the Closing
Date), certifying as to (A) the absence of any amendments to the constitutive
documents of such Loan Party, general partner or managing member, as applicable,
since the date of the certificate referred to in Section 3.01(a)(iv), (B) a true
and correct copy of the bylaws, operating agreement, partnership agreement or
other governing document of such Loan Party, general partner or managing member,
as applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iii) were adopted and on the Closing Date, (C) the due
incorporation, organization or formation and good standing or valid existence of
such Loan Party, general partner or managing member, as applicable, as a
corporation, limited liability company or partnership organized under the laws
of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the Closing Date (provided that the Loan Parties may update such
representations and warranties in such certificate so long as such updates are
not the result of any violation of any covenant in any Loan Document) and
(E) the absence of any event occurring and continuing, or resulting from the
closing of the Loan on the Closing Date, that constitutes a Default.

 

57 

 

 

(vii)       A certificate of the Secretary or an Assistant Secretary of each
Loan Party (or Responsible Officer of the general partner or managing member of
any Loan Party) and of each general partner or managing member (if any) of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

(viii)      Such financial, business and other information regarding each Loan
Party and its Subsidiaries and the Assets as the Lenders shall have reasonably
requested, including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements, audited
annual financial statements for the year ending December 31, 2014 of the Parent
Guarantor, interim financial statements dated the end of the most recent fiscal
quarter for which financial statements are available, and financial projections
for the Parent Guarantor’s consolidated operations.

 

(ix)         The Closing Asset Deliverables.

 

(x)          An opinion of Hunton & Williams LLP, New York, Delaware and
Maryland counsel for the Loan Parties, with respect to the matters (and in
substantially the form) set forth in Exhibit E hereto and as to such other
matters as any Lender through the Administrative Agent may reasonably request.

 

(xi)         A certificate signed by a Responsible Officer of the Borrowers,
dated the Closing Date, stating that as of the Closing Date the applicable Loan
Parties shall be in compliance with the covenants contained in Section 5.04(b)
and (c), together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants.

 

(b)          The Lenders shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and its Subsidiaries, including
the terms and conditions of the charter and bylaws, operating agreement,
partnership agreement or other governing document of each Loan Party and
Intervening Entity.

 

(c)          Before and after giving effect to the transactions contemplated by
the Loan Documents, there shall have occurred no material adverse change in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Loan Parties since
December 31, 2014.

 

(d)          There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would
reasonably be expected to result in a Material Adverse Effect other than the
matters described on Schedule 4.01(f) hereto (the “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, and there
shall have been no material adverse change in the status, or financial effect on
any Loan Party or any of its Subsidiaries, of the Material Litigation from that
described on Schedule 4.01(f) hereto.

 

58 

 

 

(e)          All governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated by the Loan Documents.

 

(f)          The Borrowers shall have paid all accrued fees of the Arranger, the
Administrative Agent and the Lenders and all reasonable, out-of-pocket expenses
of the Arranger and the Administrative Agent (including the reasonable fees and
expenses of counsel to the Arranger and the Administrative Agent), provided that
the fees and expenses of counsel to the Arranger and the Administrative Agent
for the preparation of this Agreement and the Commitment Letter (as defined in
the Fee Letter) shall not exceed the greater of $150,000 and 85% of the actual
legal fees incurred in connection therewith.

 

SECTION 3.02. Conditions Precedent to Funding Advances. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall in each case be subject to the satisfaction of the
conditions set forth in Section 3.01 (to the extent not previously satisfied
pursuant to that Section) and the following further conditions precedent as of
the date of such Borrowing:

 

(a)          The Administrative Agent shall have received on or before the date
of the funding of the applicable Advance the following, each dated such day
(unless otherwise specified), in form and substance satisfactory to the
Administrative Agent (unless otherwise specified) and (except for the Notes, as
to which one original of each shall be sufficient) in sufficient copies for each
Lender:

 

(i)          Notes, duly executed by each applicable Borrower and payable to the
order of each Lender that has requested the same.

 

(ii)         In connection with (A) the initial Borrowing, (1) a Cash Management
Agreement duly executed by the initial Borrowers and the other parties thereto,
(2) a Control Agreement duly executed by each initial Borrower and the other
parties thereto, and (3) a Security Agreement duly executed by each initial
Borrower and each TRS Lessee, and (B) any Borrowing of any Acquisition Advance
after the initial Borrowing, the Additional Security Deliverables duly executed
by the Loan Parties party thereto and, in the case of the Security Agreement
supplements, the TRS Lessees, in each case together with:

 

(A)         proper financing statements under the UCC in form suitable for
filing in the jurisdiction(s) of formation of each applicable Borrower in order
to perfect and protect the first priority liens and security interests in favor
of the Administrative Agent for the benefit of the Secured Parties created under
the Collateral Documents, covering the Collateral described therein,

 

(B)         UCC, judgment, tax, litigation and bankruptcy searches of a recent
date with respect to each applicable Loan Party, and, in the case of UCC
searches, listing all effective financing statements filed in the jurisdictions
referred to in clause (ii)(A) above and in such other jurisdictions as may be
specified by the Administrative Agent in its reasonable discretion, together
with copies of such financing statements,

 

59 

 

 

(C)         evidence of the completion of all other recordings and filings of or
with respect to the Security Agreement and the Cash Management Agreement or the
Additional Security Deliverables that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the Liens
created thereby relating to the applicable Collateral Assets,

 

(D)         copies of the Assigned Agreements referred to in the Security
Agreement (which shall include, without limitation, the Approved Management
Agreement and all amendments thereto entered into on or before the Closing Date
with respect to each applicable Collateral Asset, but which shall exclude the
applicable Approved Franchise Agreement), and

 

(E)         evidence that all other action that the Administrative Agent may
deem reasonably necessary or desirable in order to perfect and protect the first
priority Liens created under the Security Agreement and the Cash Management
Agreement has been taken (including, without limitation, receipt of any
applicable duly executed payoff letters or UCC termination statements).

 

(iii)        Each of the items set forth in clauses (iii) through (viii) of
Section 3.01(a), mutatis mutandis, in each case in respect of each Collateral
Asset that is the subject of the applicable Advance and each Loan Party that
owns an interest in such Collateral Asset, as applicable.

 

(iv)        Mortgages and Assignments of Leases covering all Collateral Assets
that are the subject of the applicable Acquisition Advance, duly executed by the
appropriate Borrowers, together with:

 

(A)         evidence that counterparts of the Mortgages and Assignments of
Leases have been duly executed, acknowledged and delivered on or before the day
of the applicable Borrowing and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
collateral described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all required affidavits, tax forms and
filings pertaining to any applicable documentary stamp, intangible and mortgage
recordation taxes have been executed and delivered by all appropriate parties
and are in form suitable for filing with all applicable governmental
authorities,

 

(B)         fully paid Mortgage Policies in form and substance, with
endorsements (including zoning endorsements where available) and in amount
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances (as defined in the Mortgages), and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents and for mechanics’ and materialmen’s Liens) and such coinsurance and
direct access reinsurance as the Administrative Agent may deem necessary or
desirable. The Administrative Agent hereby approves Chicago Title Insurance
Company and Stewart Title Guaranty Company as acceptable title insurers,

 

60 

 

 

(C)         American Land Title Association/American Congress on Surveying and
Mapping form surveys or, if a survey in such form is not available in the
applicable jurisdiction, such other survey in form and substance acceptable to
the Administrative Agent in its discretion (the “Surveys”), in either case for
which all necessary fees have been paid, dated no more than 60 days before the
date of their delivery to the Administrative Agent, certified to the
Administrative Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and reasonably acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects reasonably acceptable to the Administrative
Agent, or existing surveys in lieu thereof so long as each such survey is
accompanied by an affidavit of no-change, reasonably satisfactory to the
Administrative Agent and sufficient for the applicable title insurer to
eliminate all standard survey-related exceptions to the applicable Mortgage
Policy,

 

(D)         copies of all licenses, permits and approvals, including, without
limitation, any liquor license, innkeeper’s license and certificate of occupancy
for each Collateral Asset that is the subject of the applicable Acquisition
Advance; provided, however, that the absence of any such licenses, permits, and
approvals shall not constitute a failure of a condition precedent to an Advance
so long as the applicable Borrower (i) has made reasonable arrangements
(including, without limitation, obtaining an interim beverage agreement or other
similar arrangement permitting the use of another party’s liquor license) to
ensure that the Collateral Asset shall be on the date of the applicable
Acquisition Advance, and shall thereafter remain, in compliance with all
applicable material Legal Requirements relating to such licenses, permits, and
approvals, and (ii) is actively making commercially reasonable efforts to
promptly obtain such licenses, permits, and approvals,

 

(E)         copies of each Management Agreement and all amendments thereto
entered into with respect to each Collateral Asset that is the subject of the
applicable Acquisition Advance,

 

(F)         copies of all Material Leases, Operating Leases and Material
Contracts relating to each Collateral Asset that is the subject of the
applicable Acquisition Advance,

 

(G)         copies of all Liens on each Collateral Asset that is the subject of
the applicable Acquisition Advance, including, without limitation, any
reciprocal easement agreements, easements and other items of record,

 

61 

 

 

(H)        a Subordination of Management Agreement executed and delivered by the
Approved Manager of such Collateral Asset,

 

(I)         an Operating Lease Subordination Agreement with respect to the
Collateral Asset Operating Lease for such Collateral Asset,

 

(J)         [intentionally omitted],

 

(K)        the Collateral Deliverables for such Collateral Assets and the new
Borrowers,

 

(L)         updates to the Closing Asset Deliverables so that the Administrative
Agent and Lenders are in possession of the most up-to-date information in
respect of the same,

 

(M)       if requested by the Administrative Agent, estoppel certificates from
the counterparties to any material reciprocal easement agreements affecting such
Proposed Collateral Asset, in form and substance reasonably acceptable to the
Administrative Agent (provided that an estoppel certificate in the form
specified or provided in the applicable reciprocal easement agreement shall be
deemed to be acceptable to the Administrative Agent), provided that such
reciprocal easement agreements by their terms or the Mortgage Policy are not
subordinate to the Mortgage and provided further that the Administrative Agent
may waive the requirement for the delivery of such estoppel certificates with
respect to any particular Collateral Asset in its reasonable discretion, and

 

(N)        such other consents, agreements, and confirmations of third parties
as the Administrative Agent may deem reasonably necessary or desirable and
evidence that all other action that the Administrative Agent may deem reasonably
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken.

 

(v)         Evidence of insurance (which may consist of binders or certificates
of insurance) in respect of such Collateral Asset and the applicable Borrower
owner thereof naming the Administrative Agent as loss payee and additional
insured with such responsible and reputable insurance companies or associations,
and in such amounts and covering such risks, as is reasonably satisfactory to
the Lenders, including, without limitation, the insurance required by the terms
of Section 5.01(d), the Security Agreement and the Mortgages.

 

(vi)        A customary enforceability opinion of local counsel for the
applicable Borrower in the state in which such Collateral Asset is located, in
form and substance reasonably acceptable to the Administrative Agent.

 

(vii)       A customary corporate formalities opinion of local counsel for the
applicable Borrower in the state in which such Borrower that owns the Collateral
Asset is formed or organized, in form and substance reasonably acceptable to the
Administrative Agent.

 

(viii)      A customary opinion of New York counsel for the applicable Borrower
covering enforceability of the Loan Documents to be executed by such Borrower
and creation and perfection of liens (in each case, to the extent such opinions
are not already provided pursuant to clause (vi) of this Section 3.01(a)), in
form and substance reasonably acceptable to the Administrative Agent.

 

62 

 

 

(ix)         If such Collateral Asset is a Flood Hazard Property, (1) evidence
as to whether the community in which such Collateral Asset is located is
participating in the National Flood Insurance Program, (2) the applicable
Borrower’s written acknowledgment of receipt of written notification from the
Administrative Agent as to the fact that such Collateral Asset is a Flood Hazard
Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(3) copies of the applicable Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Administrative Agent and naming the Administrative Agent as
mortgagee and sole loss payee on behalf of the Secured Parties.

 

(x)          An Appraisal of each Asset.

 

(xi)         A reliance letter from Nova Consulting Group, Inc. in favor of the
Administrative Agent for all of the property condition reports and the
environmental reports.

 

(xii)        Schedule XII hereto listing the Appraised Values of each Asset in
form and substance reasonably satisfactory to the Administrative Agent. Upon
such approval by the Administrative Agent, Schedule XII shall be attached hereto
by the Administrative Agent.

 

(b)          In respect of each PIP identified by the Administrative Agent
where, in the Administrative Agent’s good faith judgment, the commencement date
for the PIP Work specified in Schedule X is not commercially reasonable given
the nature and scope of the proposed PIP Work (including, without limitation,
any PIP Work for which such commencement date is earlier than the PIP Completion
Date therefor indicated in such PIP), the Administrative Agent shall have
received updated copies of each such PIP or other evidence from the applicable
Approved Franchisor and an updated Schedule X that in each case is reasonably
acceptable to the Administrative Agent showing extended PIP Completion Dates,
which extended PIP Completion Dates shall be reasonably satisfactory to the
Administrative Agent, and (x) such updated copies or other evidence shall be
attached hereto as part of Schedule IX in lieu of, or as supplements to, any PIP
related to the applicable Asset attached hereto on the Closing Date, and (y)
such updated Schedule X shall be attached hereto in lieu of the Schedule X
attached hereto immediately prior to such approval of such updated Schedule X by
the Administrative Agent.

 

(c)          [Intentionally Omitted.]

 

(d)          Each Borrower shall have (i) complied with the Borrower SPE
Requirements and provided evidence of such compliance reasonably satisfactory to
the Administrative Agent, and (ii) satisfied the “know your customer”
requirements of the Administrative Agent and each Lender.

 

63 

 

 

(e)          The following statements shall be true and the Administrative Agent
shall have received for the account of such Lender, (i) a Notice of Borrowing,
and (ii) a certificate signed by a Responsible Officer of the Borrowers, dated
the date of such Borrowing, stating that: (A)the representations and warranties
contained in each Loan Document are true and correct in all material respects
(unless qualified as to materiality or Material Adverse Effect, in which case
such representations and warranties shall be true and correct in all respects)
on and as of such date, before and after giving effect to (1) such Borrowing,
and (2) the application of the proceeds therefrom, as though made on and as of
such date; (B) no Default or Event of Default has occurred and is continuing, or
would result from (1) such Borrowing or (2) from the application of the proceeds
therefrom; (C) in respect of each Acquisition Advance, the principal amount of
the applicable proposed Acquisition Advance shall not exceed the Advance Limit
in respect of the Collateral Assets that are the subject of such proposed
Acquisition Advance, together with supporting information in form reasonably
satisfactory to the Administrative Agent showing the computations used in
determining such compliance; and (D) for each Working Capital Advance, after
giving effect to such Working Capital Advance, the Facility Exposure will not
exceed the Working Capital Advance Limit, together with supporting information
in form reasonably satisfactory to the Administrative Agent showing the
computations used in determining such compliance.

 

(f)          The Borrowers shall have paid the Funding Fee in respect of the
applicable Advance in accordance with Section 2.08(c).

 

(g)         The Borrowers shall have paid all reasonable, out-of-pocket expenses
of the Arranger and the Administrative Agent (including the reasonable fees and
expenses of counsel to the Arranger and the Administrative Agent).

 

(h)          If the Borrowers have made the Excess Proceeds Election, the
Administrative Agent shall have received (i) the Principal Guaranty duly
executed by the Guarantors, (ii) the matters described in Sections 3.01(a)(iii)
through (vii) in respect of the Guarantors, and (iii) an opinion of Hunton &
Williams LLP, New York, Delaware and Maryland counsel for the Guarantors, with
respect to the enforceability of the Principal Guaranty and corporate
formalities matters related to the Principal Guaranty.

 

(i)          If the Borrowers have made an Excess Proceeds Election, as a
condition precedent to the fourth Acquisition Advance, the Administrative Agent
shall have received evidence reasonably satisfactory to it that the Loan is
“in-balance” with the Advance Limits on an aggregate basis with respect to all
Assets then owned or will be so “in-balance” immediately upon the making of such
Acquisition Advance.

 

(j)          The Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.

 

SECTION 3.03. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the Closing
Date (in the case of Section 3.01) or the applicable Borrowing (in the case of
Section 3.02) specifying its objection thereto and, in the case of a Borrowing,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing.

 

64 

 

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:

 

(a)          Organization and Powers; Qualifications and Good Standing. Each
Loan Party and each Intervening Entity and each general partner or managing
member, if any, of each Loan Party (i) is a corporation, limited liability
company or partnership duly incorporated, organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, (ii) is duly qualified and in good standing as a
foreign corporation, limited liability company or partnership in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed would not reasonably be expected to result in a Material
Adverse Effect and (iii) has all requisite corporate, limited liability company
or partnership power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted. All of the outstanding Equity Interests in each Borrower have been
validly issued, are fully paid and non-assessable. The Parent Guarantor directly
or indirectly owns all of the general partnership interests in the Operating
Partnership and the Parent Guarantor, American Realty Capital Hospitality
Advisors, LLC and American Realty Capital Hospitality Special Limited Partner,
LLC directly or indirectly own all of the limited partnership interests in the
Operating Partnership. All Equity Interests in the Operating Partnership and
each Borrower are owned free and clear of all Liens. The Parent Guarantor is
organized in conformity with the requirements for qualification as a REIT under
the Internal Revenue Code, and its method of operation enables it to meet the
requirements for qualification and taxation as a REIT under the Internal Revenue
Code.

 

(b)          Subsidiaries. Set forth on Schedule 4.01(b) hereto is an
organizational chart showing the Loan Parties and all Subsidiaries of each
Borrower as of the Closing Date indicating, as to each Loan Party or Subsidiary,
its respective jurisdiction of incorporation, organization or formation, and the
percentage of Equity Interests owned (directly or indirectly) in such Loan Party
or Subsidiary as of the Closing Date. All of the outstanding Equity Interests in
each Loan Party and each Intervening Entity have been validly issued, are fully
paid and non-assessable and to the extent owned by such Loan Party or one or
more Intervening Entities, are owned by such Loan Party or Intervening Entity
free and clear of all Liens, except for Liens created under the Loan Documents.

 

(c)          Due Authorization; No Conflict. The execution and delivery by each
Loan Party and of each general partner or managing member (if any) of each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder and the other transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any Intervening Entity or any
of their properties, or any general partner or managing member of any Loan Party
or (iv) except for the Liens created under the Loan Documents, result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party. Neither any Loan Party nor any Intervening
Entity is in violation of any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
the violation or breach of which would reasonably be expected to result in a
Material Adverse Effect.

 

65 

 

 

(d)          Authorizations and Consents. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party or any general
partner or managing member of any Loan Party of any Loan Document to which it is
or is to be a party or for the consummation the transactions contemplated by the
Loan Documents, (ii) the grant by any Loan Party (or the general partner or
managing member of such Loan Party) of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(iv) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect.

 

(e)          Binding Obligation. This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party and general partner or managing member (if any) of each Loan
Party that is a party thereto. This Agreement is, and each other Loan Document
when delivered hereunder will be, the legal, valid and binding obligation of
each Loan Party and general partner or managing member (if any) of each Loan
Party thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.

 

(f)          Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any Intervening Entity or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or, to the knowledge of each Borrower, threatened
before any court, governmental agency or arbitrator that (i) would reasonably be
expected to result in a Material Adverse Effect (other than the Material
Litigation) or (ii) purports to affect the legality, validity or enforceability
of any Loan Document or the transactions contemplated by the Loan Documents, and
there has been no material adverse change in the status, or financial effect on
any Loan Party or any Intervening Entity or any general partner or managing
member (if any) of any Loan Party, of the Material Litigation from that
described on Schedule 4.01(f) hereto.

 

(g)          Financial Condition. The Consolidated balance sheets of the Parent
Guarantor as at December 31, 2014 and the related Consolidated statements of
income and Consolidated statements of cash flows of the Parent Guarantor for the
fiscal year then ended, accompanied by unqualified opinions of KPMG LLP,
independent public accountants, copies of which have been furnished to each
Lender, fairly present in all material respects the Consolidated financial
condition of the Parent Guarantor as at such dates and the Consolidated results
of operations of the Parent Guarantor for the periods ended on such dates, all
in accordance with generally accepted accounting principles applied on a
consistent basis and, as applicable, properly apply the pro forma adjustments,
if any, to the historical amounts in the compilation of those statements. Since
December 31, 2014 there has been no Material Adverse Change.

 

66 

 

 

(h)          Forecasts. The Consolidated forecasted balance sheets, statements
of income and statements of cash flows of the Parent Guarantor and its
Consolidated Subsidiaries delivered to the Lenders pursuant to
Section 3.01(a)(viii) or 5.03 were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Parent Guarantor’s best estimate of its future
financial performance.

 

(i)           Full Disclosure. No written information, exhibit or report
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation and syndication of the Loan Documents
or pursuant to the terms of the Loan Documents (including the documents and
agreements delivered pursuant to Sections 3.01 and 3.02) contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not materially misleading in light of all of
the information disclosed. The Borrowers have disclosed to the Administrative
Agent, in writing, any and all existing facts that have or may have (to the
extent any of the Borrowers can now reasonably foresee) a Material Adverse
Effect; provided, however, that the Borrowers are not obligated to report on the
potential Material Adverse Effect of any general economic condition.

 

(j)           Margin Regulations; Not a Foreign Person. No Loan Party is engaged
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Advance will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock. No Borrower is a foreign person within the meaning of
§ 1445(f)(3) of the Code.

 

(k)          Certain Governmental Regulations. Neither any Loan Party nor any
general partner or managing member of any Loan Party, as applicable, is an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended. Without limiting the generality of
the foregoing, each Loan Party and each general partner or managing member of
any Loan Party, as applicable: (i) is primarily engaged, directly or through a
wholly-owned subsidiary or subsidiaries, in a business or businesses other than
that of (A) investing, reinvesting, owning, holding or trading in securities or
(B) issuing face-amount certificates of the installment type; (ii) is not
engaged in, does not propose to engage in and does not hold itself out as being
engaged in the business of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (iii) does not own or propose to acquire investment securities (as defined
in the Investment Company Act of 1940, as amended) having a value exceeding
forty percent (40%) of the value of such company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis; (iv) has not
in the past been engaged in the business of issuing face-amount certificates of
the installment type; and (v) does not have any outstanding face-amount
certificates of the installment type. Neither the making of any Advances, nor
the application of the proceeds or repayment thereof by any Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

 

67 

 

 

(l)           Materially Adverse Agreements. No Guarantor is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter, corporate, partnership, membership or
other governing restriction that would reasonably be expected to result in a
Material Adverse Effect (absent a material default under a Material Contract).
None of any Borrower or any TRS Lessee has any material financial obligation
(contingent or otherwise) under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which any Borrower or any TRS
Lessee is a party or by which any Borrower, any TRS Lessee, or any Collateral
Asset is otherwise bound, other than (i) obligations incurred in the ordinary
course of the operation of the Collateral Assets, (ii) obligations under the
Loan Documents, and (iii) obligations disclosed in the financial statements
delivered to Lender prior to the Closing Date.

 

(m)         Perfection and Priority of Security Interests. All filings and other
actions necessary to perfect and protect the security interest in the Collateral
created under the Collateral Documents have been duly made or taken and are in
full force and effect, and the Collateral Documents create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations, and
all filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken. The Mortgages, when properly recorded in
the appropriate records, and Collateral Documents, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first mortgage lien on the
Collateral Assets, subject only to Permitted Liens and (b) perfected security
interests in and to, and perfected collateral assignments of, all personalty
(including the Tenancy Leases and the Operating Leases), all in accordance with
the terms thereof, in each case subject only to any applicable Permitted Liens.
The Borrowers are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for Permitted Liens and the Liens created under the
Loan Documents. All transfer taxes, deed stamps, intangible taxes or other
amounts in the nature of transfer taxes required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
transfer of any Collateral Asset to the applicable Borrower have been paid and
the granting and recording of the Mortgage required to be filed in connection
with the Loan. All mortgage, mortgage recording, stamp, intangible or other
similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Mortgages, have been paid, and,
under current Legal Requirements, each Mortgage is enforceable against the
applicable Borrower in accordance with its terms by the Administrative Agent (or
any subsequent holder thereof) subject only to applicable bankruptcy, insolvency
and similar laws affecting rights of creditors generally, and subject as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law.

 

(n)          Existing Debt. As of the Closing Date, no Borrower has any
outstanding Indebtedness.

 

(o)          Liens. Set forth on Schedule 4.01(o) hereto is a complete and
accurate list of (i) all Liens on the property or assets of any Borrower that
directly or indirectly owns any Collateral Asset securing Debt for Borrowed
Money, and (ii) all Liens with a principal balance in excess of $250,000 on the
property or assets of any Borrower securing Debt for Borrowed Money; in each
case showing as of the Closing Date the lienholder thereof, the principal amount
of the obligations secured thereby and the property or assets of such Borrower
subject thereto; provided, however, that easements and other real property
restrictions, covenants and conditions of record (exclusive of Liens securing
Debt) and the Liens created under the Loan Documents shall not be listed on
Schedule 4.01(o).

 

68 

 

 

(p)          Real Property; Leases. (i) Set forth on Part I of Schedule 4.01(p)
hereto is a complete and accurate list of all Real Property owned in fee by any
Borrower, showing as of the Closing Date, and as of each other date such
Schedule 4.01(p) is required to be supplemented hereunder, the street address,
state and record owner thereof. Each such Borrower has fee simple title to such
Real Property owned by it, free and clear of all Liens, other than existing
Liens and Liens permitted under Section 5.02(a), which title is insurable
without the payment of additional, non-customary title insurance premiums.

 

(ii)          Set forth on Part II of Schedule 4.01(p) hereto is a complete and
accurate list of any Operating Leases in which any Borrower is a lessor, as of
the Closing Date, and as of each other date such Schedule 4.01(p) is required to
be supplemented hereunder, the street address, state, lessor, lessee, and record
owner thereof. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms. There are no leases of
Real Property under which any Borrower is the lessee.

 

(iii)         Except as set forth on Part III of Schedule 4.01(p), each
Collateral Asset has rights of access to public ways and is served by water,
sewer, sanitary sewer and storm drain facilities adequate to service the
Collateral Asset for its intended uses. To the Borrowers’ knowledge, except as
set forth on Part III of Schedule 4.01(p), all utilities necessary to the
existing uses of the Collateral Assets are located either in the public
right-of-way abutting the Collateral Assets (which are connected so as to serve
the Collateral Assets without passing over other property) or in recorded
easements serving the applicable Collateral Assets. Except as set forth on Part
III of Schedule 4.01(p), all roads necessary for the use of the Collateral
Assets for their current purposes have been completed and, if necessary,
dedicated to public use.

 

(iv)         Except as set forth on Part IV of Schedule 4.01(p), each Collateral
Asset is comprised of one (1) or more contiguous parcels which constitute a
separate tax lot or lots and does not constitute or include a portion of any
other tax lot not a part of such Collateral Asset.

 

(v)          Except as set forth on Part V of Schedule 4.01(p), to the
Borrowers’ knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Collateral Asset,
nor are there any contemplated improvements to any Collateral Assets that may
result in such special or other assessments.

 

(vi)         The Borrowers have heretofore delivered to the Administrative Agent
true and complete copies of all Tenancy Leases and Operating Leases and any and
all amendments or modifications thereof. No tenant under any Tenancy Lease has a
right or option pursuant to such Tenancy Lease or otherwise to purchase all or
any part of the property of which the leased premises are a part.

 

(vii)        Except as set forth on Part VI of Schedule 4.01(p), each Collateral
Asset is used exclusively for hotel purposes and other appurtenant and related
uses.

 

69 

 

 

(viii)       To the Borrowers’ knowledge, except as disclosed on the Surveys and
except as set forth on Part VII of Schedule 4.01(p), all of the Improvements lie
wholly within the boundaries and building restriction lines of the applicable
Real Property, and no improvements on adjoining properties encroach upon the
Real Property, and no easements or other encumbrances upon the Real Property
encroach upon any of the Improvements, so as to have a material adverse effect
on the value or marketability of the Real Property except those which are
insured against by the applicable Mortgage Policy.

 

(ix)         Each Collateral Asset is operated and managed by an Approved
Manager pursuant to an Approved Management Agreement.

 

(x)          Each Collateral Asset is operated by an Approved Franchisor
pursuant to an Approved Franchise Agreement, subject to Section 5.01(q).

 

(xi)         Each PIP attached hereto as part of Schedule IX is true, correct
and complete in all material respects. The timelines for completion of each PIP
and the PIP Completion Dates are accurate indications of the expected timelines
for completing the applicable PIP as currently required by the applicable
Approved Franchisor. Each PIP has been approved by the applicable Borrower and
the applicable Approved Franchisor. No Borrower has received any written notice
or demand from any Approved Franchisor demanding any repair, maintenance,
alterations or improvement to any Collateral Asset other than as specifically
identified in a PIP. The parties agree that the representations and warranties
in this Section 4.01(p)(xi) shall only apply on the date of the applicable
Acquisition Advance hereunder in respect of the Collateral Assets related to
such PIP.

 

(xii)        No Collateral Asset is subject to any ground lease.

 

(q)          Environmental Matters. (i) Except as otherwise set forth on Part I
of Schedule 4.01(q) hereto or in any environmental assessment report delivered
by the any Loan Party to the Administrative Agent, the operations and properties
of each Borrower comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Borrower,
no circumstances exist that would be reasonably likely to (A) form the basis of
an Environmental Action against any Borrower or any of its properties that would
have a Material Adverse Effect or (B) cause any such property to be subject to
any restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

 

(ii)          Except as otherwise set forth on Part II of Schedule 4.01(q)
hereto or in any environmental assessment report delivered by any Loan Party to
the Administrative Agent, none of the properties currently or formerly owned or
operated by any Borrower is listed or, to the knowledge of each Borrower and its
Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such listed property; to the
knowledge of each Borrower, there are no underground or above ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Borrower; to the knowledge of each
Borrower, there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Borrower except for any non-friable
asbestos-containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under Environmental
Law; and, to the knowledge of each Borrower, Hazardous Materials have not been
released, discharged or disposed of in any material amount or in violation of
any Environmental Law or Environmental Permit on any property currently owned or
operated by any Borrower or, to the knowledge of each Borrower, during the
period of their ownership or operation thereof, on any property formerly owned
or operated by any Borrower.

 

70 

 

 

(iii)        Except as otherwise set forth on Part III of Schedule 4.01(q)
hereto or in any environmental assessment report delivered by any Loan Party to
the Administrative Agent, no Borrower is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law; to the knowledge of each Borrower, all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Borrower have been
disposed of in a manner not reasonably expected to result in a Material Adverse
Effect; and, with respect to any property formerly owned or operated by any
Borrower, all Hazardous Materials generated, used, treated, handled, stored or
transported by or, to the knowledge of each Borrower, on behalf of any Borrower
have been disposed of in a manner that would not reasonably be expected to
result in a Material Adverse Effect.

 

(r)          Compliance with Laws. Each Loan Party and each Intervening Entity
is in compliance with all Legal Requirements (including, without limitation, the
Securities Act and the Securities Exchange Act, and the applicable rules and
regulations thereunder, state securities law and “Blue Sky” laws) applicable to
it and its business, where the failure to so comply would reasonably be expected
to result in a Material Adverse Effect.

 

(s)          Force Majeure. Neither the business nor the Assets of any Loan
Party or any Intervening Entity are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that would reasonably be expected to result in a Material
Adverse Effect.

 

(t)          Loan Parties’ Credit Decisions. Each Loan Party has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement (and in the case of
the Guarantors, to give the guaranty under this Agreement) and each other Loan
Document to which it is or is to be a party, and each Loan Party has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.

 

(u)         Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent. To the Borrowers’ knowledge, no petition for bankruptcy
has been filed against any Loan Party. No Loan Party, is contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of such entity’s
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against any Loan Party.

 

71 

 

 

(v)         Sarbanes-Oxley. No Loan Party has made any extension of credit to
any of its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.

 

(w)         ERISA Matters. (i) Set forth on Schedule 4.01(w) hereto is a
complete and accurate list of all Plans and Welfare Plans which list may be
updated by the Loan Parties from time to time upon notice to the Administrative
Agent.

 

(ii)         Except as would not reasonably be expected to result in a liability
to a Loan Party of an amount equal to or greater than $5,000,000.00, no ERISA
Event has occurred within the preceding five plan years or is reasonably
expected to occur with respect to any Plan that has resulted in or is reasonably
expected to result in a material liability of any Loan Party or any ERISA
Affiliate.

 

(iii)        Except as would not reasonably be expected to result in a liability
to a Loan Party of an amount equal to or greater than $5,000,000.00, Schedule B
(Actuarial Information) to the most recent annual report (Form 5500 Series) for
each Plan, copies of which have been filed with the Internal Revenue Service and
furnished to the Lenders, is complete and accurate and fairly presents the
funding status of such Plan as of the date of such Schedule B, and since the
date of such Schedule B there has been no material adverse change in such
funding status.

 

(iv)        Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
in an amount equal to or greater than $5,000,000.00.

 

(v)         Except as would not reasonably be expected to result in a liability
to a Loan Party of an amount equal to or greater than $5,000,000.00, neither any
Loan Party nor any ERISA Affiliate has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or has been
terminated, within the meaning of Title IV of ERISA, and no such Multiemployer
Plan is reasonably expected to be in reorganization or to be terminated, within
the meaning of Title IV of ERISA.

 

(x)          OFAC. None of the Borrowers, any Guarantor, or any of their
respective Subsidiaries or, to their knowledge, any director, officer, employee,
agent or Affiliate thereof, is a Person that is, or is owned or controlled by
Persons that are: (i) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions. None of
any Borrower or any of its Subsidiaries have within the preceding five years
knowingly engaged in, or is now knowingly engaged in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was, or whose government is or was, the
subject of Sanctions. No portion of any Collateral Asset has been or will be
purchased with proceeds of any illegal activity.

 

72 

 

 

(y)         Anti-Corruption Laws. None of the Borrowers, any Guarantor, or any
of their respective Subsidiaries or, to their knowledge, any director, officer,
employee, agent or Affiliate thereof, is currently in violation of any
Anti-Corruption Laws.

 

(z)          Registration Statement. The Registration Statement has been duly
filed with the Securities and Exchange Commission.

 

(aa)        Improvements. To the Borrowers’ knowledge, except as expressly
disclosed in the physical conditions reports or the property improvement plans
in each case delivered to the Administrative Agent on or prior the Closing Date,
each Collateral Asset, including, without limitation, all buildings,
Improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; to the knowledge of the Borrowers and except as
disclosed in such reports, there exists no structural or other material defects
or damages in or to any Collateral Asset, whether latent or otherwise, and no
Borrower has received any written notice from any insurance company or bonding
company of any defects or inadequacies in any Collateral Asset, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

 

(bb)       Material Contracts. No default or any event that would constitute an
event of default by any Borrower or any Subsidiary thereof but for the
requirement that notice be given or time elapse or both currently exists under
any Material Contract to which any Borrower or any Subsidiary thereof is a
party.

 

(cc)        Reciprocal Easement Agreements. To the Borrowers’ knowledge, no
default or any event that would constitute an event of default but for the
requirement that notice be given or time elapse or both currently exists under
any reciprocal easement agreement or other similar agreement relating to any of
the Collateral Assets which default or event would reasonably be expected to
have a Material Adverse Effect.

 

(dd)       Casualty and Condemnation. To the Borrowers’ knowledge, except as
expressly disclosed in the zoning reports delivered on or prior the Closing
Date, none of the Collateral Assets is affected by any material casualty,
condemnation or pending or threatened condemnation.

 

(ee)       Taxes. The Borrowers and their Subsidiaries have filed all Tax
returns which are required to be filed and have paid all Taxes due pursuant to
such returns or pursuant to any assessment received by the Borrowers or any of
its Subsidiaries except (i) such Taxes, if any, that are subject to a Good Faith
Contest and (ii) with respect to the Subsidiaries, to the extent the failure to
so file any such returns or to pay any such Taxes could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, no Tax liens
have been field and no claims are being asserted with respect to such Taxes. The
charges, accruals and reserves on the books of the Borrowers and their
Subsidiaries, taken as a whole, in respect of any Taxes, are adequate.

 

(ff)         Intellectual Property. Except as could not reasonably be expect to
have a Material Adverse Effect, and subject to the terms and conditions of each
applicable Approved Franchise Agreement:

 

73 

 

 

(i)        The Borrowers own or have the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of their
respective businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person;

 

(ii)       The Borrowers have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property;

 

(iii)      No claim has been asserted by any Person with respect to the use of
any Intellectual Property by any Borrower, or challenging or questioning the
validity or effectiveness of any Intellectual Property; and

 

(iv)      The use of such Intellectual Property by each Borrower does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any material liabilities on the part
of any Borrower.

 

(gg)        Insurance. The Borrowers have obtained and have delivered to the
Administrative Agent certified copies or certificates of all insurance policies
required under this Agreement, reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. Borrower has not, and to the
Borrowers’ knowledge no Person has, done by act or omission anything which would
impair the coverage of any such policy.

 

(hh)       Certificate of Occupancy; Licenses. To the Borrowers’ knowledge,
except as expressly disclosed in the zoning reports delivered on or prior the
Closing Date all certifications, permits, licenses (including, without
limitation, a license to serve alcohol at the Collateral Assets) and approvals,
including without limitation, certificates of completion and occupancy permits
required of any Borrower for the legal use, occupancy and operation of any
Collateral Asset for hotel purposes (collectively, the “Licenses”), have been
obtained and are in full force and effect, except for those Licenses the absence
of which could not reasonably be expected to have a Property Material Adverse
Effect on any Collateral Asset, and provided, however, that the absence of any
such Licenses shall not constitute a breach of the foregoing representation and
warranty in this Section 4.01(hh) so long as the applicable Borrower (I) has
made reasonable arrangements (including, without limitation, obtaining an
interim beverage agreement or other similar arrangement permitting the use of
another party’s liquor license) to ensure that the applicable Collateral Asset
is in compliance with all applicable material Legal Requirements relating to
such Licenses; and (II) is actively making commercially reasonable efforts to
promptly obtain such Licenses. The use being made of each Collateral Asset is in
conformity with the certificate of occupancy issued for such Collateral Asset,
except to the extent that lack of such conformity could not reasonably be
expected to have a Property Material Adverse Effect on the applicable Collateral
Asset. With respect to Improvements for which no certificate of occupancy
exists, the absence of a certificate of occupancy is not in violation of any
Legal Requirements.

 

74 

 

 

(ii)         Labor. To the Borrowers’ knowledge, no work stoppage, labor strike,
slowdown or lockout is pending or threatened by employees and other laborers at
any Collateral Asset. None of any Borrower, any TRS Lessee or any Manager (i) is
involved in or, to the Borrowers’ knowledge, threatened with any labor dispute,
grievance or litigation relating to labor matters involving any employees and
other laborers at any Collateral Asset, including, without limitation, violation
of any federal, state or local labor, safety or employment Legal Requirements
(domestic or foreign) and/or charges of unfair labor practices or discrimination
complaints that, in any case, could reasonably be expected to have a Property
Material Adverse Effect on any Collateral Asset, (ii) to the Borrowers’
knowledge, has engaged with respect to any Collateral Asset, in any unfair labor
practices within the meaning of the National Labor Relations Act or the Railway
Labor Act that could reasonably be expected to have a Property Material Adverse
Effect on any Collateral Asset, or (iii) is a party to, or bound by, any
existing collective bargaining agreement or union contract with respect to
employees and other laborers at any Collateral Asset, except for those
collective bargaining agreements and union contracts set forth on Schedule
4.01(ii) hereto.

 

Article V
COVENANTS

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, each Borrower will (or, in the case
of the covenants in Sections 5.01(r) and 5.01(t) below, the Parent Guarantor
will):

 

(a)          Compliance with Laws, Etc. Comply, and cause each Intervening
Entity to comply, in all material respects, with all applicable Legal
Requirements, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970. Each Borrower shall keep and maintain all
Licenses necessary for the operation of each Collateral Asset for hotel
purposes; provided, however, that the absence of any such Licenses, shall not
constitute a breach of the foregoing covenant of this Section 5.01(a) so long as
the applicable Borrower (I) has made reasonable arrangements (including, without
limitation, obtaining an interim beverage agreement or other similar arrangement
permitting the use of another party’s liquor license) to ensure that the
applicable Collateral Asset shall be, and shall thereafter remain, in compliance
with all applicable material Legal Requirements relating to such Licenses; and
(II) is actively making commercially reasonable efforts to promptly obtain such
Licenses.

 

(b)          Payment of Taxes, Etc. Pay and discharge, and cause each
Intervening Entity to pay and discharge, before the same shall become
delinquent, (i) all Taxes imposed upon it or upon its property and (ii) all
lawful claims that, if unpaid, might by law become a Lien upon its property;
provided, however, that neither the Loan Parties nor any Intervening Entity
shall be required to pay or discharge any such Tax or claim that is the subject
of a Good Faith Contest, unless and until any Lien resulting therefrom attaches
to its property and becomes enforceable against its other creditors.

 

(c)          Compliance with Environmental Laws. Comply, and cause each
Intervening Entity and use commercially reasonable efforts to cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew and cause each Intervening Entity to obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct, and cause each Intervening Entity to conduct, any investigation, study,
sampling and testing, and, if required by any Governmental Authority or under
any Environmental Laws, undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties in material compliance with the requirements of all Environmental
Laws; provided, however, that neither the Loan Parties nor any Intervening
Entity shall be required to undertake any such cleanup, removal, remedial or
other action to the extent that its obligation to do so is the subject of a Good
Faith Contest.

 

75 

 

 

(d)          Maintenance of Insurance. Maintain, and cause each Intervening
Entity to maintain, insurance (including, with respect to the Collateral Assets,
the insurance required by the terms of the Mortgages) with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the applicable
Borrower or Intervening Entity operates, but in no event shall such amounts be
lower or coverages be less comprehensive than the respective insurance amounts
and coverages maintained by the Borrowers and the Intervening Entities on the
Closing Date approved by the Administrative Agent.

 

(e)          Preservation of Partnership or Corporate Existence, Etc. Preserve
and maintain, and cause each Intervening Entity to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), approvals, privileges and franchises, except, in the case of the
Intervening Entities only, if in the reasonable business judgment of such
Intervening Entity it is in its best economic interest not to preserve and
maintain such existence, legal structure, legal name, rights, approvals,
privileges and franchises and such failure is not reasonably likely to result in
a Material Adverse Effect (it being understood that the foregoing shall not
prohibit, or be violated as a result of any transaction by or involving any Loan
Party or Intervening Entity otherwise permitted under Section 5.02(d) or (e)
below); and cause the direct or indirect Equity Interests (including, without
limitation, the indirect Equity Interests held by the Operating Partnership and
the Parent Guarantor) in any Borrower or any TRS Lessee to at all times not be
subject to any Lien (other than Permitted Liens and Liens created under the
Collateral Documents) or any Negative Pledge.

 

(f)          Visitation Rights. At any reasonable time and from time to time,
permit any of the Administrative Agent or Lenders, or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, any Loan Party and
any Intervening Entity (but, in each case not more frequently than one time per
year unless an Event of Default shall have occurred and be continuing), and to
discuss the affairs, finances and accounts of any Loan Party and any Intervening
Entity with any of their general partners, managing members, officers or
directors and with their independent certified public accountants.

 

(g)          Keeping of Books. Keep, and cause each Intervening Entity to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of each Loan
Party and each Intervening Entity in accordance with GAAP.

 

(h)          Maintenance of Properties, Etc. Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, in all material respects, ordinary wear and tear
excepted and will from time to time make or cause to be made all appropriate
repairs, renewals and replacement thereof, and Borrowers shall not remove,
demolish or alter any Improvements or Equipment (except for alterations
performed in accordance with Section 5.01(j) below).

 

76 

 

 

(i)          Transactions with Affiliates. Conduct all transactions otherwise
not prohibited under the Loan Documents with any of its Affiliates (other than
transactions exclusively among or between the Borrowers and/or one or more of
the Guarantors) on terms that are fair and reasonable and no less favorable to
the applicable Borrower than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate; provided, however, that all
transactions pursuant to any operating leases that are in the standard form of
operating lease used by the Borrowers, shall be deemed fair and reasonable.

 

(j)          Alterations. Be permitted, without the Administrative Agent’s
consent, to perform alterations to the Improvements and Equipment which (i) do
not constitute a Material Alteration and (ii) do not materially adversely affect
any Borrower’s financial condition or the value or net operating income of any
Collateral Asset.

 

(k)          Control Agreements. In the event of a resignation by a depository
bank from its obligations under any Control Agreement, cause each applicable TRS
Lessee to appoint a successor bank which assumes the obligations of such
depository bank under such Control Agreement (substantially in accordance with
the Administrative Agent’s then customary form of agreement) on or before the
effective date of such depository bank’s resignation from its obligations
thereunder. Provided an Event of Default is not then continuing, the
Administrative Agent shall reasonably cooperate with each TRS Lessee in
connection with the appointment of a successor bank necessitated on account of
the termination of any Control Agreement.

 

(l)          Further Assurances. (i) Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, correct, and cause each
Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.

 

(ii)         Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, account control agreements,
mortgages, deeds of trust, trust deeds, assignments of leases and rents,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order (A) to
carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, to subject any Loan Party’s or any
of its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) to
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) to assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

(m)        Performance of Material Contracts. Perform and observe all the
material terms and provisions of each Material Contract to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, take all such
action to such end as may be from time to time reasonably requested by the
Administrative Agent, and, upon the reasonable request of the Administrative
Agent, make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Borrower is entitled
to make under such Material Contract. Notwithstanding the above, nothing in this
subsection (m) shall prohibit or reduce the rights of any Borrower to enter
into, terminate, modify, amend, renew or otherwise deal with any Material
Contract to the extent the same does not constitute a violation of the terms and
provisions of Section 5.02(l) hereof.

 

77 

 

 

(n)          Compliance with Leases. Make all payments and otherwise perform all
material obligations in respect of all leases of real property to which any
Borrower is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled (except if in the reasonable business judgment of such
Person it is in its best economic interest not to maintain such lease or prevent
such lapse, termination, forfeiture or cancellation and such failure to maintain
such lease or prevent such lapse, termination, forfeiture or cancellation is not
in respect of a Collateral Asset Operating Lease and could not otherwise
reasonably be expected to result in a Material Adverse Effect), notify the
Administrative Agent of any material default by any party with respect to such
leases and cooperate in all reasonable respects with the Administrative Agent in
all respects to cure any such default.

 

(o)          Interest Rate Hedging. Maintain at all times Interest Rate Cap
Agreements required by Section 2.18.

 

(p)          Management Agreements. At all times cause each Collateral Asset to
be managed and operated by an Approved Manager pursuant to an Approved
Management Agreement.

 

(q)          Franchise Agreements. At all times cause each Collateral Asset to
be licensed or franchised pursuant to, and operated in compliance with, an
Approved Franchise Agreement. Within five (5) Business Days after the date of
each Acquisition Advance, Borrowers shall cause to be delivered to the
Administrative Agent (i) a Franchisor Comfort Letter relating to the applicable
Collateral Assets that were the subject of such Acquisition Advance (to the
extent not previously delivered to the Administrative Agent), executed and
delivered by the Approved Franchisor of such Collateral Assets, and (ii) the
Approved Franchise Agreement relating to such Collateral Assets and all
amendments thereto (to the extent not previously delivered to the Administrative
Agent), executed and delivered by such Approved Franchisor and the applicable
TRS Lessee.

 

(r)           Maintenance of REIT Status. In the case of the Parent Guarantor,
be organized in conformity with the requirements for qualification as a REIT
under the Internal Revenue Code, and at all times continue to qualify as a REIT
and elect to be treated as a REIT under all applicable laws, rules and
regulations.

 

(s)          Reciprocal Easement Agreements. Perform and observe, or cause the
applicable TRS Lessee to perform and observe, in all material respects, the
terms and provisions of all reciprocal easement agreements or other similar
agreements relating to any of the Collateral Assets to be performed or observed
by it, enforce, or cause the applicable TRS Lessee to enforce, in all material
respects, its rights under each such reciprocal easement agreement or other
similar agreement in accordance with its terms, take, or cause the applicable
TRS Lessee to take, all such action to such end as may be from time to time
reasonably requested by the Administrative Agent, and, upon reasonable request
of the Administrative Agent, make, or cause the applicable TRS Lessee or
Subsidiary of any Borrower to make, to each other party to each such reciprocal
easement agreement or other similar agreement such demands and requests for
information and reports or for action as any Borrower or any of its Subsidiaries
or any applicable TRS Lessee is entitled to make under such reciprocal easement
agreement or other similar agreement.

 

78 

 

 

(t)          Sarbanes-Oxley. In the case of Parent Guarantor, comply at all
times with all applicable provisions of Section 402(a) of Sarbanes-Oxley.

 

(u)          Cash Management. Comply at all times with the terms and provisions
of the Cash Management Agreement for so long as the same is in effect pursuant
to the terms thereof.

 

(v)          Borrower SPE Requirements. In the case of each Borrower, (i)
maintain in its constitutive documents the provisions referred to in the
definition of Borrower SPE Requirements and (ii) comply with such provisions at
all times.

 

(w)          Collateral Asset Operating Leases. Promptly (i) perform and
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by the applicable Borrower under the Collateral
Asset Operating Leases and do all things necessary to preserve and to keep
unimpaired the Borrowers’ rights thereunder; (ii) notify the Administrative
Agent of any material default under the Collateral Asset Operating Leases of
which any Borrower is aware; (iii) deliver to the Administrative Agent a copy of
any notice of default, notice of termination, extension notice or other material
notice received by any Borrower under the Collateral Asset Operating Leases; and
(iv) enforce in all material respects the performance and observance of all of
the covenants and agreements required to be performed or observed by the
applicable lessor under each Collateral Asset Operating Lease.

 

(x)          Insurance Proceeds and Condemnation Awards. With respect to each
Collateral Asset, comply with the requirements of Schedule I to the Mortgage
encumbering such Collateral Asset.

 

(y)          OFAC. Provide to the Administrative Agent and the Lenders any
information that the Administrative Agent or such Lender deems reasonably
necessary from time to time in order to ensure compliance with all applicable
Sanctions and Anti-Corruption Laws.

 

(z)          Permitted Transfers. Pay all out-of-pocket, reasonable costs and
expenses of the Administrative Agent in connection with any Equity Transfer,
whether or not such Equity Transfer is deemed to be a Permitted Transfer,
including, without limitation, all reasonable fees and expenses of the
Administrative Agent’s counsel. The Borrowers shall, within five (5) Business
Days after a request by the Administrative Agent, provide the Administrative
Agent with copies of all organizational documents relating to any Permitted
Transfer. In connection with any Permitted Transfer, to the extent a transferee
shall own ten percent (10%) or more of the direct or indirect Equity Interests
in any Borrower immediately following such Permitted Transfer (provided that
such transferee owned less than ten percent (10%) of the direct or indirect
Equity Interests in such Borrower as of the Closing Date), the Borrowers shall
deliver (and the Borrowers shall be responsible for any out-of-pocket costs and
expenses in connection therewith), customary searches reasonably requested by
the Administrative Agent in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to the
Administrative Agent with respect to such transferee.

 

79 

 

 

(aa)         PIP. (i) Each Borrower shall take all necessary action to
diligently complete in a manner acceptable to the applicable Approved Franchisor
the PIP Work applicable to such Borrower’s Asset as contemplated under the
applicable PIP and in accordance with the applicable PIP Budget on or before the
PIP Completion Date, as any of the same may have been modified or amended in
accordance with Section 5.02(v); provided, however, that in the case of any PIP
having a budget in excess of $15,000 per room, the Administrative Agent, the
Lenders and their respective agents and representatives (including the
Administrative Agent’s engineer, architect or inspector) shall be entitled to
enter onto any Borrower’s Asset during normal business hours upon reasonable
notice (subject to the rights of guests or invitees of such Asset) to inspect
the progress of any PIP Work and all materials being used in connection
therewith and to examine all plans and shop drawings relating to such PIP Work.
Such Borrower shall deliver to the Administrative Agent as soon as practicable
following the completion of the applicable PIP Work evidence reasonably
satisfactory to the Administrative Agent that the applicable Approved Franchisor
has accepted the applicable PIP Work as complete.

 

(ii)         Not less than thirty (30) days prior to any Borrower’s commencement
of any PIP Work related to a PIP, the applicable Borrower shall deliver to the
Administrative Agent a detailed PIP Budget showing line-item detail reasonably
acceptable to Administrative Agent in respect of such PIP.

 

(iii)        If the Administrative Agent receives notice from an Approved
Franchisor or a Borrower that a Borrower has failed to complete the required PIP
Work applicable to such Borrower’s Asset by the applicable PIP Completion Date
(subject to any force majeure event and/or cure period provided for under the
applicable PIP or Approved Franchise Agreement), the Administrative Agent (with
the approval of the Required Lenders) may (after notice and a reasonable cure
period not to exceed sixty (60) days unless the Administrative Agent reasonably
determines that a shorter period is necessary to avoid any default or
termination of the Approved Franchise Agreement) elect to complete such PIP
Work, and the Borrowers shall reimburse the Administrative Agent and the Lenders
upon demand for all sums expended by the Administrative Agent in connection with
such completion of the PIP Work. Any amount expended by the Administrative Agent
or the Lenders to complete any PIP Work shall be a Protective Advance and shall
be secured by the Collateral Documents.

 

(iv)        The Borrowers shall give the Administrative Agent prompt written
notice of any demand from an Approved Franchisor for an amendment to a PIP, and
any demand from an Approved Franchisor for any repairs, maintenance,
alterations, or improvements required to comply with an Approved Franchise
Agreement.

 

(v)         (A) The Borrowers shall deposit or cause to be deposited with or on
behalf of the Administrative Agent the PIP Reserve Funds (as defined below) at
the times and in the amounts specified in this Section 5.01(aa)(v); and (B) the
Borrowers shall deposit or cause to be deposited with or on behalf of the
Administrative Agent such additional amounts as the Administrative Agent from
time to time reasonably determines is necessary to cover any increases in a PIP
Budget by more than ten percent (10%) in the aggregate, any additional PIP Work
required by an Approved Franchisor under a PIP or any modification to a PIP or
to cover PIP Work contemplated by any new property improvement plan imposed by
an Approved Franchisor, and the cost of any repairs, maintenance, alterations,
or improvements demanded by a Franchisor pursuant to an Approved Franchise
Agreement. All such amounts shall be deposited directly by or at the direction
of the Administrative Agent, into an account established to hold such funds (the
“PIP Reserve Account”). Amounts deposited from time to time in the PIP Reserve
Account pursuant to this Section 5.01(aa)(v) are referred to herein as the “PIP
Reserve Funds” and shall be disbursed to fund PIP Work at the Assets from time
to time in accordance with and subject to the PIP and the terms and provisions
of Section 5.01(aa)(vi). The applicable Borrower shall deposit into the PIP
Reserve Account (x) at least fifty percent (50%) of the aggregate projected cost
of the PIP Work for each Asset (in respect of each Asset, the first fifty
percent (50%) of such projected cost being the “First 50% of PIP Reserve Funds”)
no later than ninety (90) days prior to the commencement date for the applicable
PIP Work set forth in Schedule X and (y) the balance of the aggregate projected
cost of the PIP Work in respect of such Asset on or prior to the commencement
date for the applicable PIP Work set forth in Schedule X. If any PIP Budget
increases by less than ten percent (10%) such that the applicable Borrower is
not obligated to deposit additional funds into the PIP Reserve Account, the
applicable Borrower shall fund from equity any amounts required to complete the
applicable PIP Work to the extent that the PIP Reserve Funds are not sufficient
to pay for the same and the applicable Borrower shall use any such equity to pay
costs of the applicable PIP Work prior to requesting or using any PIP Reserve
Funds.

 

80 

 

 

(vi)        The Administrative Agent shall disburse the PIP Reserve Funds to
Borrowers out of the PIP Reserve Account, provided that (A) such disbursement is
for PIP Work contemplated by the applicable PIP; (B) the applicable Borrower for
whom such disbursement is made shall have submitted to the Administrative Agent
a request for payment at least ten (10) days prior to the date on which such
Borrower has requested such payment be made, which request specifies the
applicable PIP Work to be paid, (C) on the date such request is received by the
Administrative Agent and on the date such payment is to be made, no Event of
Default shall have occurred and be continuing, (D) the Administrative Agent
shall have received an Officer’s Certificate from such Borrower (1) stating that
all PIP Work to be funded by the requested disbursement have been completed in a
good and workmanlike manner and in accordance with all applicable Legal
Requirements, (2) stating that such disbursement is for PIP Work contemplated by
the applicable PIP and has been completed in accordance therewith, (3)
identifying each Person that supplied materials or labor in connection with the
PIP Work to be funded by the requested disbursement, (4) stating that each such
Person has been paid in full or will be paid in full upon such disbursement, (5)
stating that the PIP Work to be funded has not been the subject of a previous
disbursement of PIP Reserve Funds, (6) stating that all previous disbursements
of PIP Reserve Funds have been used to pay the previously identified PIP Work,
and (7) stating that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Indebtedness permitted
pursuant to Section 5.02(a)) have been paid in full, (E) the Administrative
Agent shall have received a copy of any license, permit or other approval by any
Governmental Authority required in connection with the PIP Work, and not
previously delivered to the Administrative Agent, (F) the Administrative Agent
shall have received conditional lien waivers or other evidence of payment
satisfactory to the Administrative Agent, (G) the Administrative Agent shall
have received, at the Administrative Agent’s option, a title search for the
Asset indicating that the Asset is free from all Liens, claims and other
encumbrances not previously approved by the Administrative Agent, (H) the
Administrative Agent shall have received, at the Administrative Agent’s option,
if the cost of the PIP Work exceeds $25,000, a report satisfactory to the
Administrative Agent in its reasonable discretion from an architect or engineer
approved by the Administrative Agent in respect of such architect or engineer’s
inspection of the PIP Work, (I) the Administrative Agent shall have received
such other evidence as the Administrative Agent shall reasonably request to
demonstrate that the PIP Work to be funded by the requested disbursement has
been completed and are paid for or will be paid upon such disbursement to
Borrower, (J) the Administrative Agent shall not be required to disburse PIP
Reserve Funds more frequently than once each calendar month; (K) each
disbursement of PIP Reserve Funds must be in an amount not less than $25,000 (or
a lesser amount if the total amount of PIP Reserve Funds is less than $25,000,
in which case only one disbursement of the amount remaining in the PIP Reserve
Account shall be made); and (L) each request for PIP Reserve Funds to be
disbursed to Borrowers shall include a statement as to which PIP Budget line
items are to be funded and what portion of the applicable PIP Budget remains
unfunded.

 

81 

 

 

(vii)       Nothing in this Section 5.01(aa) shall (A) make the Administrative
Agent or the Lenders responsible for performing or completing any PIP Work; (B)
require the Administrative Agent or the Lenders to expend funds in addition to
the PIP Reserve Funds to complete any PIP Work; (C) obligate the Administrative
Agent or the Lenders to proceed with any PIP Work; or (D) obligate the
Administrative Agent or the Lenders to demand from the Borrowers additional sums
to complete any PIP Work. Each Borrower shall cause all applicable contractors
and subcontractors to cooperate with the Administrative Agent, each Lender or
the Administrative Agent’s or any Lender’s agents or representatives described
above in connection with inspections described in this Section 5.01(aa)(vi).

 

(viii)      In addition to any insurance required under the Loan Documents, each
Borrower shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk insurance, public liability insurance and other insurance to the
extent required under applicable law in connection with the PIP Work to such
Borrower’s Asset. All such policies shall be in form and amount satisfactory to
the Administrative Agent.

 

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid or any Lender
shall have any Commitment hereunder, at any time:

 

(a)           Liens, Etc. No Borrower will create, incur, assume or suffer to
exist any Lien on or with respect to any of its assets of any character
(including, without limitation, accounts) whether now owned or hereafter
acquired, or sign or authorize or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction, a financing statement that names such
Borrower as debtor, or sign or authorize or suffer to exist any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign any accounts or other right to receive income, except, in
each case:

 

(i)          Liens created under the Loan Documents;

 

(ii)         Permitted Liens; and

 

(iii)        Liens described on Schedule 4.01(o) hereto;

 

(b)          Indebtedness. No Borrower will create, incur, assume or suffer to
exist any Indebtedness, except:

 

(i)          Indebtedness under the Loan Documents; and

 

(ii)         Unsecured trade payables incurred in the ordinary course of any
Borrower’s business, not secured by Liens on the Collateral Assets, payable by
or on behalf of such Borrower for or in respect of the operation of the
Collateral Asset, provided that (A) each such amount shall be paid within ninety
(90) days following the date on which each such amount is invoiced or otherwise
becomes due and payable and (B) the aggregate outstanding trade payables in
respect of a Collateral Asset shall not at any time exceed two percent (2%) of
the Allocated Loan Amount related to such Collateral Asset.

 

82 

 

 

(c)          Change in Nature of Business. No Guarantor will make any material
change in the nature of its business as carried at the Closing Date (after
giving effect to the transactions contemplated by the Loan Documents); or engage
in any business other than as described in the Registration Statement and the
requirements of the Loan Documents, and other business activities incidental
thereto (including, without limitation, investment in Cash Equivalents).

 

(d)          Mergers, Etc. No Borrower will (i) dissolve, terminate or wind-up,
(ii) merge or consolidate with or into any Person, (iii) convey, transfer
(except as permitted by Section 5.02(e)), lease (but not including entry into
Operating Leases between any Borrower and TRS Lessees) or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Person.

 

(e)          Sales of Assets. No Borrower will sell, lease (other than by
entering into Tenancy Leases permitted hereunder), transfer or otherwise dispose
of, or grant any option or other right to purchase, lease (other than any option
or other right to enter into Tenancy Leases) or otherwise acquire (each action
described herein, including, without limitation, any Sale and Leaseback
Transaction, being a “Transfer”), any Asset or Assets (or any direct or indirect
Equity Interests in the owner thereof except as otherwise permitted pursuant to
Section 5.02(k), in each case other than the following Transfers, which shall be
permitted hereunder only so long as no Default or Event of Default shall exist
or would result therefrom:

 

(i)          the Transfer of any Collateral Asset or Collateral Assets to any
Person, in each case with the intention that such Collateral Asset or Collateral
Assets, upon consummation of such Transfer shall no longer constitute a
Collateral Asset or Collateral Assets, provided that:

 

(A)         the Debt Yield (calculated on a pro forma basis immediately after
giving effect to such Transfer and any repayment of the Loan made at the time
thereof as required by Section 2.06(b)), shall be no less than it was prior to
such Transfer, together with supporting information in detail reasonably
satisfactory to the Administrative Agent, and

 

(B)         on or prior to the date of such Transfer, as the case may be, (A)
the Borrowers shall have delivered to the Administrative Agent a certificate
signed by a Responsible Officer of the Borrowers, stating that before and after
giving effect to such Transfer, the Loan Parties shall be in compliance with the
covenants contained in Section 5.04, together with supporting information in
form satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants, and (B) a certificate of the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
the Borrowers demonstrating compliance with the foregoing clauses (1) through
(2) and confirming that no (x) Default or (y) Event of Default shall exist on
the date of such Transfer or will result therefrom, together with supporting
information in detail reasonably satisfactory to the Administrative Agent, and

 

83 

 

 

(ii)          the Transfer of (1) obsolete or worn out FF&E in the ordinary
course of business or (2) inventory in the ordinary course of business, which
FF&E or inventory, as the case may be, is used or held in connection with a
Collateral Asset,

 

(iii)         the Transfer of any Collateral located at or used solely in
connection with any Asset or Collateral Asset (1) in connection with any
Transfer of such Asset or Collateral Asset permitted under this Section 5.02(e)
or (2) as is otherwise expressly permitted under the Collateral Documents, or

 

(iv)         the Transfer of Cash Equivalents.

 

A Transfer within the meaning of this Section 5.02(e) shall be deemed to include
(i) an installment sales agreement wherein any Borrower agrees to sell any Asset
or any part thereof for a price to be paid in installments; and (ii) an
agreement by any Borrower for the leasing of all or a substantial part of any
Asset for any purpose other than the actual occupancy by a space tenant
thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, any Borrower’s right, title and interest in and to any
Tenancy Leases or any rents or other amounts payable under any Tenancy Lease.

 

Following a Transfer of one or more Collateral Assets owned or leased by a
Borrower in accordance with Section 5.02(e)(i), the Administrative Agent shall,
upon the request of any Borrower and at the Borrowers’ expense, promptly release
any Mortgages, security agreements, and UCC financing statements from such
transferred Collateral Asset. Further, following a Transfer of one or more
Collateral Asset owned by a Borrower in accordance with Section 5.02(e)(i), the
Administrative Agent shall, upon the request of a Borrower and at the Borrowers’
expense, promptly release the Borrower that owned such Collateral Asset or
Collateral Assets from each of the applicable Loan Documents.

 

(f)           Investments. No Borrower will make or hold any Investment other
than:

 

(i)           Investments in Cash Equivalents;

 

(ii)          Investments in Collateral Assets; and

 

(iii)         Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss.

 

(g)          Restricted Payments. During the occurrence and continuation of a
Lockbox Period (as defined in the Cash Management Agreement), the Borrowers,
without the prior consent of the Required Lenders, will not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such.

 

84 

 

  

(h)         Amendments of Constitutive Documents. No Borrower will amend, in
each case in any material respect, its limited liability company agreement,
partnership agreement, certificate of incorporation or bylaws or other
constitutive documents, provided that (1) any amendment to any such constitutive
document that would be adverse to any of the Secured Parties shall be deemed
“material” for purposes of this Section; and (2) any amendment to any such
constitutive document that would designate a Borrower as a “special purpose
entity” or otherwise confirm such Borrower’s status as a “special purpose
entity” shall be deemed “not material” for purposes of this Section.

 

(i)          Accounting Changes. No Loan Party will make or permit any change in
(i) accounting policies or reporting practices, except as required or permitted
by generally accepted accounting principles, or (ii) Fiscal Year.

 

(j)          Speculative Transactions. No Loan Party will engage in any
transaction involving commodity options or futures contracts or any similar
speculative transactions other than the Interest Rate Cap Agreements that the
Borrowers are required to obtain and maintain pursuant to Section 5.01(o).

 

(k)          Transfers. No Borrower nor any other Person having a direct or
indirect ownership or beneficial interest in any Borrower shall sell, convey,
mortgage, grant, bargain, encumber, pledge, assign or transfer any Equity
Interest, direct or indirect, in any Borrower, whether voluntarily or
involuntarily (an “Equity Transfer”) other than pursuant to a Permitted
Transfer. An Equity Transfer within the meaning of this Section 5.02(k) shall be
deemed to include (i) if any Borrower, any Guarantor or any general partner,
managing member or controlling shareholder of any Borrower or any Guarantor is a
corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation’s Equity Interests (or the Equity Interests of any corporation
directly or indirectly controlling such corporation by operation of law or
otherwise) or the creation or issuance of new stock; (ii) if any Borrower, any
Guarantor or any general partner, managing member or controlling shareholder of
Borrower or any Guarantor is a limited or general partnership, joint venture or
limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member; and (iii) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect Equity Interest in any Borrower.

 

(l)          Amendment, Etc. of Material Contracts. No Borrower will enter into,
cancel or terminate any Material Contract or consent to or accept any
cancellation or termination thereof, amend or otherwise modify any Material
Contract or give any consent, waiver or approval thereunder, waive any default
under or breach of any Material Contract, agree in any manner to any other
amendment, modification or change of any term or condition of any Material
Contract in each case without the prior approval of the Administrative Agent.

 

(m)         Negative Pledge. No Borrower will enter into or suffer to exist any
agreement prohibiting or conditioning the creation or assumption of any Lien
upon any of its property or assets (including, without limitation, any
Collateral Assets), except pursuant to the Loan Documents.

 

(n)          Zoning; Partition. Without the prior written consent of the
Administrative Agent, which shall not be unreasonably withheld, delayed or
conditioned, no Borrower shall (a) initiate or consent to any zoning
reclassification of any portion of any Collateral Asset, (b) seek any variance
under any existing zoning ordinance that would result in the use of any
Collateral Asset becoming a non-conforming use under any zoning ordinance or any
other applicable land use Legal Requirement, or (c) allow any portion of any
Collateral Asset to be used in any manner that could result in the use of any
Collateral Asset becoming a non-conforming use under any zoning ordinance or any
other applicable land use Legal Requirement. No Borrower shall permit the
partition of any Collateral Asset.

 

85 

 

 

(o)         Accounts. No Borrower will, without the approval of the
Administrative Agent, open or permit the opening of any account for the deposit
of revenues of any Borrower, other than (i) the Lockbox Account (as defined in
the Cash Management Agreement), (ii) the Property Accounts (as defined in the
Cash Management Agreement), and (iii) any account for amounts required by law to
be segregated by any Borrower. For the avoidance of doubt, the foregoing shall
not restrict or be deemed to restrict the Borrowers or any Approved Manager from
depositing, holding and/or disbursing amounts released to the Borrowers, such
Approved Manager or their respective affiliates in accordance with the terms and
provisions of the Cash Management Agreement in one or more accounts.

 

(p)         Borrower SPE Requirements. No Loan Party will amend or otherwise
modify any provisions in the constitutive documents of any Borrower that
incorporate the terms of the Borrower SPE Requirements or give any consent,
waiver or approval to such amendments or modifications, waive any default under
or breach of the Borrower SPE Requirements incorporated into such constitutive
documents, agree in any manner to any other amendment, modification or change of
any term or condition of the Borrower SPE Requirements incorporated into such
constitutive documents or take any other action in connection with the Borrower
SPE Requirements that would impair in any material respect the value of the
interest or rights of any Loan Party thereunder or that would impair or
otherwise adversely affect in any material respect the interest or rights, if
any, of the Administrative Agent or any Lender.

 

(q)         Multiemployer Plans. Except as would not reasonably be expected to
result in a liability to a Loan Party of an amount equal to or greater than
$5,000,000.00, neither any Loan Party nor any ERISA Affiliate will contribute to
or be required to contribute to any Multiemployer Plan.

 

(r)          OFAC. No Loan Party shall knowingly engage in any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is, or whose government is, the subject of
Sanctions.

 

(s)          Operating Leases; Control Agreements. (i) Without the prior written
consent of the Administrative Agent, no Borrower shall surrender, terminate or
modify any Operating Lease, provided, however, notwithstanding the foregoing, so
long as the applicable Operating Lease remains fully subordinate to the Lien of
the applicable Mortgage, the Borrower and TRS Lessee party thereto shall be
permitted to amend such Operating Lease to (i) extend the term of such Operating
Lease, (ii) increase the rent payable thereunder or (iii) reduce the rent
payable thereunder, provided that any such amendment could not reasonably be
expected to have a Material Adverse Effect. So long as the Loan is outstanding,
the Borrowers and TRS Lessees shall extend the Operating Leases on or before the
then applicable expiration date.

 

(ii)          No TRS Lessee may terminate any Control Agreement without the
Administrative Agent’s prior consent.

 

86 

 

 

(t)          Tenancy Leases. (i) No Borrower shall (and shall not permit any TRS
Lessee) to enter into any Tenancy Lease (x) other than in good faith or (y) for
a use that detracts in any material respect from the principal use of the
Collateral Asset as a hotel. Except as otherwise provided in this Section
5.02(t), no Borrower shall and shall not permit any TRS Lessee to (A) enter into
any Tenancy Lease on other than “market” rental rates (in the Borrowers’ good
faith judgment), (B) enter into any Material Lease (a “New Lease”), (C) consent
to the assignment of any Material Lease (unless required to do so by the terms
of such Material Lease) that releases the original tenant from its obligations
under the Material Lease, or (D) modify or terminate any Material Lease
(including, without limitation, accept a surrender of any portion of the
Collateral Asset subject to a Material Lease (unless otherwise permitted or
required by law), allow a reduction in the term of any Material Lease or a
reduction in the rent payable under any Material Lease, change any renewal
provisions of any Material Lease, materially increase the obligations of the
landlord or materially decrease the obligations of any Tenant) or terminate any
Material Lease) (any such action referred to in clauses (C) and (D) being
referred to herein as a “Lease Modification”) without the prior written consent
of the Administrative Agent in each case which consent, so long as no Event of
Default is then continuing, shall not be unreasonably withheld, delayed or
conditioned. Any New Lease or Lease Modification that requires the
Administrative Agent’s consent shall be delivered to the Administrative Agent
for approval not less than ten (10) Business Days prior to the effective date of
such New Lease or Lease Modification. If the Administrative Agent shall have not
have responded within ten (10) Business Days after notice from the applicable
Borrower requesting consent, which request shall include a copy of the proposed
Lease Modification, such Borrower may send a second notice to the Administrative
Agent requesting consent and if the Administrative Agent shall not respond
within five (5) Business Days after its receipt of such second notice, its
approval shall be deemed given. Any such second notice shall be in an envelope
marked “PRIORITY” containing a bold-faced, conspicuous in a font size that is
not less than fourteen (14)) legend at the top of the first page thereof stating
that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY
DEUTSCHE BANK AG NEW YORK BRANCH AND CERTAIN OTHER LENDERS TO AFFILIATES OF
AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC. IF YOU FAIL TO PROVIDE A
SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR
MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5)
BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN.”

 

(iii)         Subject to terms of this Section 5.02(t), provided no Event of
Default shall have occurred and be continuing, the Borrowers may or may cause
the TRS Lessees to enter into a New Lease or Lease Modification, without the
Administrative Agent’s prior written consent, that satisfies each of the
following conditions: (A) with respect to a New Lease or Lease Modification, the
premises demised thereunder is not more than 5,000 net rentable square feet of
the applicable Collateral Asset; (B) the term of such New Lease or Lease
Modification, as applicable, does not exceed 60 months, plus up to two (2)
60-month option terms (or equivalent combination of renewals); (C) the New Lease
or Lease Modification provides for “market” rental rates and does not contain
any terms which would adversely affect the Administrative Agent’s or any
Lender’s rights under the Loan Documents or that would have a Material Adverse
Effect; (D) the New Lease or Lease Modification, as applicable, provides that
the premises demised thereby cannot be used for any of the following uses: any
pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a Material Adverse Effect; (E) the tenant under such New Lease
or Lease Modification, as applicable, is not an Affiliate of Borrower; (F) the
New Lease or Lease Modification, as applicable, does not prevent insurance
proceeds or condemnation awards from being held and disbursed by the
Administrative Agent in accordance with the terms hereof and does not entitle
any tenant to receive and retain insurance proceeds or condemnation awards,
except those that may be specifically awarded to it in condemnation proceedings
because of the condemnation of its trade fixtures and its leasehold improvements
which have not become part of the Collateral Asset and such business loss as
tenant may specifically and separately establish; and (G) the New Lease or Lease
Modification, as applicable satisfies the requirements of Section 5.02(t)(vii)
and (viii).

 

87 

 

 

(iv)        Upon the execution of any New Lease or Lease Modification, as
applicable, the Borrowers shall deliver to the Administrative Agent an executed
copy of the Lease.

 

(v)         The Borrower agree that no Borrower or TRS Lessee shall have the
right or power, as against the Administrative Agent without its consent, to
cancel, abridge, or otherwise modify any Tenancy Lease unless such modification
complies with this Section 5.02(t).

 

(vi)        All security or other deposits of tenants of the Collateral Assets
shall be treated as trust funds and shall, if required by law or the applicable
Tenancy Lease not be commingled with any other funds of Borrowers, and such
deposits shall be deposited, upon receipt of the same by the Borrowers in a
separate trust account maintained by the Borrowers expressly for such purpose.
Within ten (10) Business Days after written request by the Administrative Agent,
the Borrowers shall furnish to Administrative Agent reasonably satisfactory
evidence of compliance with this Section 5.02(t)(v), together with a statement
of all lease securities deposited with the Borrowers by the tenants and the
location and account number of the account in which such security deposits are
held.

 

(vii)       The Borrowers shall and shall cause each TRS Lessee to (i) promptly
perform and observe all of the material terms, covenants and conditions required
to be performed and observed by the Borrowers under the Tenancy Leases, if the
failure to perform or observe the same would have a Material Adverse Effect;
(ii) exercise, within ten (10) Business Days after a written request by the
Administrative Agent, any right to request from the tenants under any Tenancy
Lease a certificate with respect to the status thereof and (iii) not collect any
of the rents, more than one (1) month in advance (except that the Borrowers may
collect such security deposits and last month’s rents as are permitted by Legal
Requirements and are commercially reasonable in the prevailing market and
collect other charges in accordance with the terms of each Tenancy Lease).

 

(viii)      All Lease Modifications and New Leases entered into by the Borrowers
or a TRS Lessee after the Closing Date shall by their express terms be subject
and subordinate to the Loan Documents (through a subordination provision
contained in such Lease or otherwise).

 

(ix)         Each Lease Modification and New Lease entered into from and after
the Closing Date shall provide (through an attornment provision contained in
such Lease or otherwise) that in the event of the enforcement by the
Administrative Agent of any remedy under the Loan Documents, the tenant under
such Tenancy Lease shall, at the option of the Administrative Agent or of any
other Person succeeding to the interest of the Administrative Agent as a result
of such enforcement, attorn to the Administrative Agent or to such Person and
shall recognize the Administrative Agent or such successor in the interest as
lessor under such Lease without change in the provisions thereof; provided,
however, the Administrative Agent or such successor in interest shall not be
liable for or bound by (i) any payment of an installment of rent or additional
rent made more than thirty (30) days before the due date of such installment,
(ii) any act or omission of or default by the applicable Borrower under any such
Tenancy Lease (but the Administrative Agent, or such successor, shall be subject
to the continuing obligations of the landlord to the extent arising from and
after such succession to the extent of the Administrative Agent’s, or such
successor’s, interest in the applicable Collateral Asset), (iii) any credits,
claims, setoffs or defenses which any tenant may have against such Borrower,
(iv) any obligation on such Borrower’s part, pursuant to such Tenancy Lease, to
perform any tenant improvement work or (v) any obligation on such Borrower’s
part, pursuant to such Lease, to pay any sum of money to any tenant. Each such
Lease Modification or New Lease shall also provide that, upon the reasonable
request by the Administrative Agent or such successor in interest, the tenant
shall execute and deliver an instrument or instruments confirming such
attornment.

 

88 

 

 

(u)          Alterations. No Borrower shall perform any Material Alteration
without the Administrative Agent’s prior written consent. The Administrative
Agent may, as a condition to giving its consent to a Material Alteration,
require that the Borrowers deliver to the Administrative Agent security for
payment of the cost of such Material Alteration and as additional security for
the Borrowers’ Obligations under the Loan Documents that is reasonably
acceptable to the Administrative Agent. Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements (other than such amounts to be
paid or reimbursed by tenants under the Tenancy Leases) over the Alteration
Threshold, and the Administrative Agent may apply such security from time to
time at the option of the Borrowers to pay for such alterations so long as the
amount of any remaining security after each such payment is sufficient in the
reasonable judgment of the Administrative Agent to pay for any remaining cost to
complete such alterations. Upon substantial completion of any Material
Alteration, the Borrowers shall provide evidence satisfactory to the
Administrative Agent that (i) the Material Alteration was constructed in
accordance with applicable laws and regulations, (ii) all contractors,
subcontractors, materialmen and professionals who provided work, materials or
services in connection with the Material Alteration have been paid in full and
have delivered unconditional releases of liens, and (iii) all material licenses
and permits necessary for the use, operation and occupancy of the Material
Alteration (other than those which depend on the performance of any tenant
improvement work) have been issued. If the Borrowers have provided cash
security, as provided above, such cash shall be released by the Administrative
Agent to fund the cost of such Material Alterations as such costs are incurred
as provided above with any balance thereof being released to the Borrowers upon
the Borrowers’ satisfaction of the requirements of the preceding sentence, and
if the Borrowers have provided non-cash security, except to the extent applied
by the Administrative Agent to fund such Material Alterations, the
Administrative Agent shall release and return such security upon the Borrowers’
satisfaction of the requirements of the preceding sentence.

 

(v)          PIP. Subject to Section 3.02(b), the Administrative Agent hereby
approves each PIP and each PIP Budget set forth on Schedules IX and XI,
respectively. No Borrower shall, without the prior written approval of the
Administrative Agent, modify or amend in any material respect any PIP or any PIP
Budget; provided, however, that any modification or amendment to any PIP or any
PIP Budget accepted by the applicable Approved Franchisor shall be deemed
approved by the Administrative Agent so long as (i) no Event of Default shall
have occurred and be continuing, (ii) such modification or amendment shall not
serve to increase any PIP Budget by more than ten percent (10%) in the aggregate
or accelerate any PIP Completion Date by more than ninety (90) days without the
Administrative Agent’s approval; provided further that (x) if ,following any
such acceleration to any PIP Completion Date, such PIP Completion Date is not at
least ninety (90) days after the proposed commencement date for the applicable
PIP Work set forth in Schedule X, the applicable Borrower shall accelerate such
commencement date by the same number of days by which the applicable PIP
Completion Date was accelerated and (y) after taking into account any changes to
any such completion date, the applicable Borrower shall be in compliance with
the funding requirements for the PIP Reserve Funds set forth in Section
5.01(aa)(v), and (C) in all cases, the Borrowers shall provide prompt written
notice of all such modifications or amendments.

 

89 

 

 

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrowers will furnish to the
Administrative Agent and the Lenders in accordance with Section 9.02(b):

 

(a)          Default Notice. As soon as possible and in any event within five
(5) Business Days after the occurrence of each Default or any event, development
or occurrence reasonably expected to result in a Material Adverse Effect
continuing on the date of such statement, a statement of the Chief Financial
Officer (or other Responsible Officer) of the Borrowers setting forth details of
such Default or such event, development or occurrence and the action that the
Borrowers have taken and propose to take with respect thereto.

 

(b)          Annual Financials. As soon as available and in any event within
ninety (90) days after the end of each Fiscal Year, a copy of the annual audit
report for such year for the Parent Guarantor and its Consolidated Subsidiaries,
including therein Consolidated and consolidating balance sheets of the Parent
Guarantor and its Subsidiaries as of the end of such Fiscal Year and
Consolidated and consolidating statements of income and a Consolidated and
consolidating statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an unqualified opinion acceptable to the Required Lenders of
KPMG, LLP (or any other so-called “Big Four” accounting firm), Grant Thornton
LLP or other independent public accountants of recognized standing reasonably
acceptable to the Required Lenders, and (y) if applicable, a report of such
independent public accountants as to the Parent Guarantor’s internal controls
required under Section 404 of the Sarbanes-Oxley Act of 2002, in each case
certified in a manner to which the Required Lenders have not objected, together
with (i) a schedule in form satisfactory to the Administrative Agent of the
computations used by the Borrowers in determining, as of the end of such Fiscal
Year, compliance with the covenants contained in Section 5.04, provided that in
the event of any change in GAAP used in the preparation of such financial
statements, the Borrowers shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP and (ii) a certificate of the Chief Financial
Officer (or other Responsible Officer) of the Borrowers stating that (A) no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrowers have taken and propose to take with respect thereto and (B) the Debt
Yield as of the last day of Fiscal Year (together with supporting evidence
reasonably acceptable to the Administrative Agent).

 

90 

 

 

(c)          Quarterly Financials. As soon as available and in any event within
forty-five (45) days after the end of each of the first three quarters of each
Fiscal Year, Consolidated and consolidating balance sheets of the Parent
Guarantor and its Subsidiaries as of the end of such quarter and Consolidated
and consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated and consolidating statements of
income and a Consolidated and consolidating statement of cash flows of the
Parent Guarantor and its Subsidiaries for the period commencing at the end of
the previous Fiscal Year and ending with the end of such quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, Chief Financial Officer or Treasurer (or other Responsible Officer
performing similar functions) of the Borrowers as having been prepared in
accordance with GAAP (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements), together with (i) a
certificate of such officer stating (A) that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrowers have taken and propose to
take with respect thereto and (B) the Debt Yield as of the last day of such
quarter (together with supporting evidence reasonably acceptable to the
Administrative Agent), and (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by the Borrowers in determining
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrowers shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.

 

(d)          [Intentionally Omitted].

 

(e)          Collateral Asset Financials. As soon as available and in any event
within forty five (45) days after the end of each calendar quarter beginning on
January 1, 2015, a statement of profits and losses in respect of each individual
hotel comprising the Collateral Assets, which lists in Microsoft Excel format
the following information for each Collateral Asset: (1) the city and state
where each such Collateral Asset is located, (2) the number of rooms, (3) the
Appraised Value, and (4) for the twelve (12) consecutive months most recently
occurring, (A) the rate of occupancy, (B) the “ADR” or average daily rate, (C)
the “RevPAR” or average revenue per available room, and (D) a detailed income
statement showing all revenues and expenses on a line item basis.

 

(f)          Annual Budgets. As soon as available and in any event within than
forty-five (45) days after the end of each Fiscal Year, forecasts prepared by
management of the Parent Guarantor, in form reasonably satisfactory to the
Administrative Agent, of income statements on a quarterly basis for the then
current Fiscal Year and on an annual basis for each Fiscal Year thereafter.

 

(g)          Material Litigation. Promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any
Intervening Entity of the type described in Section 4.01(f), and promptly after
the occurrence thereof, notice of any material adverse change in the status or
the financial effect on any Loan Party or any Intervening Entity of the Material
Litigation from that described on Schedule 4.01(f) hereto.

 

(h)          Securities Reports. Promptly after the sending or filing thereof,
to the extent not publicly available electronically at www.sec.gov, copies of
all proxy statements, Forms 10-K, 10-Q and 8-K (or their equivalents), and all
registration statements (but only in the event they are not redundant of a prior
filing already delivered to the Administrative Agent pursuant to this
subsection), that any Loan Party or any Intervening Entity files with the
Securities and Exchange Commission or any Governmental Authority that may be
substituted therefor, or with any national securities exchange.

 

91 

 

 

(i)          Environmental Conditions. Notice to the Administrative Agent (i)
promptly upon obtaining knowledge of any material violation of any Environmental
Law affecting any Collateral Asset or the operations thereof or the operations
of any Borrower, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any
Collateral Asset which it reports in writing or is legally required to report in
writing to any Governmental Authority and which is material in amount or nature
or which would reasonably be expected to materially adversely affect the value
of such Collateral Asset, (iii) promptly upon its receipt of any written notice
of material violation of any Environmental Laws or of any material release,
discharge or disposal of Hazardous Materials in violation of any Environmental
Laws or any matter that would reasonably be expected to result in an
Environmental Action, including a notice or claim of liability or potential
responsibility from any third party (including without limitation any federal,
state or local governmental officials) and including notice of any formal
inquiry, proceeding, demand, investigation or other action with regard to (A)
such Borrower’s or any other Person’s operation of any Collateral Asset in
compliance with Environmental Laws, (B) Hazardous Materials contamination on,
from or into any Collateral Asset, or (C) investigation or remediation of
off-site locations at which such Borrower or any of its predecessors are alleged
to have directly or indirectly disposed of Hazardous Materials, or (iv) promptly
upon such Borrower obtaining knowledge that any expense or loss has been
incurred by such Governmental Authority in connection with the assessment,
containment, removal or remediation of any Hazardous Materials with respect to
which such Borrower would reasonably be expected to incur material liability or
for which a Lien may be imposed on any Collateral Asset, provided that notice is
required only for any of the events described in clauses (i) through (iv) above
that would reasonably be expected to result in a Material Adverse Effect, would
reasonably be expected to result in a material Environmental Action with respect
to any Collateral Asset or would reasonably be expected to result in a Lien
against any Collateral Asset.

 

(j)          Collateral Asset Value. Promptly after discovery of any setoff,
claim, withholding or defense asserted or effected against any Borrower, or to
which any Collateral Asset is subject, which would reasonably be expected to (i)
have a material adverse effect on the value of a Collateral Asset, (ii) have a
Material Adverse Effect or (iii) result in the imposition or assertion of a Lien
against any Collateral Asset which is not a Permitted Lien, notice to the
Administrative Agent thereof.

 

(k)          Appraisals. At the expense of the Borrowers, (i) during the
continuance of an Event of Default, new Appraisals of all Collateral Assets if
requested by the Administrative Agent, provided that the Administrative Agent
shall not make any such request more frequently than once in a twelve (12) month
period, and (ii) if the Borrowers shall elect to exercise the first one-year
extension option set forth in Section 2.16(a), Appraisals of all Collateral
Assets not later than ten (10) Business Days prior to the First Extension Date,
which Appraisals shall be dated not more than ninety (90) days prior to the
First Extension Date.

 

(l)          Reconciliation Statements. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in Section 4.01(g), the Consolidated
and consolidating financial statements of the Parent Guarantor and its
Subsidiaries delivered pursuant to Section 5.03(b) or (c) will differ in any
material respect from the Consolidated and consolidating financial statements
that would have been delivered pursuant to such Section had no such change in
accounting principles and policies been made, then (i) together with the first
delivery of financial statements pursuant to Section 5.03(b) or (c) following
such change, Consolidated and consolidating financial statements of the Parent
Guarantor and its Subsidiaries for the fiscal quarter immediately preceding the
fiscal quarter in which such change is made, prepared on a pro forma basis as if
such change had been in effect during such fiscal quarter, and (ii) if requested
by Administrative Agent, a written statement of the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Parent Guarantor setting forth the differences
(including any differences that would affect any calculations relating to the
financial covenants set forth in Section 5.04) which would have resulted if such
financial statements had been prepared without giving effect to such change.

 

92 

 

 

(m)          Material Contract. As soon as available, a copy of any Material
Contract entered into with respect to any Collateral Asset after the Closing
Date.

 

(n)          Other Information. Promptly, such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects (which information, in the case of prospects only, shall
be related to the specific business activities and geographic locations of the
Loan Parties and their respective Subsidiaries and their Assets and not on the
general condition of the U.S. or relevant foreign economies or the capital
markets generally) of any Loan Party or any of its Subsidiaries as the
Administrative Agent, or any Lender through the Administrative Agent, may from
time to time reasonably request.

 

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender shall have any Commitment hereunder:

 

(a)          Minimum Debt Service Coverage Ratio. Borrowers will maintain at all
times following the date of the initial Advance, a minimum Debt Service Coverage
Ratio of not less than 1.10:1.

 

(b)          Minimum Consolidated Tangible Net Worth: Parent Guarantor will
Maintain at all times a Consolidated Tangible Net Worth of not less than
$400,000,000.

 

(c)          Minimum Liquidity: Parent Guarantor and the Operating Partnership
will collectively maintain at all times aggregate Cash Equivalents (excluding
any Cash Equivalents related to the Collateral Assets) of not less than (i)
$10,000,000 for the period from the Closing Date through June 30, 2016, (ii)
$15,000,000 for the period from July 1, 2016 through June 30, 2017 and (iii)
$25,000,000 thereafter.

 

To the extent any calculations described in this Section 5.04 are required to be
made on any date of determination other than the last day of a fiscal quarter of
the Parent Guarantor, such calculations shall be made on a pro forma basis to
account for any acquisitions or dispositions of Assets (including in respect of
revenues generated by such acquired or disposed of Assets), and the incurrence
or repayment of any Debt for Borrowed Money relating to such Assets, that have
occurred since the last day of the fiscal quarter of the Parent Guarantor most
recently ended. To the extent any calculations described in this Section 5.04
are required to be made on a Test Date relating to an Advance, a merger
permitted under Section 5.02(d), or a Transfer permitted under Section
5.02(e)(i), such calculations shall be made on a pro forma basis after giving
effect to such Advance, merger, Transfer or such other event, as applicable. All
such calculations shall be reasonably acceptable to the Administrative Agent.

 

93 

 

 

Article VI
EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events shall occur and
be continuing, the Borrowers may take one of the following actions, as
determined by the Borrowers in their sole and absolute discretion: (i) cure such
Default within the number of days set forth below with respect to such Default
(if any), (ii) other than with respect to a Default pursuant to Section 6.01(f),
if the Default pertains solely to or is caused solely by one or more Collateral
Assets and the release of such Collateral Asset or Collateral Assets in
accordance with Sections 2.06(b) and 5.02(e)(i) would cure such Default and
immediately after the Transfer of such Collateral Asset no Default or Event of
Default would then exist, Transfer such Collateral Asset(s) in accordance and in
compliance with such Sections, provided that the Transfer of such Asset and any
required adjustments to the Advances outstanding shall be completed not later
than five (5) Business Days after the date of the Default or (iii) other than
with respect to a Default pursuant to Section 6.01(f), repay all Obligations
under the Loan Documents by the later of (A) the last day of any applicable cure
period set forth below with respect to such Default (if any) and (B) five (5)
Business Days after the date of Default (items (i), (ii) and (iii) above,
collectively the “Borrower Cure Rights”). If none of the Borrower Cure Rights
are completed by the Loan Parties within the applicable time periods described
above, or any event described in Section 6.01(f) below shall occur, an event of
default (“Events of Default”) shall occur and be continuing:

 

(a)          Failure to Make Payments When Due. (i) Any Borrower shall fail to
pay any principal of any Advance when the same shall become due and payable,
(ii) any Borrower shall fail to pay any interest on any Advance when the same
shall become due and payable, or (iii) any Loan Party shall fail to make any
other payment under any Loan Document under this clause (iii) within three (3)
Business Days after the earlier of the date on which (A) a Responsible Officer
of any Loan Party obtains actual knowledge of such failure or (B) written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

 

(b)          Breach of Representations and Warranties. Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or

 

(c)          Breach of Certain Covenants. Any Loan Party shall fail to perform
or observe any term, covenant or agreement contained in Section 2.14, 5.01(d)
(only with respect to an Asset which is at such time a Collateral Asset), (e)
(only with respect to a Loan Party), (i), (k), (n) (solely to the extent such
failure would permit the lessor under the applicable Collateral Asset Operating
Lease to terminate such lease), (r), (t) or (y), 5.02(a) – (o), (q), (r),
5.03(a), (g), (i), (j) or (k), 5.04(a), 5.04(c) (provided that in the case of
Section 5.04(c), it shall not constitute a Default or an Event of Default until
such non-compliance has continued for at least ten (10) Business Days) or 9.14;
or

 

(d)          Other Defaults under Loan Documents. Any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (i) a Responsible
Officer of a Loan Party becomes aware of such failure or (ii) written notice
thereof shall have been given to the Borrowers by the Administrative Agent or
any Lender, provided that in the case of any such default which is susceptible
to cure but cannot be cured within thirty (30) days through the exercise of
reasonable diligence, if such Loan Party commences such cure within the initial
thirty (30) day period and diligently prosecutes same to completion, such period
of thirty (30) days shall be extended for such additional period of time as may
be reasonably necessary to cure same, provided such additional period shall in
no event exceed thirty (30) days; or

 

94 

 

 

(e)          Intentionally Omitted.

 

(f)          Insolvency Events. Any Loan Party shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it) that is being
diligently contested by it in good faith, either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or

 

(g)          Monetary Judgments. Any judgments or orders, either individually or
in the aggregate, for the payment of money in excess of $500,000, shall be
rendered against any Borrower or any Subsidiary thereof and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Borrower or Subsidiary and the insurer covering full
payment (subject to any customary deductible) of such unsatisfied amount and (B)
such insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified, and has not disputed the claim made for payment, of the amount of such
judgment or order; or

 

(h)          Non-Monetary Judgments. (i) Any non-monetary judgment, order or
writ shall be rendered against any Borrower or Subsidiary thereof or (ii) any
seizure or attachment shall be issued or enforced against any Borrower or any of
its Collateral Assets, in any such case that would reasonably be expected to
result in a Material Adverse Effect, and there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgment,
order, writ, seize or attachment, by reason of a pending appeal or otherwise,
shall not be in effect; or

 

(i)           Unenforceability of Loan Documents. (i) Any material provision of
any Loan Document after delivery thereof pursuant to Section 3.01 or Section
3.02 shall for any reason (other than pursuant to the terms thereof) cease to be
valid and binding on or enforceable against any Loan Party which is party to it,
or (ii) any such Loan Party shall so state in writing; provided, however, that
solely with respect to clause (i), any such failure shall not give rise to an
Event of Default hereunder if such failure is unintentional on the part of the
Loan Parties and reasonably susceptible of cure by the Loan Parties with the
reasonable cooperation of the Administrative Agent and the Lenders and is cured
within ten (10) days after the earlier of the date on which (A) a Responsible
Officer of a Loan Party obtains actual knowledge of such failure or (B) written
notice thereof shall have been given to the Borrowers by the Administrative
Agent or any Lender; provided further that the Administrative Agent and the
Lenders shall reasonably cooperate with the Loan Parties in effecting such cure;
or

 

95 

 

 

(j)           Security Failure. Any Collateral Document or financing statement
after delivery thereof pursuant to Section 3.01 or Section 3.02 shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority lien on and security interest in the Collateral
purported to be covered thereby; provided, however, that any such failure shall
not give rise to an Event of Default hereunder if (i) such failure is
unintentional on the part of the Loan Parties, (ii) no other Default or Event of
Default has occurred and is then continuing, (iii) such failure is reasonably
susceptible of cure by the Loan Parties (with the reasonable cooperation of the
Administrative Agent and the Lenders, if necessary) and is cured within ten (10)
days after the earlier of the date on which (A) a Responsible Officer of a Loan
Party obtains actual knowledge of such failure or (B) written notice thereof has
been given to the Borrowers by the Administrative Agent or any Lender; provided
further that the Administrative Agent and the Lenders shall cooperate in all
commercially reasonable respects with the Loan Parties in effecting such cure;
or

 

(k)          Intentionally Omitted.

 

(l)           ERISA Events. Any ERISA Event shall have occurred with respect to
a Plan and the liability of the Loan Parties related to such ERISA Event is
reasonably expected to exceed $5,000,000; or

 

(m)         Defaults under the Borrower SPE Requirements. Any Borrower shall
breach in any material respect the Borrower SPE Requirements; provided, however,
that any such breach shall not give rise to an Event of Default hereunder if (i)
such breach was unintentional, non-recurring and immaterial and (ii) such breach
is susceptible of cure and is cured within ten (10) days after the earlier of
the date on which (A) any Borrower or the Operating Partnership discovers such
unintentional, non-recurring and immaterial breach or (B) written notice thereof
shall have been given to the Borrowers by the Administrative Agent or any
Lender; or

 

(n)          Interest Rate Cap Agreements. The Borrowers shall fail to obtain or
maintain an Interest Rate Cap Agreement or a replacement thereof in accordance
with Sections 2.16 and Section 2.18; provided, however, that any such failure
shall not give rise to an Event of Default hereunder if such failure is
unintentional on the part of the Loan Parties and reasonably susceptible of cure
by the Loan Parties and is cured within ten (10) days after the earlier of the
date on which (A) a Responsible Officer of a Loan Party obtains actual knowledge
of such failure or (B) written notice thereof shall have been given to the
Borrowers by the Administrative Agent or any Lender;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate,
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrowers, declare the Loan, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Loan, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Loan Party under any
Bankruptcy Law, (y) the Commitments of each Lender and the obligation of each
Lender to make Advances shall automatically be terminated and (z) the Loan, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Loan Parties, and (iii) shall at the
request, or may with the consent of the Required Lenders, proceed to enforce its
rights and remedies under the Loan Documents for the benefit of the Lenders by
appropriate proceedings.

 

96 

 

 

Article VII

GUARANTY

 

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor (which for
avoidance of doubt includes each Borrower) hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of (i) all Obligations of the Borrowers for which the Borrowers are
personally liable pursuant to Section 10.02 (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise, and (ii) the obligation
of the Borrowers described in Section 5.01(aa)(v) to fund the First 50% of PIP
Reserve Funds (the “PIP Guaranteed Obligations”) (such Obligations described in
clauses (i) and (ii), being the “Guaranteed Obligations”), and agrees to pay any
and all expenses (including, without limitation, fees and expenses of counsel)
incurred by the Administrative Agent or any other Secured Party in enforcing the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is and constitutes a guaranty of payment and not merely of collection.
In respect of the PIP Guaranteed Obligations, upon the funding in full by the
Borrowers of the First 50% of PIP Reserve Funds in respect of an individual
Asset pursuant to Section 5.01(aa)(v), the PIP Guaranteed Obligations in respect
of such Asset shall be reduced automatically to zero.

 

(b)          Each Guarantor, the Administrative Agent and each other Lender and,
by its acceptance of the benefits of this Guaranty, each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lenders and, by their
acceptance of the benefits of this Guaranty, the other Secured Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

(c)          Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

 

97 

 

 

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or any other Loan Party or whether any
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrowers, any other
Loan Party or any of their Subsidiaries or otherwise;

 

(c)          any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)          any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e)          any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

 

(f)          any failure of the Administrative Agent or any other Secured Party
to disclose to any Loan Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Secured Party (each Guarantor waiving any duty on the part
of the Administrative Agent and each other Secured Party to disclose such
information);

 

(g)          the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, any Borrower Accession Agreement or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

98 

 

 

(h)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.

 

(b)          Each Guarantor hereby unconditionally and irrevocably waives any
right (including without limitation any such right arising under California
Civil Code Section 2815) to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(c)          Each Guarantor hereby unconditionally and irrevocably waives
(i) any and all rights and defenses available to it by reason of Sections 2787
to 2855, inclusive, 2899 and 3433 of the California Civil Code, including
without limitation any and all rights or defenses such Guarantor may have by
reason of protection afforded to the principal with respect to any of the
Guaranteed Obligations, or to any other guarantor of any of the Guaranteed
Obligations with respect to any of such guarantor’s obligations under its
guaranty, in either case pursuant to the antideficiency or other laws of the
State of California limiting or discharging the principal’s indebtedness or such
guarantor’s obligations, including without limitation Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure, (ii) any defense arising by
reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (iii) any defense
based on any right of set-off or counterclaim against or in respect of the
Obligations of such Guarantor hereunder. No other provision of this Guaranty
shall be construed as limiting the generality of any of the covenants and
waivers set forth in this Section 7.03(c). As provided below, this Guaranty
shall be governed by, and shall be construed and enforced in accordance with,
the laws of the State of New York. This Section 7.03(c) is included solely out
of an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or to any of the Guaranteed Obligations.

 

(d)          Each Guarantor waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against any Loan
Party or any of its assets in connection with this Guaranty or the performance
by such Guarantor of its obligations hereunder, in each case whether such claim,
right or remedy arises in equity, under contract, by statute (including without
limitation under California Civil Code Section 2847, 2848 or 2849), under common
law or otherwise and including without limitation (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any such Loan Party, (b) any right to enforce, or to participate
in, any claim, right or remedy that any Secured Party now has or may hereafter
have against any Loan Party, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any Secured
Party.

 

99 

 

 

(e)          Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law (including, without limitation, Sections 580a
and 580d of the California Code of Civil Procedure or any other law of any other
jurisdiction having similar effect).

 

(f)          Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any other Secured Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrowers, any other Loan Party or any of their Subsidiaries
now or hereafter known by the Administrative Agent or such other Secured Party.

 

(g)          Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

 

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Loan Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been indefeasibly paid in full in cash and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the indefeasible payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and (b)
the termination in whole of the Commitments, such amount shall be received and
held in trust for the benefit of the Secured Parties, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Secured Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full in cash, and (iii) the termination in whole of the
Commitments shall have occurred, the Administrative Agent and the other Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

100 

 

 

SECTION 7.05. [Intentionally Omitted].

 

SECTION 7.06. Indemnification by Guarantors. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, the Arranger, each other
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of external counsel) that may be incurred by or asserted or awarded
against any Indemnified Party in connection with or as a result of any failure
of any Guaranteed Obligations to be the legal, valid and binding obligations of
any Loan Party enforceable against such Loan Party in accordance with their
terms.

 

(b)          Each Guarantor hereby also agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan, the actual or proposed
use of the proceeds of the Loan, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

 

SECTION 7.07. Subordination. (a) Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

 

(b)          Prohibited Payments, Etc. Except during the continuance of an Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless required pursuant to Section
7.07(d), no Guarantor shall demand, accept or take any action to collect any
payment on account of the Subordinated Obligations.

 

(c)          Prior Payment of Guaranteed Obligations. In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(d)          Turn-Over. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Loan Party), each Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Secured
Parties and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.

 

101 

 

 

(e)          Administrative Agent Authorization. After the occurrence and during
the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

 

SECTION 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the
indefeasible payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the termination in whole of the
Commitments, (b) be binding upon the Guarantors, their successors and assigns
and (c) inure to the benefit of and be enforceable by the Administrative Agent
and the other Secured Parties and their successors, transferees and assigns.

 

Article VIII
THE ADMINISTRATIVE AGENT

 

SECTION 8.01. Authorization and Action; Appointment of Supplemental Agents. (a)
Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto. In that connection, the
Lenders hereby delegate to the Administrative Agent the power to manager and
administer the Advances, the Loan Documents and the Collateral Assets, and the
Administrative Agent may, without the consent of any Lender, take any and all
actions necessary or required to be taken by the Administrative Agent under the
Loan Documents, except to the extent that the consent of all Lenders or the
Required Lenders is expressly required pursuant to any Loan Document. As to any
matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of the Notes), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Notes; provided, however, that the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to personal liability or
that is contrary to this Agreement or applicable law, including without
limitation, for the avoidance of doubt, any action that may be in violation of
the automatic stay under any Debtor Relief Law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by the Operating
Partnership (on behalf of any Borrower) or any Borrower pursuant to the terms of
this Agreement. Notwithstanding anything to the contrary in any Loan Document,
no Person identified as a syndication agent, documentation agent, senior
manager, lead arranger or book-running manager, in such Person’s capacity as
such, shall have any obligations or duties to any Loan Party, the Administrative
Agent or any other Secured Party under any of such Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent is
a “representative” of the Lenders as used within the meaning of “Secured Party”
under Section 9-102 of the Uniform Commercial Code.

 

102 

 

 

(b)          Anything contained herein or in the Collateral Documents to the
contrary notwithstanding, the Administrative Agent may from time to time, when
the Administrative Agent deems it to be necessary, appoint one or more trustees,
co-trustees, collateral co-agents or collateral subagents (each, a “Supplemental
Agents”) with respect to all or any part of the Collateral. In the event that
the Administrative Agent so appoints any Supplemental Agent with respect to any
Collateral, (i) such Supplemental Agent shall automatically be vested, in
addition to the Administrative Agent, with all rights, powers, privileges,
interests and remedies of the Administrative Agent under the Collateral
Documents with respect to such Collateral; (ii) such Supplemental Agent shall be
deemed to be an “Agent” for purposes of this Agreement and the other Loan
Documents, and the provisions of Section 22 of the Security Agreement, this
Article and Section 9.04 hereof that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Agent, and all references therein and
in the other Loan Documents to the Administrative Agent shall be deemed to be
references to the Administrative Agent and/or such Supplemental Agent, as the
context may require; and (iii) the term “Administrative Agent”, when used herein
or in any applicable Collateral Document in relation to the Liens on or security
interests in such Collateral granted in favor of the Administrative Agent, and
any rights, powers, privileges, interests and remedies of the Administrative
Agent with respect to such Collateral, shall be deemed to include such
Supplemental Agent; provided, however, that no such Supplemental Agent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Administrative
Agent. Should any instrument in writing from the Borrowers or any other Loan
Party be required by any Supplemental Agent so appointed by the Administrative
Agent to more fully or certainly vest in and confirming to such Supplemental
Agent such rights, powers, privileges and duties, the Borrowers shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent. If any
Supplemental Agent, or successor thereto, shall die, become incapable of acting,
resign or be removed, all the rights, powers, privileges and duties of such
Supplemental Agent, to the extent permitted by law, shall automatically vest in
and be exercised by the Administrative Agent until the appointment of a new
Supplemental Agent.

 

SECTION 8.02. The Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives and accepts an Accession
Agreement entered into by an Acceding Lender as provided an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties; and (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Law.

 

103 

 

 

SECTION 8.03. DBNY and Affiliates. With respect to its Commitments, the Advances
made by it and the Notes issued to it, DBNY shall have the same rights and
powers under the Loan Documents as any other Lender and may exercise the same as
though it were not an Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include DBNY in its individual capacity. DBNY and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any Subsidiary of any Loan Party
and any Person that may do business with or own securities of any Loan Party or
any such Subsidiary, all as if DBNY were not the Administrative Agent or the
Administrative Agent and without any duty to account therefor to the Lenders.

 

SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Nothing in
this Agreement or any other Loan Document shall require the Administrative Agent
or any of its respective directors, officers, agents or employees to carry out
any “know your customer” or other checks in relation to any Person on behalf of
any Lender and each Lender confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its respective directors, officers, agents or
employees.

 

SECTION 8.05. Indemnification by Lenders. (a) Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Borrowers) from and against such Lender’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by the Administrative Agent under the Loan
Documents (collectively, the “Indemnified Costs”); provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrowers under Section 9.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrowers. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.

 

(b)          For purposes of this Section 8.05, the Lenders’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Commitments at such time. The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lender to the Administrative Agent as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse the
Administrative Agent for its ratable share of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s ratable share of such amount. The
term “Administrative Agent” shall be deemed to include the employees, directors,
officers and affiliates of the Administrative Agent for purposes of this Section
8.05. Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 8.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

 

104 

 

 

SECTION 8.06. Successor Agents. The Administrative Agent may resign at any time
by giving thirty (30) days’ prior written notice thereof to the Lenders and the
Operating Partnership (on behalf of the Borrowers) and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, and upon the execution and filing or recording
of such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages and Assignments of Leases, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, discretion, privileges and duties of the retiring Administrative Agent,
and the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. If within forty-five (45) days after
written notice is given of the retiring Administrative Agent’s resignation or
removal under this Section 8.06 no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such
forty-fifth (45th) day (i) the retiring Administrative Agent’s resignation or
removal shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided
above. After any retiring Administrative Agent’s resignation or removal
hereunder as the Administrative Agent shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement.

 

SECTION 8.07. Relationship of Agent and Lenders. The relationship between the
Administrative Agent and the Lenders, and the relationship among the Lenders, is
not intended by the parties to create, and shall not create, any trust, joint
venture or partnership relation between them.

 

105 

 

 

Article IX

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed (or, in the case of the Collateral
Documents, consented to) by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders, do any of the
following at any time: (i) modify the definition of Required Lenders or
otherwise change the percentage vote of the Lenders required to take any action
under this Agreement or any other Loan Document, (ii) except to the extent
expressly permitted under this Agreement (including, without limitation, as
contemplated by Section 9.13(c)), release the Borrowers with respect to the
Obligations of the Borrowers hereunder or, reduce or limit the obligations of
any Guarantor under Article VII or release such Guarantor or otherwise limit
such Guarantor’s liability with respect to the Guaranteed Obligations,
(iii) release any of the Collateral (other than pursuant to Section 5.02(e) or
9.13) or permit the Loan Parties to encumber the Collateral Assets or any other
Collateral, except as expressly permitted in the Loan Documents, (iv) amend
Section 5.02(e)(i) or this Section 9.01, (v) increase the Commitments of the
Lenders or subject the Lenders to any additional obligations, (vi) forgive
or reduce the principal of, or interest on, the Obligations of the Loan Parties
under the Loan Documents or any fees or other amounts payable thereunder,
(vii) postpone or extend any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder,
(viii) modify the Allocated Loan Amounts (other than the adjustments
contemplated to be made thereto by the Administrative Agent in connection with
each Acquisition Advance), or (xiv) extend the Maturity Date, other than as
provided by Section 2.16; provided further that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents; (B) no amendment, waiver or consent shall, unless in writing and
signed by the Required Lenders affect the definitions of “Closing Asset
Deliverables”, “Collateral Assets”, “Collateral Deliverables”, Section 5.04, the
definitions of the terms used or incorporated in Section 5.04, or waive any
default under any of the financial covenants set forth in Section 5.04; and (C)
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

(b)          In the event that any Lender (a “Non-Consenting Lender”) shall fail
to consent to a waiver or amendment to, or a departure from, the provisions of
this Agreement which requires the consent of all Lenders and that has been
consented to by the Administrative Agent and the Required Lenders, then the
Borrowers shall have the right, upon written demand to such Non-Consenting
Lender and the Administrative Agent given within thirty (30) days after the
first date on which such consent was solicited in writing from the Lenders by
the Administrative Agent (a “Consent Request Date”), to cause such
Non-Consenting Lender to assign its rights and obligations under this Agreement
(including, without limitation, its Commitment or Commitments, the Advances
owing to it and the Note or Notes, if any, held by it) to an Eligible Assignee
designated by the Operating Partnership and approved by the Administrative Agent
(such approval not to be unreasonably withheld) (a “Replacement Lender”),
provided that (i) as of such Consent Request Date, no Default or Event of
Default shall have occurred and be continuing, (ii) as of the date of the
Operating Partnership’s written demand to replace such Non-Consenting Lender, no
Default or Event of Default shall have occurred and be continuing other than a
Default or Event of Default that resulted solely from the subject matter of the
waiver or amendment for which such consent was being solicited from the Lenders
by the Administrative Agent, and (iii) the replacement of any Non-Consenting
Lender shall be consummated in accordance with and subject to the provisions of
Section 2.19. The Replacement Lender shall purchase such interests of the
Non-Consenting Lender and shall assume the rights and obligations of the
Non-Consenting Lender under this Agreement upon execution by the Replacement
Lender of an Assignment and Acceptance delivered pursuant to Section 9.07.

 

106 

 

 

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 9.02(b) and in
the proviso to this Section 9.02(a), in an electronic medium and delivered as
set forth in Section 9.02(b) or (z) as and to the extent not prohibited by this
Agreement, transmitted by e-mail, provided that such e-mail shall in all cases
include an attachment (in PDF format or similar format) containing a legible
signature of the person providing such notice, if to any Loan Party, in the case
of the Operating Partnership at its address at 405 Park Avenue, New York, New
York 10022, Attention: Chief Executive Officer and 405 Park Avenue, New York,
New York 10022, Attention: General Counsel (and in the case of transmission by
e-mail not prohibited to be made by e-mail, to JMehlman@arlcap.com and
PHughes@arlcap.com, with a copy by U.S. mail to the Operating Partnership at its
address set forth above, provided that no notices of Default shall be sent to
any Loan Party solely by e-mail transmission); if to any Initial Lender, at its
Domestic Lending Office or, if applicable, at the telecopy number or e-mail
address specified opposite its name on Schedule I hereto (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to any other Lender, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified in the Assignment
and Acceptance pursuant to which it became a Lender (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to the Administrative Agent, at its address at c/o Hanover Street
Capital, LLC, 48 Wall Street, 14th floor, New York, New York 10005, Attention:
Amy Sinensky, telecopier number (212) 380-9396 and at its address at c/o DB
Services New Jersey, Inc., Global Business Services, 60 Wall Street, New York,
New York 10005, Attention: Mark Kellam II, telecopier number (904) 271-2469 and
its address at c/o Deutsche Bank Securities Inc., Commercial Real Estate, 200
Crescent Court, Suite 550, Dallas, Texas 75201, Attention: Linda Davis,
telecopier number (214) 432-1105, or, if applicable, at
amy.sinensky@hanoverstcap.com, agency.transaction@db.com and linda.davis@db.com
(and in the case of a transmission by e-mail, with a copy by U.S. mail to the
addresses for the Administrative Agent listed above) or, as to any Loan Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrowers and the Administrative Agent. All notices, demands, requests,
consents and other communications described in this clause (a) shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery (or refusal to accept delivery), (ii) if delivered by
mail, upon delivery thereof (or refusal to accept delivery), (iii) if delivered
by posting to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 9.02(b) to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender, the
Administrative Agent shall deliver a copy of the Communications to such Lender
by e-mail or telecopier and (iv) if delivered by electronic mail or any other
telecommunications device, when receipt is confirmed by electronic mail as
provided in this clause (a); provided, however, that notices and communications
to the Administrative Agent pursuant to Article II, III or VIII shall not be
effective until received by the Administrative Agent. Delivery by telecopier of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. Each Lender agrees (i) to notify the Administrative Agent
in writing of such Lender’s e-mail address to which a notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any notice may be sent to such
e-mail address.

 

107 

 

 

(b)          Notwithstanding clause (a) (unless the Administrative Agent
requests that the provisions of clause (a) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
patrick.allen@db.com or such other electronic mail address (or similar means of
electronic delivery) as the Administrative Agent may notify to the Borrowers.
Nothing in this clause (b) shall prejudice the right of the Administrative Agent
or any Lender to deliver any Approved Electronic Communication to any Loan Party
in any manner authorized in this Agreement or to request that the Borrowers
effect delivery in such manner.

 

(c)          Each of the Lenders and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”). Although the Approved Electronic
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders and each Loan Party acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

(d)          THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(e)          Each of the Lenders and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

108 

 

 

SECTION 9.04. Costs and Expenses. (a) Each Borrower agrees jointly and severally
to pay on demand (i) all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent and the Arranger in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents (subject to the proviso in Section 3.01(f)) (including,
without limitation, (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses, (B) the reasonable and
documented fees and expenses of counsel for the Administrative Agent with
respect thereto (including, without limitation, with respect to reviewing and
advising on any matters required to be completed by the Loan Parties on a
post-closing basis), with respect to advising the Administrative Agent or
Arranger as to their rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Loan Documents, with respect
to negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable and documented fees and
expenses of counsel for the Administrative Agent with respect to the
preparation, execution, delivery and review of any documents and instruments at
any time delivered pursuant to Sections 3.01 or 3.02 and (ii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Arranger and
each Lender in connection with any work-out or the enforcement (whether through
negotiations, legal proceedings or otherwise) of the Loan Documents, whether in
any action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including, without limitation,
the reasonable fees and expenses of counsel for the Administrative Agent and
each Lender with respect thereto).

 

(b)          Each Borrower agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of external counsel) that may be
actually incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) the Loan,
the actual or proposed use of the proceeds of the Loan, the Loan Documents or
any of the transactions contemplated thereby or (ii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, incidental,
consequential or punitive damages arising out of or otherwise relating to the
Loan, the actual or proposed use of the proceeds of the Loan, the Loan Documents
or any of the transactions contemplated by the Loan Documents.

 

109 

 

 

(c)          If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrowers to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09, or 2.10(d), acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
or if the Borrowers fail to make any payment or prepayment of an Advance for
which a notice of prepayment has been given or that is otherwise required to be
made, whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrowers
shall, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably and actually incur as a result of such
payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

 

(d)          If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender, in
its sole discretion.

 

(e)          Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrowers and the other Loan Parties contained in
Sections 2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under any of the other Loan Documents. The obligations and liabilities of
each Loan Party under this Section 9.04 shall fully survive indefinitely
notwithstanding the exercise of any of Indemnified Party’s rights pursuant to
Section 726.5 of the California Code of Civil Procedure. This Section 9.04 is
intended by the parties to constitute an “environmental provision” as defined in
Section 736 of the California Code of Civil Procedure, and the Indemnified
Parties shall have all rights and remedies in such section.

 

(f)          No Indemnified Party referred to in Section 9.04(b) shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, such Lender or such Affiliate to or for the credit or the account of any
Borrower or any other party to a Loan Document against any and all of the
Obligations of any such Borrower or such other party now or hereafter existing
under the Loan Documents, irrespective of whether the Administrative Agent or
such Lender shall have made any demand under this Agreement or any Note or Notes
and although such obligations may be unmatured. If such deposits are not pledged
pursuant to a valid security agreement, the prior written consent of the
Administrative Agent shall be obtained before any right of set-off shall be
exercised. The Administrative Agent and each Lender agrees promptly to notify
the Borrowers or such other party after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section 9.05 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Administrative Agent, such Lender and their
respective Affiliates may have. Notwithstanding the foregoing, the
Administrative Agent and the Lenders shall have no set off rights against
deposits which are subject to a security interest or rights in favor of another
lender, or which are held for the benefit of any other Person, in each case to
the extent that such lender or other Person is not an Affiliate of the Operating
Partnership.

 

110 

 

 

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and each Guarantor named on the
signature pages hereto and the Administrative Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrowers and the
Guarantors named on the signature pages hereto and the Administrative Agent and
each Lender and their respective successors and assigns, except that none of the
Borrowers nor any other Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

 

SECTION 9.07. Assignments and Participations; Replacement Notes. (a) Each Lender
may (and, if demanded by the Borrowers in accordance with Section 2.19 or
Section 9.01(b) will) assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, the Loan owing to it and the Note or Notes held by it); provided,
however, that (i) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or a Fund Affiliate of any Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the aggregate amount of the Loan being
assigned to such Eligible Assignee pursuant to such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof (or such lesser amount as shall be approved by the Administrative
Agent and, so long as no Event of Default shall have occurred and be continuing
at the time of effectiveness of such assignment, the Operating Partnership on
behalf of the Borrowers), (ii) each such assignment shall be to an Eligible
Assignee, (iii) each such assignment made as a result of a demand by the
Borrowers pursuant to Section 2.19 or Section 9.01(b) shall be an assignment of
all rights and obligations of the assigning Lender under this Agreement, (iv)
except in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, a Lender Affiliate or a Fund Affiliate of any Lender
in which case notice of such assignment shall be provided to the Administrative
Agent and the Borrowers, no such assignments shall be permitted (A) until the
Administrative Agent shall have notified the Lenders that syndication of the
Loan hereunder has been completed, without the consent of the Administrative
Agent, and (B) at any other time without the consent of the Administrative Agent
and, unless an Event of Default has occurred and is continuing at the time any
assignment is effected, the Operating Partnership on behalf of the Borrowers
(which consent, in each case, shall not be unreasonably withheld (and such
consent shall be deemed given if not denied in writing within ten (10) Business
Days following a written request therefor given in accordance with Section
9.02(a)), and (v) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, a processing and recordation fee of
$3,500; provided, however, that for each such assignment made as a result of a
demand by the Borrowers pursuant to Section 2.19 or Section 9.01(b), the
Borrowers shall pay to the Administrative Agent the applicable processing and
recordation fee.

 

(b)          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12, 7.06,
8.05 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

111 

 

 

(c)          By executing and delivering an Assignment and Acceptance, each
Lender assignor thereunder and each assignee thereunder confirm to and agree
with each other and the other parties thereto and hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)          The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments, and principal amount of the Advances owing with
respect to the Loan to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Operating Partnership (on behalf of the Borrowers), the
Borrowers or the Administrative Agent or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)          Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with any Note or Notes subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit D
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrowers and each other Agent. In the case of any assignment by a Lender,
within five (5) Business Days after its receipt of such notice, each Borrower,
at its own expense, shall, if requested by the applicable Lender, execute and
deliver to the Administrative Agent in exchange for the surrendered Note or
Notes a substitute Note to the order of such Eligible Assignee in an amount
equal to the portion of the Loan purchased by it pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained any portion of the Loan, a
substitute Note to the order of such assigning Lender in an amount equal to the
portion of the Loan retained by it hereunder. Such substitute Note or Notes, if
any, shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.

 

112 

 

 

(f)          [Intentionally Omitted].

 

(g)          Each Lender may sell participations to one or more Persons (other
than any Loan Party or any of its Affiliates) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of the Loan owing to it and the Note or Notes (if any) held by it)
in a minimum gross amount of $5,000,000; provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or release
all or substantially all of the Collateral and (vi) if, at the time of such
sale, such Lender was entitled to payments under Section 2.12(a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to such
participant on such date. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”),
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(h)          Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant any
information relating to the Loan Parties (or any of them) furnished to such
Lender by or on behalf of any Loan Party; provided, however, that prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information received by it
from such Lender on the same terms as provided in Section 9.12.

 

(i)          Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and the Note or Notes held by it), including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or any central bank of any other applicable jurisdiction.

 

113 

 

 

(j)          Upon notice to the Borrowers from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, each
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrowers of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

 

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or by
email with a pdf or similar attachment shall be effective as delivery of an
original executed counterpart of this Agreement.

 

SECTION 9.09. Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

 

SECTION 9.10. Survival of Representations. All representations and warranties
contained in this Agreement and in any other Loan Document or made in writing by
or on behalf of any Loan Party in connection herewith or therewith shall survive
the execution and delivery of this Agreement and the Loan Documents, the making
of the Advances and any investigation made by or on behalf of the any Lender,
none of which investigations shall diminish any Lender’s right to rely on such
representations and warranties.

 

SECTION 9.11. Usury Not Intended. It is the intent of the Borrowers and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York and the United States of America from
time to time in effect. In furtherance thereof, the Lenders and the Borrowers
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Loan Documents shall ever be construed to create a
contract to pay, as consideration for the use forbearance or detention of money,
interest at a rate in excess of the maximum rate permitted by applicable law and
that for purposes hereof “interest” shall include the aggregate of all charges
which constitute interest under such laws that are contracted for, taken,
charged, received, reserved or paid under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
contracted for, taken, charged, received, reserved or paid on the Advances,
include amounts which, by applicable law, are deemed interest which would exceed
the maximum rate permitted by applicable law, then such excess shall be deemed
to be a mistake and, each Lender receiving the same shall credit the same on the
principal of the Obligations of the Borrowers under the Loan Documents (or if
such Obligations shall have been paid in full, refund said excess to the
Borrowers). In the event that the Obligations of the Borrowers under the Loan
Documents are accelerated by reason of any Event of Default under this Agreement
or otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the maximum
rate permitted by applicable law and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically as of the date of
such acceleration or prepayment and, if theretofore paid, shall be credited on
the principal of the Obligations of the Borrowers under the Loan Documents (or,
if such Obligations shall have been paid in full, refunded to the Borrowers). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the maximum rate permitted by applicable law, the
Borrowers and the Lenders shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal parts during the period of
the full stated term of the Loan all amounts considered to be interest under
applicable law at any time contracted for, taken, charged, received, reserved or
paid in connection with the Obligations of the Loan Parties under the Loan
Documents. The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.

 

114 

 

  

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its and its Affiliates’ Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over such Person or any such Related Party (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions at least as restrictive as those of this
Section, to (A) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and its obligations, this Agreement or payments hereunder,
(vii) to (A) any rating agency in connection with rating the Operating
Partnership or its Subsidiaries or the Loan, (B) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loan or (C) external auditors as may be required by a
Lender’s policies or policies of any governmental or quasi-governmental entity
affecting a Lender, (viii) with the consent of the Operating Partnership or
(ix) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section 9.12 or (B) becomes available to the
Administrative Agent, such Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Parent or any of its
Subsidiaries without the Administrative Agent, such Lender or any of their
respective Affiliates having knowledge that a duty of confidentiality to the
Parent or any of its Subsidiaries has been breached. For purposes of this
Section, “Information” means all information received from or on behalf of any
Loan Party relating to the Loan Parties, their Subsidiaries or Affiliates or
their respective businesses, but does not include any such information that is
or becomes generally available to the public other than by way of a breach of
the confidentiality provisions of this Section 9.12 or that is or becomes
available to the Administrative Agent or such Lender from a source other than
the Loan Parties prior to disclosure by the Loan Parties, provided that, in the
case of information received from or on behalf of the Loan Parties after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

115 

 

 

(b)          Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to the Parent Guarantor, any or its Subsidiaries or their respective securities
(“Restricting Information”). Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information. Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. None of the Administrative Agent or any of its respective directors,
officers, agents or employees shall, by making any Communications (including
Restricting Information) available to a Lender, by participating in any
conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its respective directors, officers,
agents or employees be responsible or liable in any way for any decision a
Lender may make to limit or to not limit its access to Restricting Information.
In particular, none of the Administrative Agent or any of its respective
directors, officers, agents or employees (i) shall have, and the Administrative
Agent, on behalf of itself and each of its directors, officers, agents and
employees, hereby disclaims, any duty to ascertain or inquire as to whether or
not a Lender has or has not limited its access to Restricting Information, such
Lender’s policies or procedures regarding the safeguarding of material,
nonpublic information or such Lender’s compliance with applicable laws related
thereto or (ii) shall have, or incur, any liability to any Loan Party, any
Lender or any of their respective Affiliates, directors, officers, agents or
employees arising out of or relating to the Administrative Agent or any of its
respective directors, officers, agents or employees providing or not providing
Restricting Information to any Lender, other than as found by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or any of its respective directors,
officers, agents or employees.

 

(c)          [Intentionally Omitted].

 

(d)          Each Lender acknowledges that circumstances may arise that require
it to refer to Communications that might contain Restricting Information.
Accordingly, each Lender agrees that it will nominate at least one designee to
receive Communications (including Restricting Information) on its behalf and
identify such designee (including such designee’s contact information) in
writing to the Administrative Agent. Each Lender agrees to notify the
Administrative Agent from time to time of such Lender’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.

 

(e)          Each Lender acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lenders generally. Each Lender that
elects not to take access to Restricting Information does so voluntarily and, by
such election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. Each such electing Lender acknowledges the possibility that,
due to its election not to take access to Restricting Information, it may not
have access to any Communications (including, without being limited to, the
items required to be made available to the Administrative Agent in Section 5.03
unless or until such Communications (if any) have been filed or incorporated
into documents which have been filed with the Securities and Exchange Commission
by the Parent). None of the Loan Parties, the Administrative Agent or any Lender
with access to Restricting Information shall have any duty to disclose such
Restricting Information to such electing Lender or to use such Restricting
Information on behalf of such electing Lender, and shall not be liable for the
failure to so disclose or use, such Restricting Information.

 

(f)          Sections 9.12(b), (d) and (e) are designed to assist the
Administrative Agent, the Lenders and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lenders express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lenders hereunder or thereunder
may contain Restricting Information. None of the Administrative Agent or any of
its respective directors, officers, agents or employees warrants or makes any
other statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its respective directors,
officers, agents or employees warrant or make any other statement to the effect
that a Loan Party’s or Lender’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lenders and each Loan Party assumes the risks
associated therewith.

 

116 

 

 

SECTION 9.13. Release of Collateral and Certain Initial Borrowers. (a) Upon the
sale, lease, transfer or other disposition of any item of Collateral of any Loan
Party (including, without limitation, (x) as a result of a sale of the Equity
Interests in the Loan Party that owns such Collateral, and (y) any Transfer
pursuant to Section 5.02(e)(i)) that is permitted by the terms of the Loan
Documents, then the Administrative Agent will, at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents.

 

(b)          Upon the latest to occur of (i) the payment in full in cash of the
Secured Obligations and (ii) the termination in whole of the Commitments, the
Liens granted by the Collateral Documents shall terminate and all rights to the
Collateral shall revert to the applicable Loan Party. Upon any such termination,
the Administrative Agent will, at the Borrowers’ expense, execute and deliver to
the applicable Loan Parties such documents as such Loan Parties shall reasonably
request to evidence such termination.

 

(c)          Notwithstanding anything to the contrary in Section 9.01(a), upon
the making of any Acquisition Advance after the initial Borrowing in accordance
with Section 3.02 and so long as no Default or Event of Default has occurred and
is then continuing, any initial Borrower hereunder that has no Advances to it
outstanding at the time, is not the direct owner of a Collateral Asset and which
is a parent company of a Person then being added as a Borrower hereunder (such
initial Borrower, a “Released Borrower”) shall be deemed removed as a Borrower
hereunder to the extent such Released Borrower has not been previously removed
in connection with any Acquisition Advance. Upon such removal, the
Administrative Agent shall promptly give the Lenders notice thereof and shall,
upon the request of a Borrower and at the Borrowers’ expense, promptly release
such Released Borrower from each of the applicable Loan Documents. Once removed
pursuant to this Section 9.13(c), such Released Borrower shall have no right to
borrow, or any liability or obligation to perform, hereunder.

 

SECTION 9.14. Patriot Act Notification. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. The
Parent Guarantor and the Operating Partnership shall, and shall cause each of
their Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

117 

 

 

SECTION 9.15. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or other proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, arising out of or relating
to this Agreement or any of the other Loan Documents to which it is a party,
against any of the other parties hereto in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts, and each of the Loan Parties hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in any such New
York State court or, to the extent permitted or required by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents to which it is a party in the courts of any jurisdiction.

 

(b)          Each of the Loan Parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any
litigation, action or proceeding arising out of or relating to this Agreement or
any of the other Loan Documents to which it is a party in any New York State or
Federal court. Each of the Loan Parties hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 9.16. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

 

SECTION 9.17. WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

SECTION 9.18. No Fiduciary Duties. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender or any Affiliate thereof, on the one hand, and
such Loan Party, its stockholders or its Affiliates, on the other. The Loan
Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lenders and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder, or
(y) the Lenders acting in their respective capacities as such hereunder, that
the Administrative Agent, or any such Lender may not be entitled to share with
any Loan Party. Without prejudice to the foregoing, each of the Loan Parties
agrees that the Administrative Agent, the Lenders and their respective
Affiliates may (a) deal (whether for its own or its customers’ account) in, or
advise on, securities of any Person, and (b) accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with other Persons in each
case, as if the Administrative Agent were not the Administrative Agent and as if
the Lenders were not Lenders, and without any duty to account therefor to the
Loan Parties. Each of the Loan Parties hereby irrevocably waives, in favor of
the Administrative Agent, the Lenders and the Arranger, any conflict of interest
which may arise by virtue of the Administrative Agent, the Arranger and/or the
Lenders acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent, the Arranger or any Lender as described
in this Section 9.18.

 

118 

 

 

SECTION 9.19. Liability of Borrowers. The liability of each Person constituting
a Borrower under the Loan Documents shall be joint and several with all other
Persons that constitute a Borrower under the Loan Documents.

 

Article X
RECOURSE

 

SECTION 10.01. Exculpation. Notwithstanding any provision of this Agreement or
any Loan Document to the contrary, but subject to the further provisions of this
Article X, the Secured Parties shall not enforce the liability and obligation of
the Borrowers to perform and observe the obligations contained in the Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against any Transaction Party or any of their respective officers, directors,
managers, shareholders or employees (collectively, the “Exculpated Parties”),
except that the Administrative Agent may bring a foreclosure action, action for
specific performance or other appropriate action or proceeding to enable the
Administrative Agent to enforce and realize upon this Agreement, the other Loan
Documents, and the interest in the Collateral; provided, however, that any
judgment in any such action or proceeding shall be enforceable only to the
extent of the Borrowers’ interests in the Collateral. The Secured Parties agree
that they shall not, except as otherwise provided herein or in the Mortgages,
sue for, seek or demand any deficiency judgment against any of the Exculpated
Parties in any such action or proceeding, under or by reason of or under or in
connection with the Loan Documents. The provisions of this Section 10.01 shall
not, however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by the Loan Documents; (ii) impair the right of the
Administrative Agent to name any Transaction Party as a party defendant in any
action or suit for judicial foreclosure and sale under any Mortgage; (iii)
affect the validity or enforceability of any indemnity, guaranty (including the
Guaranty), master lease or similar instrument made in connection with the Loan
Documents; (iv) impair the right of the Administrative Agent to obtain the
appointment of a receiver; (v) impair the enforcement of any Assignment of
Leases; (vi) impair the right of the Secured Parties to enforce the provisions
of the Mortgages; (vii) exercise of any other remedy set forth in this Agreement
or in any other Loan Document which is not inconsistent with the terms of this
Section 10.01; or (viii) impair the right of the Secured Parties to obtain a
deficiency judgment or other judgment on the Notes against Borrowers if
necessary to (A) preserve or enforce its rights and remedies against the
Collateral or (B) obtain any insurance proceeds or condemnation awards to which
the Secured Parties would otherwise be entitled under the terms of the Loan
Documents; provided, however, the Secured Parties shall only enforce such
judgment to the extent of the insurance proceeds and/or condemnation awards.

 

119 

 

 

SECTION 10.02. Personal Liability of Borrowers. (a) Each Borrower shall be
personally liable to the Secured Parties for the actual Losses it incurs due to:
(i) fraud or intentional misrepresentation by any Transaction Party in
connection with the Loan; (ii) any Borrower’s or TRS Lessee’s misappropriation
or misapplication in violation of the Loan Documents of Gross Hotel Revenues or
capital proceeds received by any Borrower or TRS Lessee; (iii) any Borrower’s or
TRS Lessee’s misapplication or misappropriation of (A) tenant security deposits,
(B) insurance proceeds, (C) condemnation awards or (D) rents collected more than
thirty (30) days in advance; (iv) any Borrower’s failure to pay insurance
premiums except to the extent that (A) the Collateral Assets did not generate
sufficient cash flow after the payment of Debt Service, operating expenses and
reserves as required by the Loan Documents to pay the same, or (B) such failure
first occurred after the appointment of a receiver or the date that the
Administrative Agent or the Lenders acquired control of or fee simple title to
the applicable Collateral Asset (a “Lender Control Event”); (v) any Borrower’s
failure to pay real estate taxes, Other Charges, charges for labor or materials
or other charges to the extent in each case that such failure can create Liens
on any Collateral Asset, except to the extent that (A) the Collateral Assets did
not generate sufficient cash flow after the payment of Debt Service, operating
expenses and reserves as required by the Loan Documents to pay the same or (B)
such failure first occurred after a Lender Control Event; (vi) any Borrower’s
failure to return or to reimburse the Administrative Agent (for the benefit of
the Secured Parties) for all personal property taken from any Collateral Asset
by or on behalf of any Borrower or TRS Lessee and not replaced with personal
property of the same utility and of the same or greater value, except to the
extent that such failure does not constitute a breach of such Borrower’s
obligations under this Agreement or such removal is required pursuant to the
terms and conditions of the applicable Approved Franchise Agreement; (vii) any
act of intentional physical waste or arson or any intentional omission causing
physical waste by any Transaction Party; (viii) any fees, commissions,
distributions, dividends or other amounts paid by any Transaction Party to
another Transaction Party thereof in each case in violation of the terms of the
Loan Documents; (ix) Borrowers’ failure to comply with Section 5.02(a); (x) if
any Transaction Party or any officer, director or representative of any of the
foregoing contests or materially hinders any foreclosure action, UCC sale and/or
assignment in lieu of foreclosure transaction commenced by the Secured Parties
(other than any defense, claim or counterclaim raised by Borrowers in good faith
and not for the purpose of delay or interference); provided, however, if any
Borrower is the prevailing party in such legal proceeding then Borrowers shall
have no liability under this clause (x), (xi) after the occurrence and during
the continuance of an Event of Default, any rents, issues, profits and/or income
collected by any Transaction Party (other than rents and credit card receivables
sent to the Property Account (as defined in the Cash Management Agreement) or
paid directly to the Administrative Agent pursuant to any notice of direction
delivered to tenants of any Collateral Asset or credit card companies) which are
not applied to payment of the Obligations or used to pay normal and verifiable
operating expenses of the Collateral Assets or otherwise applied in a manner
permitted under the Loan Documents, in each case, as a result of the acts of any
Transaction Party, (xii) any Borrower’s failure to comply with the provisions of
Sections 4.01(q), Section 5.01(c) or Section 5.02(b), or (xiii) reasonable
out-of-pocket attorneys’ fees and expenses incurred by the Administrative Agent
or any of the Lenders in connection with any successful suit filed on account of
any of the foregoing clauses.

 

(b)          Notwithstanding the foregoing, the agreement of the Secured Parties
not to pursue recourse liability as set forth in Section 10.01 SHALL BECOME NULL
AND VOID and shall be of no further force and effect if (i) any Borrower shall
be in default under the provisions of Section 5.01(v) or Section 5.02(p), and in
each case the assets or liabilities of any Borrower or TRS Lessee become
substantively consolidated with the assets or liabilities of any other Person in
a bankruptcy or insolvency proceeding, (ii) any Borrower or TRS Lessee defaults
under Sections 5.02(e) or Section 5.02(k) (other than as provided in clause (ix)
of Section 10.02(a)), (iii) any Borrower, TRS Lessee, Guarantor or any
Collateral Asset or any part thereof shall become subject to or an asset in (A)
a voluntary bankruptcy or insolvency proceeding or (B) an involuntary bankruptcy
or insolvency proceeding commenced by any Person (other than the Secured
Parties) in which any Transaction Party consents to or colludes with or
otherwise assists such Person, or solicits or causes to be solicited petitioning
creditors for any involuntary petition against any Borrower, TRS Lessee or
Guarantor from any Person, (iv) any Borrower, Guarantor or any other Transaction
Party consents to or joins in an application for the appointment of a custodian,
receiver, trustee, or examiner for any of any Borrower, any Guarantor or any
other Transaction Party or any portion of the Collateral Assets, (v) any of any
Borrower, any Guarantor or any other Transaction Party makes an assignment for
the benefit of creditors, or (vi) any Transaction Party seeks to substantively
consolidate any Person other than any Borrower or any TRS Lessee with any
Borrower or TRS Lessee in connection with an action under the Bankruptcy Law
involving any Borrower or any TRS Lessee.

 

120 

 

 

(c)          Nothing herein shall be deemed to be a waiver of any right which
the Secured Parties may have under Section 506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Law to file a claim for the full amount of the
indebtedness secured by the Mortgages or to require that all Collateral shall
continue to secure all of the Indebtedness owing to the Secured Parties in
accordance with the Loan Documents.

 

[Balance of page intentionally left blank]

 

121 

 

 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO NBL, LLC,   a Delaware limited
liability company         By: /s/ Paul C. Hughes       Name: Paul C. Hughes    
Title: Authorized Signatory         AMERICAN REALTY CAPITAL HOSPITALITY
PORTFOLIO SMT, LLC,   a Delaware limited liability company         By: /s/ Paul
C. Hughes       Name: Paul C. Hughes     Title: Authorized Signatory        
AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO WSC, LLC,   a Delaware limited
liability company           By: /s/ Paul C. Hughes       Name: Paul C. Hughes  
  Title: Authorized Signatory         AMERICAN REALTY CAPITAL HOSPITALITY
OPERATING PARTNERSHIP, L.P.,   a Delaware limited partnership         By:
    AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation, its
general partner         By: /s/ Paul C. Hughes       Name: Paul C. Hughes    
Title: Authorized Signatory

 

[Signature Page to Amended & Restated Term Loan Agreement]

 



 

 

 

  AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.,   a Maryland corporation    
      By: /s/ Paul C. Hughes       Name: Paul C. Hughes     Title: Authorized
Signatory

 

DEUTSCHE BANK AG NEW YORK BRANCH,   As Administrative Agent and initial Lender  
      By: /s/ James Rolison       Name: James Rolison     Title: Managing
Director         By: /s/ Murray Mackinnon       Name: Murray Mackinnon    
Title: Vice President  

 

[Signature Page to Amended & Restated Term Loan Agreement]

 

 

 

  

SCHEDULE V

 

APPROVED FRANCHISORS

 

1.Hilton Hotels & Resorts

 

2.Marriott International, Inc.

 

3.Starwood Hotels & Resorts

 

4.InterContinental Hotel Group PLC

 

5.Hyatt Hotels and Resorts

 

6.Choice Hotels

 

7.Carlson Rezidor Hotel Group (solely with respect to the Radisson hotel brand)

 

8.Wyndham Hotels and Resorts

 

9.LQ Management LLC (solely with respect to the La Quinta hotel brand)

 

Sch. V - 1

 

 

SCHEDULE VI

 

APPROVED MANAGERS

 

1.American Realty Capital Hospitality Properties, LLC (solely to the extent such
entity has engaged any of the other entities listed on this schedule as a
sub-manager of the relevant Hotel Asset)

 

2.Aimbridge Hospitality

 

3.Crestline Hotels & Resorts, LLC

 

4.Concord Hospitality

 

5.Crescent Hotels & Resorts

 

6.First Hospitality

 

7.Hersha Hospitality Management

 

8.Highgate Hotels, L.P.

 

9.Hilton Hotels & Resorts

 

10.InterContinental Hotel Group PLC

 

11.Interstate Hotels & Resorts

 

12.McKibbon Hotel Management, Inc.

 

13.Noble House Hotels & Resorts

 

14.Pyramid Hotel Group

 

15.Pillar Hotels & Resorts

 

16.Sage Hospitality

 

17.Westmont Hospitality Group

 

18.White Lodging Services, Corporation

 

19.Island Hospitality Management

 

20.InnVentures, Inc.

 

21.Huntington Hospitality Management

 

22.Lin Gate Hospitality

 

23.Musselman Hotels LLC

 

24.Marriot International, Inc.

 

25.Hyatt Hotels and Resorts

 

26.Northwood Hospitality

 

27.HEI Hotels & Resorts

 

Sch. VI - 1

 

   

EXHIBIT O

 

FORM OF PRINCIPAL GUARANTY

 

THIS LIMITED PRINCIPAL GUARANTY (this “Guaranty”) is executed as of ________,
2015, by AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation, and AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (collectively and jointly and severally,
the “Guarantors”) in favor of and for the benefit of DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (together with any successor administrative
agent appointed pursuant to Article VIII of the Loan Agreement referenced below,
the “Administrative Agent”) for the Lenders (as defined in the Loan Agreement)
and the Secured Parties (as defined in the Loan Agreement) .

 

RECITALS:

 

A.           Reference is made to that certain Amended and Restated Term Loan
Agreement dated as of [__________], 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Loan Agreement), among the borrowers party thereto,
the Guarantors, certain other parties party thereto, the Lenders party thereto,
the Administrative Agent, and the Arrangers party thereto.

 

B.           Guarantors are the owners, directly or indirectly, of the majority
of the equity interests in the Borrowers and will benefit from the extensions of
credit to the Borrowers contemplated by the Loan Agreement.

 

C.           This Guaranty is integral to the transactions contemplated by the
Loan Documents, and the execution and delivery hereof is a condition precedent
to the Lenders’ obligations to extend credit to the Borrowers under the Loan
Documents.

 

NOW, THEREFORE, as an inducement to the Lenders to make Advances to the
Borrowers thereunder, and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, Guarantors hereby
guarantee payment of the Guaranteed Obligations (hereinafter defined) and hereby
agrees as follows:

 

Section 1.          Guaranty. (a) Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of a principal portion of the Loan equal to
$25,000,000 (which shall represent the “last dollars” outstanding with respect
to the principal amount of the Loan) (the “Guaranteed Obligations”), and in
addition to the Guaranteed Obligations agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Secured Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. This Guaranty is and constitutes a
guaranty of payment and not merely of collection.

 

(b)          Each Guarantor, the Administrative Agent and each other Lender and,
by its acceptance of the benefits of this Guaranty, each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lenders and, by their
acceptance of the benefits of this Guaranty, the other Secured Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

 3 

 

 

(c)          Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

 

Section 2.          Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Guaranty and the other Loan Documents, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent or any other Secured Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Guaranty or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or any other Loan Party or whether any
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrowers, any other
Loan Party or any of their Subsidiaries or otherwise;

 

(c)          any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)          any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e)          any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

 

(f)          any failure of the Administrative Agent or any other Secured Party
to disclose to any Loan Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Secured Party (each Guarantor waiving any duty on the part
of the Administrative Agent and each other Secured Party to disclose such
information);

 

(g)          the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, any Borrower Accession Agreement or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

 4 

 

 

(h)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

Section 3.          waivers and acknowledgements. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.

 

(b)          Each Guarantor hereby unconditionally and irrevocably waives any
right (including without limitation any such right arising under California
Civil Code Section 2815) to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(c)          Each Guarantor hereby unconditionally and irrevocably waives (i)
any and all rights and defenses available to it by reason of Sections 2787 to
2855, inclusive, 2899 and 3433 of the California Civil Code, including without
limitation any and all rights or defenses such Guarantor may have by reason of
protection afforded to the principal with respect to any of the Guaranteed
Obligations, or to any other guarantor of any of the Guaranteed Obligations with
respect to any of such guarantor’s obligations under its guaranty, in either
case pursuant to the antideficiency or other laws of the State of California
limiting or discharging the principal’s indebtedness or such guarantor’s
obligations, including without limitation Section 580a, 580b, 580d or 726 of the
California Code of Civil Procedure, (ii) any defense arising by reason of any
claim or defense based upon an election of remedies by the Administrative Agent
or any other Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any collateral and (iii) any defense based on any right
of set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder. No other provision of this Guaranty shall be construed as
limiting the generality of any of the covenants and waivers set forth in this
Section 3(c). As provided below, this Guaranty shall be governed by, and shall
be construed and enforced in accordance with, the laws of the State of New York.
This Section 3(c) is included solely out of an abundance of caution, and shall
not be construed to mean that any of the above-referenced provisions of
California law are in any way applicable to this Guaranty or to any of the
Guaranteed Obligations.

 

(d)          Each Guarantor waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against any Loan
Party or any of its assets in connection with this Guaranty or the performance
by such Guarantor of its obligations hereunder, in each case whether such claim,
right or remedy arises in equity, under contract, by statute (including without
limitation under California Civil Code Section 2847, 2848 or 2849), under common
law or otherwise and including without limitation (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any such Loan Party, (ii) any right to enforce, or to participate
in, any claim, right or remedy that any Secured Party now has or may hereafter
have against any Loan Party, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any Secured
Party.

 

(e)          Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law (including, without limitation, Sections 580a
and 580d of the California Code of Civil Procedure or any other law of any other
jurisdiction having similar effect).

 

 5 

 

 

(f)          Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any other Secured Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrowers, any other Loan Party or any of their Subsidiaries
now or hereafter known by the Administrative Agent or such other Secured Party.

 

(g)          Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the other Loan Documents and that the waivers set forth in Section
2 and this Section 3 are knowingly made in contemplation of such benefits.

 

Section 4.          Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Loan Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been indefeasibly paid in full in cash and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the indefeasible payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and (b)
the termination in whole of the Commitments, such amount shall be received and
held in trust for the benefit of the Secured Parties, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Secured Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full in cash, and (iii) the termination in whole of the
Commitments shall have occurred, the Administrative Agent and the other Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

Section 5.          INDEMNIFICATION. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Guaranty or the other Loan Documents, each Guarantor
shall, to the fullest extent permitted by law, indemnify, defend and save and
hold harmless the Administrative Agent, the Arrangers, each other Secured Party
and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
external counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.

 

 6 

 

 

(b)          Each Guarantor hereby also agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan, the actual or proposed
use of the proceeds of the Loan, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

 

Section 6.          subordination. (a) Each Guarantor hereby subordinates any
and all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 6.

 

(b)          Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), each Guarantor may receive regularly
scheduled payments or payments made in the ordinary course of business from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless required pursuant to Section
6(d), no Guarantor shall demand, accept or take any action to collect any
payment on account of the Subordinated Obligations.

 

(c)          In any proceeding under any Bankruptcy Law relating to any other
Loan Party, each Guarantor agrees that the Secured Parties shall be entitled to
receive payment in full in cash of all Guaranteed Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.

 

(d)          After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(e)          After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of each Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Administrative Agent for
application to the Guaranteed Obligations (including any and all Post Petition
Interest).

 

Section 7.          CONTINUING GUARANTY. This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the latest of (i) the
indefeasible payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the termination in whole of the
Commitments, (b) be binding upon the Guarantors, their successors and assigns
and (c) inure to the benefit of and be enforceable by the Administrative Agent
and the other Secured Parties and their successors, transferees and assigns.

 

 7 

 

 

Section 8.          AMENDMENTS. No amendment, modification, termination, or
waiver of any provision of this Guaranty, and no consent to any departure by
Guarantor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by Administrative Agent and
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

Section 9.          Notices. Any notice or other communication herein required
or permitted to be given shall be in writing and shall be in accordance with the
provisions of Section 9.02 of the Loan Agreement.

 

Section 10.         No Waiver; Enforceability. No failure by any Secured Party
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

 

Section 11.         Assignment. This Guaranty shall: (a) bind each Guarantor and
its successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Secured Parties and their
respective successors and assigns and the Secured Parties may, without notice to
any Guarantor and without affecting any Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part to the extent permitted under, and in compliance with, the
terms of the Loan Agreement. Each Guarantor agrees that the Secured Parties may
disclose to any prospective purchaser and any purchaser of all or part of the
Guaranteed Obligations any and all information in the Secured Parties’
possession concerning each Guarantor, this Guaranty to the extent permitted
under, and in compliance with, the terms of the Loan Agreement.

 

Section 12.         Condition of THE BorrowerS. Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from each Borrower such information concerning the financial
condition, business, and operations of the Borrowers as such Guarantor requires,
and that no Secured Party shall have any duty, and no Guarantor is relying on
any Secured Party at any time, to disclose to any Guarantor any information
relating to the business, operations, or financial condition of any Borrower.

 

Section 13.         RIGHTS OF SETOFF. If and to the extent any payment is not
made when due hereunder, then Administrative Agent and each other Secured Party
(with the prior consent of Administrative Agent) may setoff and charge from time
to time any amount so due against any or all of Guarantors’ accounts or deposits
with Administrative Agent or such other Secured Party.

 

Section 14.         LOAN DOCUMENTS. Guarantor acknowledges and agrees that this
Guaranty is subject to the setoff provisions as noted in Section 13 above in
favor of the Secured Parties. In the event that any other Loan Document shall
cease to remain in effect for any reason whatsoever during any period when any
part of the Guaranteed Obligations remains unpaid, such terms, covenants, and
agreements of the Loan Document incorporated herein by this reference and which
are, by their terms, made applicable to Guarantor shall nevertheless continue in
full force and effect as obligations of Guarantor under this Guaranty.

 

Section 15.         REPRESENTATIONS AND WARRANTIES. As of the date hereof, each
Guarantor hereby makes to the Secured Parties the representations and warranties
set forth in Sections 4.01(a), (c), (d) and (e) of the Loan Agreement.

 

Section 16.         INCORPORATED PROVISIONS. Sections 9.08, 9.09, 9.15 and 9.15
of the Loan Agreement are hereby incorporated into this Guaranty, mutatis
mutandis, as if set forth herein in full.

 

 8 

 

 

Section 17.         WAIVER OF JURY TRIAL. EACH OF THE GUARANTORS AND, BY THEIR
ACCEPTANCE HEREOF, THE SECURED PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY, THE ADVANCES, OR THE
ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 18.         ELECTRONIC SIGNATURE. The words “execution,” “signed,”
“signature,” and words of like import in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 19.         Final agreement. This Guaranty and the other Loan Documents
constitute the ENTIRE CONTRACT among the parties RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. THIS GUARANTY CONSTITUTES A LOAN DOCUMENT.

 

[Remainder of Page Intentionally Left Blank:

Signature Pages Follow]

 

 9 

 

 

IN WITNESS WHEREOF, Guarantors have caused this Guaranty to be duly executed and
delivered as of the date first written above.

 

  GUARANTORS:       AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP,
L.P.       By:     AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., its general
partner           By:         Name:       Title:             AMERICAN REALTY
CAPITAL HOSPITALITY TRUST, INC.       By:         Name:       Title:  

 

 

 

